IN THE SUPREME COURT OF NORTH CAROLINA

                                  2022-NCSC-108

                                   No. 425A21-2

                              Filed 4 November 2022

HOKE COUNTY BOARD OF EDUCATION, et al.;

CHARLOTTE-MECKLENBURG BOARD OF EDUCATION; and

RAFAEL PENN, et al.,

             v.
STATE OF NORTH CAROLINA;

STATE BOARD OF EDUCATION;

CHARLOTTE-MECKLENBURG BOARD OF EDUCATION; and

PHILIP E. BERGER, in his official capacity as President Pro Tempore of the North
Carolina Senate, and TIMOTHY K. MOORE, in his official capacity as Speaker of
the North Carolina House of Representatives.




      Appeal pursuant to N.C.G.S. § 7A-31(b) from the 10 November 2021 order by

Judge W. David Lee in Superior Court, Wake County, and from the 26 April 2022

order of Judge Michael L. Robinson in Superior Court, Wake County. On 21 March

2022, pursuant to N.C.G.S. § 7A-31(a) and Rule 15(e) of the North Carolina Rules of

Appellate Procedure, the Supreme Court allowed the State’s petition for discretionary

review prior to determination by the Court of Appeals. Heard in the Supreme Court

on 31 August 2022.
                 HOKE CNTY. BD. OF EDUC. V. STATE

                            2022-NCSC-108

                          Opinion of the Court



Parker Poe Adams & Bernstein, LLP, by Melanie Black Dubis, Scott E. Bayzle
and Catherine G. Clodfelter; and Armstrong Law, PLLC, by H. Lawrence
Armstrong for Hoke County Board of Education, et al.

Lawyers Committee for Civil Rights Under Law, by Christopher A. Brook,
David Hinojosa, and Michael P. Robotti,for Penn, Rafael, et al.

Joshua Stein, Attorney General, by Amar Majmundar, Senior Deputy Attorney
General, W. Swain Wood, First Assistant Attorney General, Ryan Park,
Solicitor General, Sripriya Narasimha, Deputy General Counsel, and South A.
Moore, Assistant General Counsel, for the State.

Joshua Stein, Attorney General, by Matthew Tulchin, Special Deputy Attorney
General, Tiffany Y. Lucas, Deputy General Counsel, for the State Board of
Education.

Womble Bond Dickinson (U.S.) LLP, by Matthew F. Tilley, Russ Ferguson, W.
Clark Goodman, and Michael A. Intersoll, for Philip E. Berger, et al.

Higgins Benjamin, PLLC, by Robert N. Hunter, Jr., for Nels Roseland,
Controller of the State of North Carolina.

Jane R. Wettach and John Charles Boger, for Professors and Long-Time
Practitioners of Constitutional and Educational Law, amici curiae.

Duke Children’s Law Clinic, by Peggy D. Nicholson and Crystal Grant;
Education Law Center, by David Sciarra, for Duke Children’s Law Clinic,
Center for Educational Equity, Southern Poverty Law Center, and
Constitutional and Education Law Scholars, amici curiae.

Elizabeth Lea Troutman, Eric M. David, Daniel F.E. Smith, Kasi W. Robinson,
Richard Glazier, and Matthew Ellinwood, for North Carolina Justice Center,
amicus curiae.

John R. Wester, Adam K. Doerr, Erik R. Zimmerman, Emma W. Perry, Patrick
H. Hill, and William G. Hancock, for North Carolina Business Leaders, amici
curiae.

Jeanette K. Doran, for North Carolina Institute for Constitutional Law and
John Locke Foundation, amici curiae.
                               HOKE CNTY. BD. OF EDUC. V. STATE

                                          2022-NCSC-108

                                        Opinion of the Court



           HUDSON, Justice.

¶1         A quarter-century ago, this Court recognized that the North Carolina

     Constitution vests in all children of this state the right to the opportunity to receive

     a sound basic education and that it is the constitutional duty of the State to uphold

     that right. Leandro v. State, 346 N.C. 336, 345 (1997) (Leandro I). In 2004, we

     affirmed the trial court’s determination “that the State had failed in its constitutional

     duty to provide certain students with the opportunity to attain a sound basic

     education,” and that “the State must act to correct those deficiencies.” Hoke County

     Bd. of Educ. v. State, 358 N.C. 605, 607, 647–48 (2004) (Leandro II). At that still-early

     stage of the litigation, this Court deferred to the legislative and executive branches

     to craft and implement a remedy to this failure. Id. at 643. However, we also

     expressly noted that

                   when the State fails to live up to its constitutional duties,
                   a court is empowered to order the deficiency remedied, and
                   if the offending branch of government or its agents either
                   fail to do so or have consistently shown an inability to do
                   so, a court is empowered to provide relief by imposing a
                   specific remedy and instructing the recalcitrant state
                   actors to implement it.

     Id. at 642.

¶2         In the eighteen years since, despite some steps forward and back, the

     foundational basis for the ruling of Leandro II has remained unchanged: today, as in

     2004, far too many North Carolina schoolchildren, especially those historically
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



     marginalized,1 are not afforded their constitutional right to the opportunity to a

     sound basic education. As foreshadowed in Leandro II, the State has proven—for an

     entire generation—either unable or unwilling to fulfill its constitutional duty.

¶3          Now, this Court must determine whether that duty is a binding obligation or

     an unenforceable suggestion. We hold the former: the State may not indefinitely

     violate the constitutional rights of North Carolina schoolchildren without

     consequence. Our Constitution is the supreme law of the land; it is not optional. In

     exercising its powers under the Appropriations Clause, the General Assembly must

     also comply with its duties under the Education Provisions.

¶4          Accordingly, in response to decades of inaction by other branches of state

     government, the judiciary must act. This Court has long recognized that our

     Constitution empowers the judicial branch with inherent authority to address

     constitutional violations through equitable remedies. See, e.g., Wilson v. Jenkins, 72

     N.C. 5, 6 (1875); In re Alamance Cnty. Court Facilities, 329 N.C. 84, 94 (1991)

     (Alamance). Today, to remedy that inaction, we exercise that power. For twenty-five

     years, the judiciary has deferred to the executive and legislative branches to

     implement a comprehensive solution to this ongoing constitutional violation. Today,

     that deference expires. If this Court is to fulfill its own constitutional obligations, it



            1For instance, students from economically disadvantaged families and communities,
     students with learning differences, English-language learners, and students of color. See, e.g.,
     Leandro II, 328 N.C. at 632, n.13, 636, n. 16 (defining “at-risk”).
                               HOKE CNTY. BD. OF EDUC. V. STATE

                                          2022-NCSC-108

                                        Opinion of the Court



     can no longer patiently wait for the day, year, or decade when the State gets around

     to acting on its constitutional duty “to guard and maintain” the constitutional rights

     of North Carolina schoolchildren. Further deference on our part would constitute

     complicity in the violation, which this Court cannot accept. Indeed, ultimately “[i]t is

     the state judiciary that has the responsibility to protect the state constitutional rights

     of the citizens.” Corum v. Univ. of N.C., 330 N.C. 761, 783 (1992).

¶5         After decades of largely choosing to watch this litigation from the sidelines,

     Legislative Defendants now intervene to allege a variety of procedural and

     substantive infirmities. They argue that despite twenty-eight years of focusing on

     statewide problems and statewide solutions, this case really involves only Hoke

     County. They argue that the passage of the 2021 Budget Act fulfills their

     constitutional duties under Leandro. They argue that because this case implicates

     education policies, it raises non-justiciable political questions. They argue that prior

     to their intervention, this case constituted a friendly suit with no actual controversy

     before the court.

¶6         These claims unequivocally fail. They are untimely, distortive, and meritless.

     At best, they reveal a fundamental misunderstanding of the history and present

     reality of this litigation. At worst, they suggest a desire for further obfuscation and

     recalcitrance in lieu of remedying this decades-old constitutional violation. In any

     event, they do not prevent this Court from exercising its inherent authority to realize
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



     the constitutional right of North Carolina children to the opportunity to a sound basic

     education.

¶7         Accordingly, we affirm and reinstate the trial court’s 10 November 2021

     Order’s directive instructing certain State officials to transfer the funds necessary to

     comply with Years 2 and 3 of the State’s Comprehensive Remedial Plan. We vacate

     in part and reverse in part the trial court’s April 2022 Order removing that transfer

     directive. We remand the case to the trial court for the narrow purpose of

     recalculating the amount of funds to be transferred in light of the State’s 2022

     Budget. Once those calculations have been made, we instruct the trial court to order

     those State officials to transfer those funds to the specified State agencies. To enable

     the trial court to do so, we stay the 30 November 2021 Writ of Prohibition issued by

     the Court of Appeals.2 Finally, we instruct the trial court to retain jurisdiction over

     the parties to monitor State compliance with this order. In so doing, we uphold our

     own obligation to safeguard the constitutional rights of North Carolina’s

     schoolchildren while still allowing for our coequal branches to correct course in the

     years to come.

                             I.    Factual and Procedural History

¶8         The long history of this litigation is well documented. Nevertheless, the

     extraordinary nature of the remedy we order today—and Legislative Defendants’



           2   On its own motion, today the Court is issuing a Special Order to stay this Writ.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



       attempt to rewrite and relitigate the case’s history—demands a summary of the

       equally extraordinary path that now renders that remedy necessary.

       A. Leandro I: Establishing the Right

¶9            In May 1994, students and families from five rural North Carolina school

       districts united to sue the State and the State Board of Education for failing to provide

       adequate educational opportunities. These students and families—including Robert

       Leandro and his mother Kathleen, after whom the case would be named—

       represented students and schools at all levels of K–12 education, from Rollins

       Elementary School in Henderson to Carroll Middle School in Lumberton to Hoke

       County High School in Raeford. The Boards of Education of the five rural counties—

       Hoke, Halifax, Robeson, Cumberland, and Vance—likewise joined the students and

       families as plaintiffs in the suit (collectively referred to as Plaintiffs).

¶ 10          Specifically, Plaintiffs brought a declaratory judgment action “based on state

       constitutional and statutory provisions that entitle all North Carolina children to

       receive adequate and equitable educational opportunities, no matter where in the

       State they may live.” Plaintiffs’ complaint alleged that “[s]uch opportunities have

       been denied to children in some of the poorest school districts in the State[ ] as a

       result of an irrational, unfair, and unconstitutional funding system.”

¶ 11          To support this claim, Plaintiffs identified specific examples of inadequate

       educational opportunities resulting from inadequate funding. For instance, Plaintiffs
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       noted facilities issues such as a “lack [of] adequate classroom space,” instructional

       issues such as a lack of basic science equipment and up-to-date textbooks, and

       personnel issues such as a lack of well qualified teachers. “The end result of the[se]

       inferior education opportunities caused by this unconstitutional system[,]” Plaintiffs

       alleged, “is poorly educated students.”

¶ 12         That end result showed in student achievement. Plaintiffs noted that under

       numerous tests, “the majority of children in plaintiff districts have been unable to

       satisfy the State’s standards for basic proficiency.” Likewise, Plaintiffs showed that

       the performance of students in plaintiff districts on the Scholastic Aptitude Test

       (SAT) for college admission lagged well below the statewide average, and that

       students from plaintiff districts who do graduate and enter or attempt to enter college

       faced significant challenges due to their lack of foundational educational

       opportunities.

¶ 13         Plaintiffs further noted that the funding differences between wealthy and poor

       districts at the heart of these disparities “are not accounted for by the amount of tax

       effort exerted by districts.” Indeed, “[t]he average tax effort of plaintiff districts—that

       is, the amount of local dollars spent on education for every dollar of property tax

       valuation—is substantially higher than the average tax effort in the wealthiest North

       Carolina school districts.” (emphasis added). Rather, Plaintiffs alleged, the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                          Opinion of the Court



       significant gap in education funding and subsequent gap in educational opportunities

       falls on the shoulders of the State.

¶ 14         Cumulatively, Plaintiffs alleged that the consequences of these inadequate

       educational opportunities could not be more dire:

                    Plaintiff students and other students from plaintiff
                    districts face a lifetime of relative disadvantage as a result
                    of their inadequate educational opportunities. They have
                    diminished prospects for higher education, for obtaining
                    satisfying employment, and for providing well for
                    themselves and their families. They face increased risks of
                    unemployment, welfare dependency, drug and alcohol
                    addiction, violence, and imprisonment. Thus the inferior
                    educational opportunities in plaintiff districts perpetuate a
                    vicious cycle of poverty and despair that will, unless
                    corrected, continue from one generation to the next. This
                    cycle entails enormous losses, both in dollars and in human
                    potential, to the State and its citizens.

¶ 15          Based on this factual foundation, Plaintiffs alleged that the failure of the State

       and State Board of Education “to provide plaintiff schoolchildren with adequate

       educational opportunities violates Articles I and IX of the [North Carolina]

       Constitution.”3 Accordingly, Plaintiffs’ complaint asked the court to:

                    [Declare] that education is a fundamental right, and that
                    the public education system of North Carolina, including
                    its system of funding, violates the Constitution of North
                    Carolina by failing to provide adequate educational
                    opportunities . . . ;

                    [Declare] that the education system of North Carolina


             3 Plaintiffs likewise asserted claims based on equal protection, equal educational
       opportunities, due process, and statutory rights.
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                          2022-NCSC-108

                                        Opinion of the Court



                    must be reformed so as to assure that all North Carolina
                    schoolchildren, no matter where they may live in the State,
                    receive adequate educational opportunities, . . . ;

                    [Declare] that, to assure adequate educational
                    opportunities, the State must provide for the necessary
                    resources, including well qualified teachers and other
                    school personnel in fully sufficient numbers, adequate
                    school buildings, equipment, technology, and instructional
                    materials; . . . .

                    [Declare] that the public education system of North
                    Carolina, including its system of funding, must recognize
                    and provide for the needs of at[-]risk schoolchildren and
                    others who are educationally disadvantaged;

                    Order defendants to take all steps necessary to provide
                    plaintiff school boards with the funds necessary to provide
                    their students with an adequate education;

                    [R]etain jurisdiction over this case to ensure full
                    compliance with the [c]ourt’s decree; [and]

                    [Order] such other equitable relief including relief by way
                    of injunction or mandamus as the [c]ourt deems proper.

¶ 16         In October 1994, students and families from five urban school districts, along

       with the districts themselves, joined Plaintiffs’ suit as “Plaintiff Intervenors.”

       Plaintiff Intervenors—representing schools in Buncombe, Charlotte-Mecklenburg,

       Durham, Wake, and Forsyth Counties—alleged that the State’s educational funding

       system also failed to account for “the burdens faced by urban school districts that

       must educate large numbers of students with extraordinary educational needs.”

       Accordingly, Plaintiff Intervenors raised the same constitutional claims and requests

       as Plaintiffs, asserting that “[a]s a result of defendants’ violations of their
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       constitutional duty, [Plaintiff Intervenors] have been denied access to an adequate

       public school education” under the North Carolina Constitution.

¶ 17         In response, the State and the State Board of Education (collectively, the State

       or State Defendants) moved to dismiss Plaintiffs’ complaint. State Defendants

       claimed that the trial court lacked jurisdiction over the complaint because the issues

       raised were non-justiciable, State Defendants were shielded by sovereign immunity,

       and Plaintiffs failed to state a claim upon which relief could be granted. Defendants

       contended that the North Carolina constitution does not “create[ ] a right to an

       adequate education in the public schools, greater than the right to attend a free public

       school for nine months a year in which equal opportunities are afforded as provided

       by Article IX of the Constitution,” and therefore that “neither the State nor the State

       Board of Education has deprived any plaintiff of any right under the North Carolina

       Constitution.”

¶ 18         After a hearing, the trial court denied State Defendants’ motion to dismiss.

       State Defendants appealed this ruling to the North Carolina Court of Appeals.

¶ 19         In March 1996, the Court of Appeals reversed the trial court’s denial of State

       Defendants’ motion to dismiss. Leandro v. State, 122 N.C. App. 1 (1996). The Court

       of Appeals held that “the fundamental educational right under the North Carolina

       Constitution is limited to one of equal access to education, and it does not embrace a

       qualitative standard.” Id. at 11 (emphasis added). “Thus,” the court stated,
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



       “[Plaintiffs’] claims that the Constitution provides a fundamental right to adequate

       educational opportunities, and that the State has violated that alleged right, should

       have been dismissed for failure to state a claim upon which relief can be granted.” Id.

       Plaintiffs subsequently appealed this ruling to this Court.

¶ 20          In July 1997, this Court unanimously reversed. 4 Leandro I, 346 N.C. at 358.

       As an initial matter, the Court addressed the State’s argument that courts could not

       hear cases on claims of educational adequacy because they raised “nonjusticiable

       political questions.” Id. at 344–45. The Court squarely rejected this notion. Id.

       Rather, “[w]hen a government action is challenged as unconstitutional, the courts

       have a duty to determine whether that action exceeds constitutional limits.” Id. at

       345. “Therefore,” the Court held, “it is the duty of this Court to address plaintiff-

       parties’ constitutional challenge to the state’s public education system.” Id.

¶ 21          Next, the Leandro I Court addressed the primary question of that case:

       whether the North Carolina Constitution establishes the right to qualitatively

       adequate educational opportunities, rather than mere educational access. Id. Here,

       the Court unanimously agreed with Plaintiffs’ claim: the educational rights

       enshrined in our Constitution do not merely protect a student’s ability to access an




              4Justice Orr dissented from the Court’s rejection of Plaintiff’s argument regarding
       equal educational opportunities but concurred in the Court’s recognition of Plaintiff’s claim
       regarding educational adequacy. Id. at 358–64 (Orr, J., dissenting in part and concurring in
       part).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       education; rather, “there is a qualitative standard inherent in the right to education

       guaranteed by this state’s constitution.” Id. at 346. More specifically, this Court

                     conclude[d] that the right to education provided in the state
                     constitution is a right to a sound basic education. An
                     education that does not serve the purpose of preparing
                     students to participate and compete in the society in which
                     they live and work is devoid of substance and is
                     constitutionally inadequate.

       Id. at 345. Accordingly, the Court held that “[t]he trial court properly denied

       defendants’ motion to dismiss this claim for relief[, and] [t]he Court of Appeals erred

       in concluding otherwise.” Id. at 348.

¶ 22         After recognizing the right to a sound basic education, this Court then set out

       to broadly define its contours. “For purposes of our Constitution,” the Court held,

                     a “sound basic education” is one that will provide the
                     student with at least: (1) sufficient ability to read, write,
                     and speak the English language and a sufficient knowledge
                     of fundamental mathematics and physical science to enable
                     the student to function in a complex and rapidly changing
                     society; (2) sufficient fundamental knowledge of geography,
                     history, and basic economic and political systems to enable
                     to student to make informed choices with regard to issues
                     that affect the student personally or affect the student’s
                     community, state, and nation; (3) sufficient academic and
                     vocational skills to enable the student to successfully
                     engage in post-secondary education or vocational training;
                     and (4) sufficient academic and vocational skills to enable
                     to student to compete on an equal basis with others in
                     further formal education or gainful employment in
                     contemporary society.

       Id. at 347.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                           Opinion of the Court



¶ 23         The Leandro I Court then noted certain factors that the trial court could

       consider on remand in assessing whether Plaintiff-parties were being afforded their

       constitutional right to a sound basic education. Id. at 355. These factors included, but

       were expressly not limited to, “[e]ducational goals and standards adopted by the

       legislature,” “ ‘input’ [measurements] such as per-pupil funding or general

       educational funding provided by the state,” and “ ‘output’ measurements” such as “the

       level of performance of the children of the state and its various districts on standard

       achievement tests.” Id. at 355, 357.

¶ 24         Finally, the Leandro I Court noted the powers and duties of each branch of our

       government in protecting the constitutional right to a sound basic education. Because

       “the administration of the public schools of the state is best left to the legislative and

       executive branches,” the Court clarified that “the courts of this state must grant every

       reasonable deference to [those] branches when considering whether they have

       established and are administering a system that provides the children of the various

       school districts of the state a sound basic education.” Id. at 357. “[A] clear showing to

       the contrary must be made before the courts may conclude that they have not.” Id.

       “Only such a clear showing,” the Court counseled, “will justify a judicial intrusion

       into an area so clearly the province, initially at least, of the legislative and executive

       branches as the determination of what course of action will lead to a sound basic

       education.” Id. (emphasis added).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



¶ 25         After noting the importance of this initial deference, though, this Court made

       clear its own constitutional obligation:

                    [L]ike the other branches of government, the judicial
                    branch has its duty under the North Carolina Constitution.
                    If on remand this case to the trial court, that court makes
                    findings and conclusions from competent evidence to the
                    effect that defendants in this case are denying children of
                    the state a sound basic education, a denial of a
                    fundamental right will have been established. It will then
                    become incumbent upon defendants to establish that their
                    actions denying this fundamental right are necessary to
                    promote a compelling governmental interest. If defendants
                    are unable to do so, it will then be the duty of the court to
                    enter a judgment granting declaratory relief and such other
                    relief as needed to correct the wrong while minimizing the
                    encroachment upon the other branches of government.

       Id. (emphasis added).

¶ 26         With these principles as a guide, this Court then remanded the case back to

       the trial court to determine whether the State was upholding its constitutional duty

       to provide all children with a sound basic education. Id. at 358.

       B. Leandro II: Establishing a Violation

¶ 27         Upon remand, then-Chief Justice Mitchell designated the case as exceptional

       under Rule 2.1 of our General Rules of Practice and assigned it to Judge Howard

       Manning.5 Thereafter, Judge Manning presided over several years of fact finding,

       research, and hearings culminating in a fourteen-month trial in which the court took



             5  We take a moment of privilege to express the Court’s gratitude to Judge Manning
       for his many years of diligent service to the State presiding over this case.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       evidence from over forty witnesses and thousands of pages of exhibits to answer one

       foundational question: whether the State was complying with or violating Leandro

       I’s constitutional mandate to provide all children with the opportunity to receive a

       sound basic education. At the conclusion of this process, the trial court issued its

       factual findings and legal conclusions via four “Memoranda of Decision” published

       between October 2000 and April 2002.

¶ 28         In its first Memorandum of Decision, issued 12 October 2000, the trial court

       considered the constitutionality of the major components of North Carolina’s

       Statewide Education Delivery system. As a preliminary matter, the trial court

       explained that “[b]ecause of the sheer size and complexity of dealing with evidence

       relating to five (5) low wealth districts,” the court “made the initial decision to take

       evidence on one system” that would serve as a representative district. “The [c]ourt

       suggested that the low wealth district be Hoke County and the parties agreed with

       that decision[.]”Upon selecting this representative district, the court noted that “[i]t

       is clear that the same issues affecting each small district are similar[.]” Thereafter,

       the trial court focused its inquiry primarily—though not exclusively—on this

       representative county, and “plaintiff-intervenors were permitted to participate fully

       in discovery and in the trial of the case centered on Hoke County.” Likewise, the State

       repeatedly made clear that despite the parties’ selection of Hoke County as a

       representative district, its various remedial “efforts have been directed to
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       establishing and maintaining a State-wide system which provides adequate

       educational opportunities to all students,” and that “[t]he State has never understood

       the Supreme Court or [the trial] [c]ourt to have ordered the defendants to provide

       students in Hoke County or any of the other plaintiff or plaintiff-intervenor school

       districts special treatment, services or resources which were not available to at-risk

       students in other LEAs across the State.” (emphasis added).

¶ 29         After noting this procedure, the trial court’s first Memorandum of Decision

       noted its preliminary conclusions of law. Most pertinently, the court determined that

       as a whole, North Carolina’s Statewide Educational Delivery System—including its

       curriculum, teacher licensing and certification standards, funding delivery system,

       and school accountability program—was “sound, valid, and constitutional when

       measured against the sound basic education standard of Leandro.” “However,” the

       court noted, “the existence of a constitutionally sound and valid [educational delivery

       system], standing alone, does not constitute clear evidence that [that system] is being

       properly implemented . . . in such a manner as to provide each child with an equal

       opportunity to receive a sound basic education.” The court made clear that these legal

       conclusions applied “to all school systems in North Carolina, including Hoke County.”

¶ 30         In its second Memorandum of Decision, issued 26 October 2000, the trial court

       considered the implementation of the various facets of the statewide educational

       delivery system with respect to at-risk students. The court determined that in order
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       “for at-risk children to have an equal opportunity for a sound basic education, the

       State should provide quality pre-kindergarten programs for at-risk children.” Again,

       the court emphasized that its findings and conclusions were directed at both Hoke

       County and “other counties in North Carolina.”

¶ 31         In its third Memorandum of Decision, issued 26 March 2001, the trial court

       compared student achievement data from at-risk students in various counties across

       the state. The court considered several different measures of student achievement,

       including standardized test scores, high school retention rates, and vocational and

       college preparedness. “This comparison showed that there were at-risk students

       failing to achieve a sound basic education statewide, as well as in Hoke County, and

       that the low performance of at-risk students was similar regardless of the wealth and

       resources of the school system attended.” “Taking all of the evidence into account, the

       [c]ourt determined that the at-risk children in North Carolina are not obtaining a

       sound basic education[.]” Again, the court emphasized that “[t]his problem is not

       limited to Hoke County.” Indeed, the court expressly stated that the evidence

                    show[ed] that HCSS is not alone or isolated in terms of the
                    poor academic performance of great numbers of its at-risk
                    students. Poor academic performance of at-risk
                    populations of North Carolina public school students
                    permeates throughout the State regardless of the “wealth”
                    or local funding provided. Based on the data available and
                    the enormity of the at-risk problems throughout the State,
                    the [c]ourt cannot close its eyes to this fact and look only at
                    HCSS. The poor academic performance of at-risk
                    populations is too widespread to by-pass and put off for
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                    another day.

       “Reduced to essentials,” the court concluded, “the plaintiffs and plaintiff-intervenors

       have produced clear and convincing evidence that there are at-risk children in Hoke

       County and throughout North Carolina who are, by virtue of the ABCs accountability

       system and other measures, not obtaining a sound basic education.”

¶ 32         In its fourth and final Memorandum of Decision, issued 4 April 2002, the trial

       court issued its final judgments and orders. First, the trial court enumerated certain

       minimum requirements for statewide Leandro compliance including: (1) “that every

       classroom be staffed with a competent, certified, well-trained teacher who is teaching

       the standard course of study by implementing effective educational methods that

       provide differentiated, individualized instruction, assessment and remediation to the

       students in that classroom;” (2) “that every school be led by a well-trained, competent

       Principal with the leadership skills and the ability to retain competent, certified, and

       well-trained teachers;” and (3) “that every school be provided, in the most cost-

       effective manner, the resources necessary to support the effective instructional

       programs within that school so that the educational needs of all children, including

       at-risk children, to obtain a sound basic education, can be met.” Second, the trial court

       concluded that “there are children at-risk of educational failure who are not being

       provided the equal opportunity to obtain a sound basic education because their

       particular LEA, such as the Hoke County Public Schools, is not providing them with
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       one or more of the educational services set out . . . above.” Third, the trial court

       emphasized that “the State of North Carolina is ultimately responsible for providing

       each child with access to a sound basic education and that this ultimate responsibility

       cannot be abdicated by transferring responsibility to local boards of education.”

       Fourth, the trial court declared that “the State of North Carolina is ORDERED to

       remedy the [c]onstitutional deficiency for those children who are not being provided

       the basic educational services set out [above], whether they are in Hoke County[ ] or

       another county within the State.” Fifth, the court stated that “[t]he nuts and bolts of

       how this task should be accomplished is not for the [c]ourt to do,” but rather “belongs

       to the executive and legislative branches of government.” “By directing this to be

       done,” the court noted, “the [c]ourt is showing proper deference to the executive and

       legislative branches by allowing them, initially at least, to use their informed

       judgment as to how best to remedy the identified constitutional deficiencies.” Finally,

       the court clarified that its prior three Memoranda of Decision were incorporated into

       its final judgment and “constitute the Decision and Judgment of th[e] [c]ourt,”

       ordered the State to keep the plaintiff-parties and the court advised of its remedial

       actions, and retained jurisdiction over the case to resolve issues of enforcement.

¶ 33         On 6 May 2002, the State appealed. Thereafter, both the plaintiff-parties and

       the State sought discretionary review by this Court prior to a determination by the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       Court of Appeals. On 18 March 2003, this Court allowed the parties’ motions for

       discretionary review. The appeal was heard in this Court on 10 September 2003.

¶ 34          On 30 July 2004, in Leandro II, this Court unanimously affirmed the trial

       court’s central conclusion: “the State had failed in its constitutional duty to provide

       certain students with the opportunity to attain a sound basic education, as defined

       by this Court’s holding in [Leandro I]. 358 N.C. at 608.

¶ 35          As an initial matter, the Court in Leandro II noted the unique procedural

       history of this case. Because the trial court designated Hoke County “as the

       representative plaintiff district,” this Court noted that “our consideration of the case

       is properly limited to the issues relating solely to Hoke County as raised at trial.” Id.

       at 613. The Court recognized, however, that “plaintiffs from the four other rural

       districts . . . were not eliminated as parties as a result of the trial court’s decision to

       confine evidence to its effect on Hoke County Schools.” Id. at 613 n.5. Accordingly,

       “[w]ith regard to the claims of named plaintiffs from the other four rural districts,

       [this Court] remanded [the case] to the trial court for further proceedings that

       include, but are not necessarily limited to, presentation of relevant evidence by the

       parties, and findings and conclusions of law by the trial court.” Id. More generally,

       though, the Court emphasized that

                     the unique procedural posture and substantive importance
                     of the instant case compel us to adopt and apply the
                     broadened parameters of a declaratory judgment action
                     that is premised on issues of great public interest. The
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                     children of North Carolina are our state’s most valuable
                     renewable resource. If inordinate numbers of them are
                     wrongfully being denied their constitutional right to the
                     opportunity for a sound basic education, our state courts
                     cannot risk further and continued damage because the
                     perfect civil action has proved elusive.

       Id. at 616. Likewise, the Court noted that while declaratory judgment actions

                     require that there be a genuine controversy to be decided,
                     they do not require that the participating parties be strictly
                     designated as having adverse interests in relation to each
                     other. In fact, declaratory judgment actions, by definition,
                     are premised on providing parties with a means for courts
                     of record to declare such rights, status, and other legal
                     relations among such parties.

       Id. at 617 (cleaned up). This procedural flexibility is necessary, the Court concluded,

       because

                     Leandro and our state Constitution . . . accord[ ] the right
                     at issue to all children of North Carolina, regardless of
                     their respective ages or needs. Whether it be the infant Zoe,
                     the toddler Riley, the preschooler Nathaniel, the “at-risk”
                     middle-schooler Jerome, or the not “at-risk” seventh-
                     grader Louise, the constitutional right articulated in
                     Leandro is vested in them all.

       Id. at 620.

¶ 36         With these procedural issues addressed, the Leandro II Court then assessed

       the merits of the trial court’s ruling. First, the Court considered “whether there was

       a clear showing of evidence supporting the trial court’s conclusion that ‘the

       constitutional mandate of Leandro has been violated [in the Hoke County School

       System] and action must be taken by both the LEA [Local Educational Area] and the
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       State to remedy the violation.’ ” Id. at 623 (alterations in original). After reviewing

       the evidence documented by the trial court regarding educational “inputs,” academic

       “outputs,” post-secondary and vocational opportunities, and the State’s educational

       delivery system and funding mechanisms, the Court agreed with the trial court’s

       foundational determination: “the State’s method of funding and providing for

       individual school districts such as Hoke County was such that it did not comply with

       Leandro’s mandate of ensuring that all children of the state be provided with the

       opportunity for a sound basic education.” Id. at 637. The Court concluded that “the

       trial court’s approach to the issue was sound and its order reflects both findings of

       fact that were supported by the evidence and conclusions that were supported by

       ample and adequate findings of fact.” Id. at 638. Therefore, the Court “affirmed those

       portions of the trial court’s order that conclude that there has been a clear showing

       of a denial of the established right of Hoke County students to gain their opportunity

       for a sound basic education and those portions of the order that require the State to

       assess its education-related allocations to the county’s schools so as to correct any

       deficiencies that presently prevent the county from offering its students the

       opportunity to obtain a Leandro-conforming education.” Id.

¶ 37         Second, the Leandro II Court addressed the trial court’s Pre-K ruling. On the

       questions of rights and violations, the Court agreed with the trial court: the evidence

       presented at trial clearly supported the conclusion “that there was an inordinate
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       number of ‘at-risk’ children who were entering the Hoke County school district . . .

       behind their non ‘at-risk’ counterparts[,]” that such ‘at-risk children were likely to

       stay behind, or fall further behind, their non ‘at-risk’ counterparts as they continued

       their education[,]” “that the State was providing inadequate resources for such ‘at-

       risk’ prospective enrollees, and that the State’s failings were contributing to the ‘at-

       risk’ prospective enrollees’ subsequent failure to avail themselves of the opportunity

       to obtain a sound basic education.” Id. at 641. Accordingly, the Court agreed with the

       trial court’s conclusion “that State efforts towards providing remedial aid to ‘at-risk’

       prospective enrollees were inadequate.” Id. at 642.

¶ 38         On the question of remedy, though, this Court disagreed. “[T]here is a marked

       difference,” the Court noted, “between the State’s recognizing a need to assist ‘at-risk’

       students prior to enrollment in the public schools and a court order compelling the

       legislative and executive branches to address that need in a singular fashion.” Id.

                    In our view, while the trial court’s findings and conclusions
                    concerning the problem of ‘at-risk’ prospective enrollees are
                    well supported by the evidence, a similar foundational
                    support cannot be ascertained for the trial court’s order
                    requiring the State to provide pre-kindergarten classes for
                    either all of the State’s ‘at-risk’ prospective enrollees or all
                    of Hoke County’s ‘at-risk’ prospective enrollees.

       Id. While the Court

                    assuredly recognize[d] the gravity of the situation for “at-
                    risk” prospective enrollees in Hoke County and elsewhere,
                    and acknowledge[d] the imperative need for a solution that
                    will prevent existing circumstances from remaining static
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                     or spiraling further, we [were] equally convinced that the
                     evidence indicates that the State shares our concerns and,
                     more importantly, that the State has already begun to
                     assume its responsibilities for implementing corrective
                     measures.

       Id. at 643. Accordingly, the Court held that the trial court’s Pre-K remedy was

       “premature” and “reverse[d] those portions of the trial court order that . . . require[d]

       the State to provide pre-kindergarten services as the remedy for [the aforementioned]

       constitutional violations.” Id. at 645.

¶ 39         Simultaneously, though, the Leandro II Court emphasized that if push came

       to shove, it would not shy away from its duty to address constitutional violations.

                     Certainly, when the State fails to live up to its
                     constitutional duties, a court is empowered to order the
                     deficiency remedied, and if the offending branch of
                     government or its agents either fail to do so or have
                     consistently shown an inability to do so, a court is
                     empowered to provide relief by imposing a specific remedy
                     and instructing recalcitrant state actors to implement it.

       Id. at 642.

¶ 40         Finally, the Leandro II Court addressed the question of federal funds.

       Plaintiffs contended that the trial court had erred by considering educational services

       provided by federal funds within its statewide assessment for Leandro compliance.

       Id. at 645–46. The Court disagreed and concluded that the trial court’s consideration

       of federal funds was permissible because “the relevant provisions of the North

       Carolina Constitution do not forbid the State from including federal funds in its
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       formula for providing the state’s children with the opportunity to obtain a sound basic

       education.” Id. at 646. “While the State has a duty to provide the means for such

       educational opportunity,” the Court clarified, “no statutory or constitutional

       provisions require that it is concomitantly obliged to be the exclusive source of the

       opportunity’s funding.” Id.

¶ 41         The Leandro II Court concluded by emphasizing the “paramount” importance

       of education toward “[a]ssuring that our children are afforded the chance to become

       contributing, constructive members of society.” Id. at 649. “Whether the State meets

       this challenge[,]” the Court noted, “remains to be determined.” Id. Accordingly, the

       Court remanded “to the lower court[,] and ultimately into the hands of the legislative

       and executive branches, one more installment in the 200-plus year effort to provide

       an education to the children of North Carolina.” Id. “As for the pending cases

       involving either other rural school districts or urban school districts,” the Court

       “order[ed] that they should proceed, as necessary, in a fashion that is consistent with

       the tenets outlined in this opinion.” Id. at 648.

       C. Remedial Phase: 2004–2018

¶ 42         Following Leandro II, the trial court diligently undertook its responsibilities

       on remand and initiated the remedial phase of the Leandro litigation. For over a

       decade, through more than a dozen hearings, the trial court took evidence and heard

       arguments from the parties regarding the State’s various efforts to achieve
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       constitutional compliance. In alignment with its 2002 Judgment and Leandro II, the

       trial court took evidence and rendered factual finding and legal conclusions regarding

       the constitutional adequacy of educational opportunities not just in Hoke County, but

       statewide. For instance, at different points during this period, the trial court reviewed

       evidence regarding the State’s Disadvantaged Student Supplemental Funding

       (DSSF) program, county-specific student achievement data from Hoke and other

       counties, statewide grade-specific achievement data, and statewide subject-specific

       achievement data, among many other categories. The trial court primarily issued its

       factual findings and legal conclusions based on this evidence in periodic “Notice of

       Hearing and Order[s]” or “Report[s] from the Court,” in which the trial court

       memorialized past proceedings, made factual findings and legal conclusions, and

       requested particular information from the parties in upcoming hearings.

¶ 43         Reviewing a few of these orders is illustrative. First, on 9 September 2004, the

       trial court’s order focused in part on the State’s response to statewide teacher

       recruitment and retention issues through the DSSF program. After reviewing the

       submissions of the parties, the trial court concluded that “[t]here is no dispute that

       there exists a serious problem in hiring, training[,] and retaining certified teachers

       in North Carolina, especially in the low wealth plaintiff LEAs and other low wealth

       LEAs.” The court observed that the Department of Public Instruction and the State

       Board of Education
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                    acknowledged the constitutional deficiency and the lack of
                    compliance under Leandro in the classroom teacher area
                    and sought $22,000,000 from the General Assembly to fund
                    the DSSF pilot program for sixteen (16) LEAs in which
                    there was demonstrated need to remedy the constitutional
                    deficiency of the presence of a competent, certified[,] and
                    well trained teacher in individual classrooms.

       “Despite knowing of this deficiency and being repeatedly advised of [the]

       demonstrated need for assistance in these low-wealth school districts and despite

       being advised of the constitutional requirements in Leandro,” the court noted, “the

       General Assembly of North Carolina passed its budget and adjourned without

       funding the DSSF program for any LEA, including HCSS.” As such, the trial court

       “direct[ed] counsel for the State . . . to be prepared [at the next hearing] to report to

       the [c]ourt on behalf of the legislative branch of government (the General Assembly)

       what action the General Assembly has taken[ ] to address its failure to fund the pilot

       $22,000,000 DSSF program.”

¶ 44         Second, on 15 March 2009, the trial court’s order focused primarily on Halifax

       County Public Schools. After an extensive review of student achievement data broken

       down by individual schools and grade-levels throughout the district, the trial court

       concluded that

                    [t]he majority of these children in the Halifax County
                    Public Schools from elementary school through high school
                    are not receiving the equal opportunity to obtain a sound
                    basic education and the State of North Carolina must take
                    action to remedy this deprivation of constitutional rights
                    since the State of North Carolina is responsible to see that
                           HOKE CNTY. BD. OF EDUC. V. STATE

                                       2022-NCSC-108

                                     Opinion of the Court



              these schools become Leandro compliant in the classroom
              and in the principal’s office and in the general
              administration and leadership of the system.

“Accordingly,” the trial court concluded, “it is time for the State to exert itself and

exercise command and control over the Halifax County Public Schools beginning in

the school year 2009–2010, nothing more and nothing less.” More broadly, based on

the extensive evidence presented, the trial court reiterated its conclusion regarding a

statewide Leandro violation:

              poor academic performance remains a problem in a host of
              elementary, middle[,] and high schools throughout North
              Carolina and as a result, the children of those schools who
              are blessed with the right to the equal opportunity to
              obtain a sound basic education as guaranteed by the
              Constitution and as set out in Leandro are being deprived
              of their constitutional right to that opportunity on a daily
              basis.

Indeed, this legal conclusion was repeated verbatim in the trial court’s subsequent

orders on 3 August 2009, 26 March 2010, and 20 May 2011, among many others.6



       6  On 15 August 2011, Legislative Defendants filed a Motion to Intervene and For
Clarification from the trial court order issued 18 July 2011 regarding “Pre-K services for at-
risk four year[-]olds.” On 2 September 2011, the trial court denied Legislative Defendants’
motion, reasoning that the defendant in this case was the State as a whole, “not the
legislative branch―nor the executive branch” individually. In 2013, the General Assembly
enacted N.C.G.S. § 1-72.2, which established that legislative leaders “have standing to
intervene on behalf of the General Assembly as a party in any judicial proceeding challenging
a North Carolina statute or provision of the North Carolina Constitution.” N.C.G.S. § 1-
72.2(b). In 2017, N.C.G.S. § 1-72.2 was amended by adding: “[i]ntervention pursuant to this
section shall be effected upon the filing of a notice of intervention of right in the trial or
appellate court in which the matter is pending regardless of the stage of the proceeding.”
Here, the record reflects no attempt by Legislative Defendants to intervene in this litigation
between the 2011 motion and their 2021 intervention.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 45            Third, on 5 May 2014, the trial court’s order focused on “the reading problem.”7

       The trial court summarized its factual findings regarding various reading programs

       and assessments from Halifax County, Forsyth County, Durham County, Guilford

       County, Johnston County, Union County, and Charlotte-Mecklenburg County, among

       several others. Based on these statewide factual findings, the trial court concluded

       “that there are way too many thousands of school children from kindergarten through

       . . . high school who have not obtained the sound basic education mandated and

       defined above and reaffirmed by the North Carolina Supreme Court in November

       2013.”

¶ 46            Fourth, on 17 March 2015, the trial court’s order addressed the State’s recent

       “redefin[ing] and relabeling [of] the standards for academic achievement.” The court

       expressed its concern that

                      [n]o matter how many times the [c]ourt has issued Notices
                      of Hearings and Orders regarding unacceptable academic
                      performance, and even after the North Carolina Supreme
                      Court plainly stated that the mandates of Leandro remain
                      “in full force and effect[,]” many adults involved in
                      education . . . still seem unable to understand that the
                      constitutional right to have an equal opportunity to

                On 8 November 2013, this Court considered a third appeal within this litigation.
                7

       Hoke Cnty. Bd. of Educ. v. State, 367 N.C. 156 (2013) (Leandro III). There, plaintiffs
       challenged the General Assembly’s 2011 statutory changes to its “More at Four” Pre-K
       program. Id. at 156. However, before this Court could consider the case, the General
       Assembly substantively amended the statute with the apparent intent of ridding the law of
       its dubious constitutionality. Id. at 159. Accordingly, this Court “conclude[d] that the
       questions originally in controversy between the parties [were] no longer at issue and that
       th[e] appeal [was] moot.” Id. Nevertheless, the Court took the opportunity to emphasize that
       “[o]ur mandates in [Leandro I and II] remain in full force and effect.” Id. at 160.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                    obtain a sound basic education is a right vested in
                    each and every child in North Carolina regardless of
                    their respective age or educational needs.

       Based on these findings, trial court again concluded “that the valid assessments of

       student achievement in North Carolina show that many thousands of children in K–

       12 . . . are not obtaining a sound basic education. This is an ongoing problem that

       needs to be dealt with and corrected.” Accordingly, the trial court ordered the State

       to “propose a definite plan of action as to how the State of North Carolina intends to

       correct the educational deficiencies in the student population.”

¶ 47         These orders illustrate several key themes within the record. First, the trial

       court made extensive factual findings over the course of about twelve years regarding

       many educational “inputs” and “outputs” including school funding, teacher retention,

       instructional methods, and academic performance. In reviewing this data, the trial

       court’s findings of fact consider the efficacy of the State’s various piecemeal proposals

       to achieve Leandro compliance, such as the DSSF and the redefining of academic

       standards. Second, these factual findings did not focus solely on Hoke County, but

       expressly drew upon testimony and evidence regarding rural, urban, and suburban

       counties across the state. Third, based upon this clear and convincing evidence, the

       trial court repeatedly documented its ultimate legal conclusion that “in way too many

       school districts across the state, thousands of children in the public schools have

       failed to obtain, and are not now obtaining[,] a sound basic education as defined by
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



       and required by the Leandro decisions.” Put differently, the trial court repeatedly

       concluded based on clear and convincing evidence that, despite its piecemeal

       compliance efforts, the State remained in an ongoing and statewide violation of its

       constitutional duty. Fourth, despite its growing impatience with the State’s failure to

       remedy its statewide violation, the trial court continued—for well over a decade—to

       defer to the executive and legislative branches to craft a remedy. Fifth and finally, in

       response to the repeated failure of various piecemeal remedial attempts, the trial

       court ultimately ordered the State to propose and implement a comprehensive

       “definite plan of action” to remedy its statewide Leandro violation.

       D. WestEd Report and the Comprehensive Remedial Plan: 2018–2021

¶ 48          On 7 October 2016, upon Judge Manning’s retirement, then-Chief Justice

       Mark Martin reassigned this case to Judge W. David Lee.8 On 10 July 2017, the State

       Board of Education filed a Motion for Relief Pursuant to Rule 60 and Rule 12

       requesting that the trial court relinquish jurisdiction over the case. The SBE

       contended that “[b]ecause the factual and legal landscapes have significantly changed

       [since the beginning of the case], the original claims, as well as the resultant trial

       court findings and conclusions, are divorced from the current law and circumstances




              8 We take a moment of privilege to express the Court’s gratitude to Judge Lee’s family
       (Judge Lee himself recently passed away on 4 October 2022) for his many years of diligent
       service to the State presiding over this case.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       [and] are stale.” As such, the SBE argued, “[c]ontinued status hearings on the present

       system . . . exceed the jurisdiction established by the original pleadings in this action.”

¶ 49          On 7 March 2018, the trial court denied the SBE's motion to relinquish

       jurisdiction. First, the court stated its factual findings, including expressly finding

       that “[t]he court record is replete with evidence that the Leandro right continues to

       be denied to hundreds of thousands of North Carolina schoolchildren” and that “a

       definite plan of action is still necessary to meet the requirements and duties of the

       State of North Carolina with regard to its children having equal opportunity to obtain

       a sound basic education.” While the court noted that it “indeed indulges in the

       presumption of constitutionality with respect to each and every one of the legislative

       enactments cited by the SBE,” that “is not the issue before the court.” Rather, the

       court found, “the evidence before this court upon the SBE motion is wholly inadequate

       to demonstrate that these enactments translate into substantial compliance with the

       constitutional mandate of Leandro measured by applicable educational standards.”

¶ 50          Based on these factual findings, the trial court concluded that “[t]he changes

       in the factual landscape that have occurred during the pendency of this litigation do

       not serve to divest the court of its jurisdiction to address the constitutional right at

       issue in this case.” Further, the court concluded that “there is an ongoing

       constitutional violation of every child’s right to receive the opportunity for a sound

       basic education[,]” and that “[t]his court not only has the power to hear and enter
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       appropriate orders declaratory and remedial in nature, but also has a duty to address

       this violation.” The trial court concluded that “state defendants have the burden of

       proving that remedial efforts have afforded substantial compliance with the

       constitutional directives of our Supreme Court,” and that “[t]o date, neither defendant

       has met this burden.” “Both law and equity demand the prospective application of the

       constitutional guarantee of Leandro to every child in this State.”

¶ 51         In closing, the trial court emphasized its own constitutional duty and growing

       impatience with the legislative and executive branches:

                    This [c]ourt notes that both branches have had more than
                    a decade since the Supreme Court remand in Leandro II to
                    chart a course that would adequately address this
                    continuing constitutional violation. The clear import of the
                    Leandro decisions is that if the defendants are unable to do
                    so, it will be the duty . . . of the court to enter a judgment
                    “granting declaratory relief and such other relief as needed
                    to correct the wrong while minimizing the encroachment
                    upon the other branches of government.” (Leandro I).

                    This trial court has held status conference after status
                    conference and continues to exercise tremendous judicial
                    restraint. This court is encouraged by Governor Cooper’s
                    creation of the Governor’s Commission on Access to a
                    Sound Basic Education. . . . The time is drawing nigh,
                    however, when due deference to both the legislative and
                    executive branches must yield to the court’s duty to
                    adequately safeguard and actively enforce the
                    constitutional mandate on which this case is premised. It
                    is the sincere desire of this court that the legislative and
                    executive branches heed the call.
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



¶ 52         That same day, the trial court also issued a Consent Order Appointing

       Consultant. In January 2018, the State and plaintiffs filed a joint motion in which

       they proposed to nominate, for the court’s consideration and appointment, an

       independent, non-party consultant to assess the current state of Leandro compliance

       in North Carolina and to make subsequent comprehensive recommendations for

       specific actions necessary to achieve sustained constitutional compliance. In its

       subsequent Order, the court agreed to the parties’ request and stated that the

       appointed consultant would be charged with recommending specific actions the State

       should take to meet the core requirements of Leandro, including providing a

       competent and well-trained teacher in every classroom, providing a competent and

       well-trained principal in every school, and identifying resources necessary to ensure

       that all students have an equal opportunity to obtain a sound basic education. In its

       Consent Order, the trial court consented to the parties’ joint nomination of WestEd,

       a nationally acclaimed nonpartisan education research and development nonprofit,

       to serve as the independent non-party consultant. As such, WestEd was instructed to

       submit its final recommendation to the parties and the court within one year, and the

       parties were required to submit a subsequent “proposed consent order . . . of specific

       actions to achieve compliance with the constitutional mandates establish forth

       above.”
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



¶ 53         Thus began the WestEd chapter of this litigation. For the next year, in

       collaboration with the Friday Institute for Educational Innovation at North Carolina

       State University and the Learning Policy Institute, WestEd conducted thirteen

       distinct studies to better identify, define, and understand key issues and challenges

       to North Carolina’s education system and to offer a comprehensive framework of

       change for the State. The researchers developed and carried out an extensive research

       agenda to investigate the current state and major needs of North Carolina public

       education in four overarching areas: (1) access to effective educators, (2) access to

       effective school leaders, (3) adequate and equitable school funding and resources, and

       (4) adequate accountability and assessment systems.

¶ 54         WestEd’s methodology was comprehensive. Each of its thirteen studies was

       designed to address specific research questions and used mixed-method designs such

       as data analysis, school visits, focus group interviews with key stakeholders,

       statewide surveys, reviews of prior studies, and cost function analysis. “Site visits,

       interviews, and focus groups were designed to maximize engagement with education

       stakeholders representing the diversity of the state in terms of geography, school

       level, and school type as well as the characteristics of the student and educator

       populations.” Researchers collected new data from schools in forty-four counties,

       engaged with over 1,200 educators, and examined existing data from Duke
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       University’s North Carolina Education Research Data Center and UNC’s Education

       Policy Initiative at Carolina.

¶ 55         On 4 October 2019, WestEd submitted its final report to the trial court. In

       short, the WestEd Report concluded that as North Carolina educators “prepare for

       the 2019–20 school year, the state is further away from meeting its constitutional

       obligation to provide every child with the opportunity for a sound basic education

       than it was when the Supreme Court of North Carolina issued the Leandro decision

       more than 20 years ago.” (emphasis added). “Although there have been many efforts

       on the part of the state and districts to improve students’ achievement, the challenges

       of providing every student with a sound basic education have increased, along with

       the number of at-risk students.” Specifically, the WestEd Report found systemic

       deficiencies in teacher and principal quality and supply (especially in low-wealth

       districts) and programmatic funding and resources (especially those necessary to

       support disadvantaged students), among other statewide shortcomings. While the

       WestEd Report noted that many promising initiatives had been put in place, they

       “have neither been sustained nor been brought to scale and are insufficient to

       adequately address the Leandro requirements.”

¶ 56         Accordingly, the WestEd Report issued eight primary findings and

       recommendations. These recommendations included revising the state funding model

       to provide adequate and equitable resources, providing all at-risk students with the
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       opportunity to attend high-quality early childhood programs, directing resources and

       opportunities to economically disadvantaged students, revising the student

       assessment and school accountability systems, and building an effective regional and

       statewide system of support for the improvement of low-performing and high-poverty

       schools, among others. For each of these recommendations, the WestEd Report

       provided a detailed “investment overview and sequenced action plan” which described

       the timeline, stakeholders, and resources necessary for proper implementation.

       Likewise, the action plan itemized the necessary statewide investments for each

       recommendation for each fiscal year from 2020–2021 to 2027–2028.

¶ 57         On 21 January 2020, the trial court issued its subsequent Consent Order.

       First, the trial court noted that “[t]he State of North Carolina, North Carolina State

       Board of Education, and other actors have taken significant steps over time in an

       effort to improve student achievement and students’ opportunity to access a sound

       basic education.” “However,” the trial court continued,

                    historic and current data before the [c]ourt show that
                    considerable, systemic work is necessary to deliver fully
                    the Leandro right to all children in the State. In short,
                    North Carolina’s PreK-12 public education system leaves
                    too many students behind—especially students of color and
                    economically disadvantaged students. As a result,
                    thousands of students are not being prepared for full
                    participation in the global, interconnected economy and the
                    society in which they will live, work, and engage as
                    citizens. The costs to those students, individually, and to
                    the State are considerable and if left unattended will result
                    in a North Carolina that does not meet its vast potential.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 58         Next, the trial court addressed the WestEd Report. The court concluded that

       “[t]he WestEd Report confirms what this [c]ourt has previously made clear: that the

       State Defendants have not yet ensured the provision of education that meets the

       required constitutional standard to all school children in North Carolina.” The court

       observed that the WestEd Report’s “findings and recommendations are rooted in an

       unprecedented body of research and analysis, which will inform decision-making and

       th[e] [c]ourt’s approach to this case.”

¶ 59         Based on the WestEd Report, the trial court made two primary conclusions of

       law. First, the trial court concluded that “North Carolina has substantial assets to

       draw upon to develop a successful PreK-12 education system that meets the Leandro

       tenets.” These assets “includ[e] a strong state economy, a deep and long-standing

       commitment to public education to support the social and economic welfare of its

       citizens, and an engaged business community that sees the value and economic

       benefits of the public education system.”

¶ 60         Second, the trial court concluded that “despite numerous initiatives, many

       children are not receiving a Leandro-conforming education; systemic changes and

       investments are required to deliver the constitutional right to all children.” On this

       point, the court acknowledged that “the State Defendants face greater challenges

       than ever” in achieving Leandro compliance, and that “systemic, synchronous action

       and investments are necessary to successfully deliver the Leandro tenets,” including
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       in teacher quality and supply, principal quality and supply, resources and school

       funding, assessment and accountability systems, low-performing and high-poverty

       schools, early childhood learning and Pre-K, and alignment and preparation for post-

       secondary opportunities. Throughout its order, the trial court repeatedly emphasized

       that “[t]he Defendants have not yet met their constitutional duty to provide all North

       Carolina students with the opportunity to obtain a sound basic education.”

¶ 61         Based on these legal conclusions, the trial court ordered “the State Defendants

       to work expeditiously and without delay to take all necessary actions to create and

       fully implement” a comprehensive remedial plan to address each of the seven Leandro

       compliance issues noted above. The trial court further ordered the parties

                    [t]o keep the [c]ourt fully informed as to the remedial
                    progress . . . [by] submit[ting] a status report to the [c]ourt
                    . . . setting out . . . :

                    1. Specific actions that the State Defendants must
                    implement in 2020 to begin to address the issues identified
                    by WestEd and described herein and the seven components
                    set forth above;

                    2. A date by which the State Defendants, in consultation
                    with each other and the Plaintiffs, will submit to the [c]ourt
                    additional, mid-range actions that should be implemented,
                    including specific actions that must be taken, a timeframe
                    for implementation, and an estimate of the resources in
                    addition to current funding, if any, necessary to complete
                    those actions[; and]

                    3. A date by which the State Defendants, in consultation
                    with each other and the Plaintiffs, will submit to the
                    [c]ourt a comprehensive remedial plan . . . to provide all
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                    public school children the opportunity for a sound basic
                    education, including specific long-term actions that must
                    be taken, a timeframe for implementation, an estimate of
                    resources in addition to current funding, if any, necessary
                    to complete those actions, and a proposal for monitoring
                    implementation and assessing the outcomes of the plan.

       The trial court likewise ordered State Defendants to “identify the State actors and

       institutions responsible for implementing specific actions and components of the

       proposed Plan,” and retained jurisdiction over the case and parties.

¶ 62         On 15 June 2020, the parties submitted their initial “Fiscal Year 2021

       Remedial Plan and Action Steps” to the trial court. As instructed, the joint report

       stated the parties’ shared goals and commitments for each of the seven issue areas

       identified in the trial court’s January 2020 Order for fiscal year 2021. These

       commitments addressed both broad issues, such as “[s]ignificantly increas[ing] the

       racial and ethnic diversity of North Carolina’s qualified and well-prepared teacher

       workforce,” and more specific steps, such as “[r]emov[ing] [the] 12.75 percent funding

       cap for students with disabilities to provide supplemental funding for all students

       with disabilities at the current formula rate.”

¶ 63         On 1 September 2020, the trial court issued a “Consent Order on Leandro

       Remedial Action Plan for Fiscal Year 2021” in response to the parties’ joint report.

       The trial court approved the report and ordered Defendants to implement its

       remedial actions by 30 June 2021. Further, the trial court ordered Defendants, “in

       consultation with Plaintiff parties, [to] develop and present to the [c]ourt[ ] a Leandro
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       Comprehensive Remedial Plan to be fully implemented by the end of 2028 with the

       objective of fully satisfying the Defendant’s Leandro obligations by the end of 2030.”

       The court likewise ordered Defendants to submit quarterly status reports “to assist

       the [c]ourt’s efforts to enter a final, enforceable judgment in this case, while

       promoting transparency in these proceedings.”

¶ 64         On 15 March 2021, State Defendants submitted their Comprehensive

       Remedial Plan (CRP) to the trial court. As mandated by the trial court’s prior orders,

       the CRP laid out “both broad programs and discrete, individual action steps to be

       taken [between 2021 and 2028] to achieve the overarching constitutional obligation

       to provide[ ] all children the opportunity to obtain a sound basic education in a public

       school [by 2030].” “The Parties agree[d] that the actions outlined in [the CRP] are the

       necessary and appropriate actions needed to address the constitutional violations in

       providing the opportunity for a sound basic education to all children in North

       Carolina.”

¶ 65         As its title indicates, the CRP is comprehensive. For each of the seven pillar

       issues, the CRP enumerates specific action steps to be initiated in various fiscal years

       between 2021 and 2028. Each action step lists the various state actors responsible for

       its implementation and itemizes the specific funding required in each year. Some of

       the steps, such as “[u]pdat[ing] the State’s school administrator preparation

       standards and principal licensure requirements to align with the National Education
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       Leadership Preparation (NELP) standards,” require administrative effort, but no

       additional funding. Others, such as “[p]rovid[ing] funding to cover the reduced-price

       lunch co-pays for all students who qualify for reduced-price meals so that those

       students would receive free lunches,” require a static amount of funding ($3.9 million)

       each fiscal year. Still others, like “[i]ncreas[ing] low wealth funding to provide eligible

       counties supplemental funding equal to 110% of the statewide local revenue per

       student,” require increasing funding in each fiscal year (growing from $20 million in

       2022 to $182.7 million by 2028). The CRP is the only remedial plan submitted to the

       trial court by any party in this case.

¶ 66         On 11 June 2021, the trial court issued its “Order on Comprehensive Remedial

       Plan.” After reviewing and approving the CRP, the trial court noted that “[t]he

       urgency of implementing the [CRP] on the timeline currently set forth by State

       Defendants cannot be overstated . . . . Time is of the essence.” The trial court further

       emphasized that “[i]f the State fails to implement the actions described in the [CRP,]

       . . . ‘it will then be the duty of this [c]ourt to enter a judgment granting declaratory

       relief and such other relief as needed to correct the wrong.’ [Leandro I,] 346 N.C. at

       357.” Finally, the trial court ordered that “the [CRP] shall be implemented in full and

       in accordance with the timelines set forth therein,” and that

                    [t]he State shall inform and engage its actors, agencies,
                    divisions, and/or departments as necessary to ensure the
                    State’s compliance with this Order, including without
                    limitation seeking and securing such funding and
                               HOKE CNTY. BD. OF EDUC. V. STATE

                                          2022-NCSC-108

                                        Opinion of the Court



                   resources as are needed and required to implement in a
                   sustainable manner the programs and policies set forth in
                   the [CRP].

       E. November 2021 Order, April 2022 Order, and Present Appeal

¶ 67         On 6 August 2021, State Defendants submitted their first progress report

       regarding implementation of the CRP. Plaintiff parties submitted responses on 25

       August 2021. On 8 September 2021, the trial court held a subsequent hearing to

       review the State’s progress toward the CRP. In short, State Defendants made clear

       to the trial court that they had not made progress toward substantially implementing

       the action steps within the CRP due to inadequate existing allocations of the

       necessary funding.

¶ 68         On 22 September 2021, the trial court issued its subsequent “Order on First

       Progress Reports for Implementation of Comprehensive Remedial Plan.” Therein, the

       trial court made the following “findings of fact, each of which was stipulated to by

       Counsel on the record at the [8 September 2021] hearing:”

                   1. The [CRP], developed by State Defendants in
                   consultation with Plaintiffs, is a fair and reasonable plan
                   that is based upon the extensive evidence developed in this
                   action . . . . The parties to this action agree that this fair
                   and reasonable plan is the necessary step to provide the
                   children of our State the opportunity to obtain a sound
                   basic education.

                   ....

                   3. The [CRP] represents the only robust and all-embracing
                   plan to secure the opportunity for a sound basic education
                   that has been presented to the [c]ourt over the course of
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



                    this decades-long litigation . . . .

                    ....

                    5. The State of North Carolina presently has available the
                    fiscal resources needed to implement Years 2 and 3 of the
                    [CRP], which in total is approximately $1.7 billion.
                    According to the First Progress Report from the State, as
                    of the time the Report was filed a collection of funding
                    sources could be utilized to support the policies, programs,
                    and procedures in the [CRP]. To wit, an unappropriated
                    cash balance of $8 billion, projected revenues for the
                    current fiscal year of 2021–22 exceeding the current
                    budgetary allocations by about $5 billion, and additional
                    funding from the federal government amounting to over $5
                    billion.

¶ 69         Following these findings, the trial court noted that

                    [i]mproved educational policies, programs, and procedures
                    alone do not ensure that the children of our State have the
                    opportunity to obtain a sound basic education unless those
                    policies, programs, and procedures are in fact supported by
                    the resources and funds necessary for implementation.
                    Accordingly, should all necessary steps to fully fund the
                    [CRP] not be taken by the State—that is, our legislative
                    and executive branches—as of [18 October 2021], this
                    [c]ourt is prepared to implement the judicial remedies at
                    its disposal to ensure that our State’s children are finally
                    guaranteed their constitutionally-mandated opportunity to
                    obtain a sound basic education.

¶ 70         Therefore, the trial court ordered the parties to appear before it on 18 October

       2021 “to inform the court of the State’s progress in securing the full funds necessary

       to implement the [CRP].” “In the event the full funds necessary to implement the

       [CRP] are not secured by that date,” the trial court ordered, “the [c]ourt will hear and
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



       consider any proposals for how the [c]ourt may use its remedial powers to secure such

       funding.”

¶ 71         On 18 October 2021, the trial court conducted this compliance hearing. That

       same day, the trial court issued an Order in which it noted that it had been “informed

       by counsel that an appropriations bill in which the [CRP] is fully funded has not, as

       of that date, been finalized and enacted.” “Because the full funds necessary to

       implement the [CRP] were not secured by [that day], the [c]ourt heard proposals for

       how [it] may use its remedial powers to secure such funding.” The trial court further

       ordered that Plaintiffs would have until 1 November 2021 to submit “any additional

       authorities, memoranda of law, or proposed orders for the [c]ourt’s consideration on

       the use of its remedial powers, which include, but are not necessarily limited to, a

       writ of mandamus, a legislative injunction, sanctions, or a combination thereof,” and

       that State Defendants would have until 8 November 2021 to subsequently respond.

¶ 72         On 10 November 2021, the trial court issued the subsequent Order (November

       2021 Order) now before us for review. First, the November 2021 Order made findings

       of fact summarizing the history of the litigation to that point. The court repeated its

       prior conclusion that “the evidence before this court is wholly inadequate to

       demonstrate substantial compliance with the constitutional mandate of Leandro

       measured by applicable educational standards.” (cleaned up). The court “noted many

       shortcomings in the State’s accomplishments and the State admitted that [its
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       Progress] Report showed that it had failed to implement the Year One Plan as

       ordered.” The court found that “more than sufficient funds are available to execute

       the current needs of the [CRP].” “As of the date of this Order,” the trial court declared,

       “the State’s implementation of the [CRP] is already behind the contemplated

       timeline, and the State has failed yet another class of students. Time is of the

       essence.”

¶ 73         Next, the trial court noted its years and years of deference. The court found

       that, in compliance with this Court’s 1997 instructions in Leandro I, it had “granted

       every reasonable deference to the legislative and executive branches to establish and

       administer a [Leandro-compliant education] system . . . , including, most recently,

       deferring to State Defendants’ leadership in the collaborative development of the

       [CRP] over the past three years.” The court noted its

                    extraordinary lengths in granting these co-equal branches
                    of government time, deference, and opportunity to use their
                    informed judgment as to the ‘nuts and bolts’ of the remedy,
                    including the identification of the specific remedial actions
                    that required implementation, the time frame for such
                    implementation, the resources necessary for the
                    implementation, and the manner in which to obtain those
                    resources.

       The trial court further found that “[t]he failure of the State to provide the funding

       necessary to effectuate North Carolina’s constitutional right to a sound basic

       education is consistent with the antagonism demonstrated by legislative leaders

       towards these proceedings, the constitutional rights of North Carolina children, and
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       this [c]ourt’s authority.” The court found that it had “provided the State with ample

       time and every opportunity to make meaningful progress towards remedying the

       ongoing constitutional violations that persist within our public education system.”

       Nevertheless, “[t]he State has repeatedly failed to act to fulfill its constitutional

       obligations.”

¶ 74         Finally, the court found that “[i]n the seventeen years since the Leandro II

       decision, a new generation of school children, especially those at-risk and

       socioeconomically disadvantaged, were denied their constitutional right to a sound

       basic education. Further and continued damage is happening now, especially to at-

       risk children from impoverished backgrounds, and that cannot continue.”

¶ 75         Accordingly, the trial court made the following conclusions of law. First,

       regarding its own constitutional duties and powers, the trial court concluded:

                       11. Because the State has failed for more than seventeen
                       years to remedy the constitutional violation as the
                       Supreme Court ordered, this [c]ourt must provide a remedy
                       through the exercise of its constitutional role. Otherwise,
                       the State’s repeated failure to meet the minimum
                       standards for effectuating the constitutional right to a
                       sound basic education will threaten the integrity and
                       viability of the North Carolina Constitution by:

                             a. nullifying the Constitution’s language without the
                             people’s consent, making the right to a sound basic
                             education merely aspirational and not enforceable;

                             b. ignoring rulings of the Supreme Court of North
                             Carolina setting forth authoritative and binding
                             interpretations of our Constitution; and
             HOKE CNTY. BD. OF EDUC. V. STATE

                        2022-NCSC-108

                      Opinion of the Court




       c. violating separation of powers by preventing the
       judiciary from performing its core duty of
       interpreting our Constitution.

....

13. . . . This [c]ourt concludes that Article I Section 15 of
the North Carolina Constitution represents an ongoing
constitutional appropriation of funds sufficient to create
and maintain a school system that provides each of our
State’s students with the constitutional minimum of a
sound basic education. This constitutional provision may
therefore be deemed an appropriation “made by law”
[under Article V Section 7].

14. . . . [S]uch an appropriation may be considered to have
been made by the people themselves, through the
Constitution, thereby allowing fiscal resources to be drawn
from the State Treasury to meet that requirement. The
Constitution reflects the direct will of the people; an order
effectuating Article I, § 15’s constitutional appropriation is
fully consistent with the framers[’] desire to give the people
ultimate control over the state’s expenditures.

....

20. Accordingly, this [c]ourt recognizes, as a matter of
constitutional law, a continuing appropriation from the
State Treasury to effectuate the people’s right to a sound
basic education. . . . When the General Assembly fulfills its
constitutional role through the normal (statutory) budget
process, there is no need for judicial intervention to
effectuate the constitutional right. As the foregoing
findings of fact make plain, however, this [c]ourt must
fulfill its constitutional duty to effect a remedy at this time.

....
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



                    22. The [c]ourt further concludes that . . . [it] has inherent
                    and equitable powers that allow it to enter this Order. . . .

                    ....

                    23. . . . [T]he [c]ourt’s inherent powers are derived from
                    being one of three separate, coordinate branches of the
                    government. . . .

                    24. In fact, it is the separation of powers doctrine itself
                    which undergirds the judicial branch’s authority to enforce
                    its order here. “Inherent powers are critical to the court’s
                    autonomy and to its functional existence: ‘If the courts
                    could be deprived by the Legislature of these powers, which
                    are essential in the direct administration of justice, they
                    would be destroyed for all efficient and useful purposes.’”
                    Matter of Alamance Cty. Ct. Facilities, 329 N.C. 84, 93–94
                    (1991) . . . (citing Ex Parte Scheneck, 65 N.C. 353, 355
                    (1871).

¶ 76         Second, regarding its duty to limit its encroachment upon its coequal branches,

       the trial court concluded:

                    25. . . . The relief proposed here carefully balances these
                    interests with the [c]ourt’s constitutional obligation of
                    affording relief to injured parties. First, there is no
                    alternative or adequate remedy available to the children of
                    North Carolina that affords them the relief to which they
                    are so entitled. State Defendants have conceded that the
                    [CRP]’s full implementation is necessary to provide a sound
                    basic education to students and there is nothing else on the
                    table. . . .

                    26. Second, this [c]ourt will have minimized its
                    encroachment on legislative authority through the least
                    intrusive remedy. Evidence of the [c]ourt’s deference over
                    the last seventeen years and its careful balancing of the
                    interests at stake includes but is not limited to:
     HOKE CNTY. BD. OF EDUC. V. STATE

                2022-NCSC-108

              Opinion of the Court



a. The [c]ourt has given the State seventeen years
   to arrive at a proper remedy and numerous
   opportunities proposed by the State have failed
   to live up to their promise. Seventeen classes of
   students have since gone through schooling
   without a sound basic education;

b. The [c]ourt deferred to State Defendants and the
   other parties to recommend to the [c]ourt an
   independent, outside consultant to provide
   comprehensive, specific recommendations to
   remedy the existing constitutional violations;

c. The [c]ourt deferred to State Defendants and the
   other parties to recommend a remedial plan and
   the proposed duration of the plan . . . .

d. The [c]ourt deferred to State Defendants to
   propose an action plan and remedy for the first
   year and then allowed the State Defendants
   additional latitude in implementing its actions in
   light of the pandemic’s effect on education;

e. The [c]ourt deferred to State Defendants to
   propose a long-term comprehensive remedial
   plan, and to determine the resources necessary
   for full implementation . . . .

f. The [c]ourt also gave the State discretion to seek
   and secure the resources identified to fully
   implement the [CRP]. . . .

g. The [c]ourt has further allowed for extended
   deliberations between the executive and
   legislative branches over several months to give
   the State an additional opportunity to implement
   the [CRP];

h. The status conferences, including more recent
   ones held in September and October 2021, have
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                         Opinion of the Court



                              provided the State with additional notice and
                              opportunities to implement the [CRP], to no
                              avail. The [c]ourt has further put [the] State on
                              notice of forthcoming consequences if it
                              continued to violate students’ fundamental
                              rights to a sound basic education.

¶ 77         Based on these findings of fact and conclusions of law, the trial court ordered

       the following:

                    1. The Office of State Budget and Management and the
                    current State Budget Director (“OSBM”), the Office of the
                    State Controller and the current State Comptroller
                    (“Controller”), and the Office of the State Treasurer and the
                    current State Treasurer (“Treasurer”) shall take the
                    necessary actions to transfer the total amount of funds
                    necessary to effectuate years 2 & 3 of the [CRP], from the
                    unappropriated balance within the General Fund to the
                    state agencies and state actors with fiscal responsibility for
                    implementing the [CRP] as follows:

                        (a) Department of Health and Human Services
                            (“DHHS”): $189,800,000.00;

                        (b) Department of Public Instruction (“DPI”):
                            $1,522,058,000.00; and

                        (c) University of     North    Carolina   System:
                            $41,300,000.00

                    2. OSBM, the Controller, and the Treasurer are directed to
                    treat the foregoing funds as an appropriation from the
                    General Fund as contemplated within [N.C.G.S.] § 143C-6-
                    4(b)(2)(a) and to carry out all actions necessary to
                    effectuate those transfers;

                    ....
            HOKE CNTY. BD. OF EDUC. V. STATE

                       2022-NCSC-108

                     Opinion of the Court



4. DHHS, the University of North Carolina System, and
the State Superintendent of Public Instruction, and all
other State agents or State actors receiving funds under
the [CRP] are directed to administer those funds to
guarantee and maintain the opportunity of a sound basic
education consistent with, and under the time frames set
out in, the [CRP], including the Appendix thereto;

5. In accordance with its constitutional obligations, the
State Board of Education is directed to allocate the funds
transferred to DPI to the programs and objectives specified
in the Action Steps in the [CRP] and the Superintendent of
Public Instruction is directed to administer the funds so
allocated in accordance with the policies, rules, . . . and
regulations of the State Board of Education so that all
funds are allocated and administered to guard and
maintain the opportunity of a sound basic education
consistent with, and under the time frames set out in, the
[CRP], including the appendix thereto[;]

6. OSBM, the Controller, and the Treasurer are directed to
take all actions necessary to facilitate and authorize those
expenditures;

7. To the extent any other actions are necessary to
effectuate the year 2 & 3 actions in the [CRP], any and all
other State actors and their officers, agents, servants, and
employees are authorized and directed to do what is
necessary to fully effectuate years 2 and 3 of the [CRP];

8. The funds transferred under this Order are for
maximum amounts necessary to provide the services and
accomplish the purposes described in years 2 and 3 of the
[CRP]. Savings shall be effected where the total amounts
appropriated are not required to perform these services
and accomplish these purposes and the savings shall revert
to the General Fund at the end of fiscal year 2023, unless
the General Assembly extends their availability[.]
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       Finally, the trial court declared that its Order would be “stayed for a period of thirty

       (30) days to preserve the status quo . . . to permit the other branches of government

       to take further action consistent with the findings and conclusions of this Order.”

¶ 78         One week later, on 18 November 2021, the State enacted An Act to Make

       Budget Appropriations for Current Operations of State Agencies, Departments, and

       Institutions,      and        for      Other         Purposes,      S.L.      2021-180,

       https://www.ncleg.gov/EnactedLegislation/SessionLaws/PDF/2021-2022/SL2021-

       180.pdf (Budget Act).

¶ 79         On 24 November 2021, the Controller of the State of North Carolina petitioned

       the Court of Appeals for a Writ of Prohibition. The Controller sought an order

       preventing her from being required to comply with the trial court’s November 2021.

       Specifically, the Controller asserted that the transfer directive within the trial court’

       November 2021 was legally erroneous and required her to act in a manner which

       would defeat a legal right.

¶ 80         On 30 November 2021, the trial court issued a “Notice of Hearing and Order

       Continuing Stay of Court’s November 10, 2021 Order.” After reviewing the Budget

       Act, the trial court concluded that the Act “appear[ed] to provide for some―but not

       all―the resources and funds required to implement years 2 & 3 of the [CRP], which

       may necessitate a modification in the November 10 Order.” Therefore, the court

       announced that it would hold a hearing on 13 December 2021 for the State “to inform
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       the [c]ourt of the specific components of the [CRP] plan for years 2 & 3 that are funded

       by the [Budget] Act and those that are not.” The court further stayed its 10 November

       2021 Order until ten days after the conclusion of its December hearing.

¶ 81          But the trial court’s planned 13 December hearing never came to pass. Instead,

       also on 30 November 2021, the Court of Appeals issued a writ of prohibition

       restraining the trial court from proceeding in the matter. In its writ, the Court of

       Appeals concluded that the trial court’s November Order erred for two reasons. First,

       the Court of Appeals reasoned that the trial court’s interpretation of a constitutional

       appropriation within Article I, § 15 would render the subsequent Educational

       Provisions in Article IX “unnecessary and meaningless.” Second, the Court of Appeals

       stated that the trial court’s reasoning “would result in a host of ongoing constitutional

       appropriations . . . that would devastate the clear separation of powers between the

       legislative and judicial branches and threaten to wreck the carefully crafted checks

       and balances that are the genius of our system of government.” The Court of Appeals

       therefore restrain[ed] the trial court from enforcing its direct transfer order. Judge

       Arrowood dissented from the Court of Appeals’ Order.9




              9  The dissent reasoned that the majority’s ex meru motu shortening of the time for
       Plaintiff parties to file a response to the petition to one day when there were no immediate
       consequences in the case “was arbitrary, capricious and lacked good cause and instead
       designed to allow this panel to rule on this petition during the month of November” before a
       new panel was assigned.
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



¶ 82         On 7 December 2021, the State appealed the November 2021 Order to the

       Court of Appeals. The next day, 8 December 2021, for the first time since their August

       2011 Motion to Intervene regarding Pre-K, Legislative Defendants intervened as a

       matter of right pursuant to N.C.G.S. § 1-72.2(b) and likewise appealed the trial

       court’s November Order to the Court of Appeals.

¶ 83         On 14 February 2022, the State filed with this Court a Petition for

       Discretionary Review Prior to Determination by the Court of Appeals of the trial

       court’s November 2021 Order. On 24 and 28 February 2022, Plaintiffs and Plaintiff

       Intervenors likewise requested this Court’s discretionary review prior to

       determination by the Court of Appeals. On 28 February 2022, Legislative Defendants

       filed a response requesting that this Court deny the State’s petition.

¶ 84         On 21 March 2022, this Court issued an order allowing the State’s petition.

       Before appellate review, however, this Court remanded the case to the trial court “for

       a period of no more than thirty days for the purpose of allowing the trial court to

       determine what effect, if any, the enactment of the [2021] State Budget has upon the

       nature and extent of the relief that the trial court granted in its 11 November 2021

       order.” This Court instructed the trial court to “make any necessary findings of fact

       and conclusions of law and to certify any amended order that it chooses to enter with

       this Court on or before the thirtieth day following the entry of this order.” That same
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



       day, Chief Justice Newby reassigned this case from Judge Lee to Judge Michael L.

       Robinson.10

¶ 85         On 24 March, 13 April, and 22 April 2022, the trial court conducted hearings

       with the parties to determine the effect of the 2021 Budget Act on the relief granted

       in the trial court’s November 2021 Order. At these hearings, the parties took

       contrasting views on the scope of this Court’s 21 March 2022 Remand Order.

       Legislative Defendants contended that the remand order allowed the trial court “to

       make a de novo legal determination on the legality and enforceability of the 10

       November Order—claiming that, as concluded by the panel of the Court of Appeals,

       the trial court lacked legal authority to order funds transferred from the North

       Carolina treasury to fund specific educational programs.” Alternatively, Legislative

       Defendants argued “that the Budget Act as passed fully satisfies the State’s

       obligation to provide K–12 students with a sound basic education as established by

       the Supreme Court in [Leandro I].”

¶ 86         “By comparison, Plaintiffs and the State Defendants contend[ed] that the trial

       court’s task [was] simply to examine the Budget Act as passed and determine the

       amount of funding provided therein for each of the CRP programs during years 2 and

       3 of the CRP.” The State’s evidence, based on the affidavit of the Chief Deputy




             10   We take a moment of privilege to express the Court’s gratitude to Judge Robinson
       for his diligent service to the State presiding over this case.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       Director of State Budget for the North Carolina Office of State Budget and

       Management, indicated that “the Budget Act funded approximately 60 percent of year

       2 CRP programs and 49 percent of year three programs.”

¶ 87         On 26 April 2022, the trial court issued its subsequent order (April 2022

       Order), also now before us for review. As an initial matter, the trial court addressed

       the parties’ arguments regarding its own authority in light of the Court of Appeals’

       Writ of Prohibition. Because that order “has not been overruled or modified[,]” the

       court “conclude[d] that it is binding on the trial court.” “Accordingly,” the trial court

       determined that it “cannot and shall not consider the legal issue of the trial court’s

       authority to order State officers to transfer funds from the State treasury to the CRP.”

¶ 88         The trial court then addressed the effect of the Budget Act on the CRP. “Based

       on [its] review of analyses provided to it by [OSBM] and the General Assembly’s

       Fiscal Research Division . . . , and the arguments and submissions of the parties,” the

       trial court found that “significant necessary services for students, as identified in the

       CRP, remain unfunded and/or underfunded by the Budget Act.” The court found that

       “the Budget Act fail[ed] to provide nearly one-half of the[ ] total necessary funds.”

       Specifically, the court found that “the Budget Act fund[ed] approximately 63% of the

       total cost of the programs to be conducted during year 2 and approximately 50% of

       the total cost of the programs to be conducted during year 3.” Regarding the State’s

       unappropriated savings, the trial court found that “[t]he Budget Act reserves during
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       each year of the two-year budget cycle $1.134 billion to the State’s Saving Reserve,

       which brings the total of unappropriated funds in the State’s Savings Reserve to $4.25

       billion after the fiscal year 2022–23 legislatively-mandated transfer.” Therefore, “[a]s

       a matter of mathematical calculation,” the trial court found that “the funds

       transferred on a discretionary basis to the State’s Savings Reserve and the State’s

       Capital and Infrastructure Reserve during the two-year budget cycle is substantially

       in excess of the amount necessary to fully fund the CRP during years 2 and 3 of the

       CRP.”

¶ 89           Based on these findings of fact, the trial court concluded that the Budget Act

       “partially but not totally fund[ed] years 2 and 3 of the CRP.” Specifically, the court

       concluded that “the total underfunding of CRP programs during years 2 and 3 . . . is

       $785,106,248 in the aggregate.” Regarding the State’s potentially available funds, the

       court concluded that “the General Fund does contain sufficient unappropriated

       monies to make the transfer anticipated by the 10 November Order and the lesser

       amount of underfunding identified above.” However, based on the Court of Appeals’

       Writ of Prohibition, the trial court “conclude[d] that the 10 November Order should

       be amended to remove a directive that State officers or employees transfer funds from

       the State treasury to fully fund the CRP.” Instead, the trial court concluded that its

       Order must simply “determine that the State of North Carolina has failed to comply

       with the trial court’s prior order to fully fund years 2 and 3 of the CRP” without
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       specifically directing the State officials to make the transfers necessary to do so.

¶ 90         Accordingly, the trial court ordered:

                    The Department of Health and Human Services[,] the
                    Department of Public Instruction, and the University of
                    North Carolina System have and recover from the State of
                    North Carolina to properly fund years 2 and 3 of the [CRP]
                    the following sums in addition to those sums otherwise
                    provided for the [CRP] by the Budget Act and federal or
                    other funds made available:

                 a. The [DHHS] recover from the State of North Carolina the
                    sum of $142,900,000;

                 b. The [DPI] recover from the State of North Carolina the sum
                    of $608,006,248; and

                 c. The [UNC] System recover from the State of North
                    Carolina the sum of $34,200,000.

¶ 91         In alignment with the November 2021 Order, the trial court further ordered

       that “DHHS, DPI, UNC System, and all other State agents or State actors receiving

       funds under the [CRP] are directed to administer those funds consistent with, and

       under the time frames set out in the [CRP], including the Appendix thereto.”

       Likewise, the court ordered that upon administering these funds, any “savings shall

       revert to the General Fund at the end of fiscal year 2023, unless the General

       Assembly extends their availability.”

¶ 92         In July 2022, the State enacted the 2022 Appropriations Act. An Act to Modify

       the Current Operations Appropriations Act of 2021 and to Make Other Changes in

       the      Budget       Operations        of       the      State,     S.L.      2022-74,
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       https://www.ncleg.gov/EnactedLegislation/SessionLaws/PDF/2021-2022/SL2022-

       74.pdf.

¶ 93         Following the trial court’s April 2022 Order, this case returned to the

       jurisdiction of this Court. On appeal, Plaintiffs, Plaintiff-Intervenors, and the State

       argued that, contrary to the order of the Court of Appeals, under the extraordinary

       circumstances summarized here, the trial court had the proper authority to direct

       State actors to transfer the available funds necessary to fulfill years two and three of

       the Comprehensive Remedial Plan in its November 2021 Order.11 The State Board of

       Education emphasized that the CRP is the product of the State’s efforts to fulfill its

       constitutional commitment and that the CRP’s action steps are necessary to avoid

       judicial encroachment on the Board’s constitutional authority.

¶ 94         Contrastingly, Legislative Defendants argued that the trial court’s November

       2021 Order’s transfer provisions violated the Separation of Powers Clause of our

       State’s Constitution.12 Legislative Defendants further argued that both the

       November 2021 and April 2022 Orders were improper because the case is narrowly

       confined to Hoke County and not the state as a whole, the trial court engaged with




             11   Plaintiffs and Plaintiff-Intervenors’ position was supported by amici curiae
       professors and longtime practitioners of constitutional and educational law, the North
       Carolina Justice Center, the Duke Law Children’s Law Clinic, the Center for Educational
       Equity, the Southern Poverty Law Center, and over fifty North Carolina business leaders.
              12 Legislative Defendants’ position was supported by amici curiae North Carolina

       Institute for Constitutional Law and the John Locke Foundation.
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



       non-justiciable political questions, the trial court failed to presume that the Budget

       Act was constitutionally compliant, and the suit was friendly and lacked genuine

       controversy.

¶ 95           Finally, the State Controller argued that the trial court’s November 2021

       Order lacked constitutional authority to order the Controller and other state officials

       to transfer available State funds, and therefore that this Court should affirm the trial

       court’s April 2022 Order removing those transfer directives.

¶ 96           This case came before this Court once more for oral arguments on 31 August

       2022.

                                         II.    Analysis

¶ 97           Now, this Court must assess the constitutionality of the trial court’s 10

       November 2021 and 26 April 2022 Orders. This Court reviews constitutional

       questions de novo. Cooper v. Berger, 370 N.C. 392, 413 (2018). Under the

       extraordinary circumstances of this case, we hold that the trial court’s November

       2021 Order properly directed certain State officials to transfer State funds in

       compliance with the CRP. We thus affirm the constitutional analysis and transfer

       directives within the November 2021 Order and vacate in part and reverse in part

       the April 2022 Order with further instructions on remand. To enable the trial court

       to comply with these instructions, we stay the Court of Appeals’ Writ prohibiting the

       trial court from issuing the November 2021 transfer directive.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 98           First, we review the meaning and scope of the constitutional right at the heart

        of this case: the right of all North Carolina schoolchildren to the opportunity to receive

        a sound basic education. Second, we consider the duties and powers of the legislative

        and judicial branches as they relate to guarding and maintaining that constitutional

        right. Third, we apply this constitutional analysis to the trial court’s November 2021

        and April 2022 Orders. Fourth, we address Legislative Defendants’ various assertions

        of trial court error.

        A. The Constitutional Right to a Sound Basic Education

¶ 99           Our Constitution and statutes recognize certain rights. In particular, our

        Constitution’s Declaration of Rights vests within all people of our State rights that

        we deem fundamental, such as the right to free elections, equal protection under law,

        and freedom of speech and assembly. N.C. Const. Art. I, §§ 10, 12, 14, 19; see also

        Harper v. Hall, 380 N.C. 317, 2022-NCSC-17, ¶ 159 (discussing these rights).

¶ 100          Since its inception in 1994, this case has revolved around the rights enshrined

        within our Constitution’s “Education Provisions:” namely Article I, § 15 and Article

        IX, § 2, but also Article IX, §§ 6 and 7. Accordingly, we begin our analysis by reviewing

        the text, structure, and history of the right to a sound basic education as established

        in these Education Provisions. See Harper, 2022-NCSC-17, ¶ 121 (considering the

        text, history, and structure of constitutional rights to ascertain their meaning).
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



¶ 101          Constitutional analysis begins with the text. State ex rel. Martin v. Preston,

        325 N.C. 438, 449 (1989). “We look to the plain meaning of [each] phrase to ascertain

        its intent.” Town of Boone v. State, 369 N.C. 126, 132 (2016). To understand the

        meaning of the fundamental right at issue in this case, we must consider the plain

        text of our Constitution’s Education Provisions.

¶ 102          First, Article I, § 15 of our Constitution’s Declaration of Rights declares that

        “[t]he people have a right to the privilege of education, and it is the duty of the State

        to guard and maintain that right.” The plain text of this provision is not suggestive,

        but obligatory. It does not declare that the State may guard and maintain the people’s

        right to the privilege of education, but that it is the duty of the State to do so. Further,

        the plain text of this provision places this affirmative duty on the shoulders of one

        entity: the State. While subsequent constitutional provisions note that the State may

        involve local units of government in school operation, Article I, § 15 makes clear that

        the ultimate responsibility lies with the State. Finally, the word “maintain” within

        this provision begins to establish that the State’s affirmative duty here is not merely

        administrative, but financial. One definition of maintain is “[t]o support . . .

        financially,” Maintain, Black’s Law Dictionary (11th ed. 2019), or “to support the

        expense of.” Maintain, Webster’s American Dictionary of the English Language

        (1865). See also Maintain, A Dictionary of the English Language (1865) (“To bear the

        expense of; to support; to keep up; to supply with what is needed.”). This meaning
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        aligns with the Constitution’s plain emphasis on education funding within

        subsequent provisions noted below.

¶ 103         Second, Article IX, § 2(1) establishes that “[t]he General Assembly shall

        provide by taxation and otherwise for a general and uniform system of free public

        schools, which shall be maintained at least nine months in every year, and wherein

        equal opportunities shall be provided for all students.” Like Article I, § 15, the plain

        language of this section is obligatory; it does not declare that the General Assembly

        may provide for a system of free public schools, but that it shall do so. See Mebane

        Graded Sch. Dist. v. Alamance Cnty., 211 N.C. 213, 223 (1937) (Mebane) (“The duty

        imposed on the State, under Art. IX of the Constitution of North Carolina, is

        mandatory.”). This contrasts with the subsequent permissive language in Article IX,

        § 2(2), which states that “[t]he General Assembly may assign to units of local

        government such responsibility for the financial support of the free public schools as

        it may deem appropriate[,]” and that “units of local government with financial

        responsibility for public education may use local revenues to add or to supplement

        any public school or post-secondary school program.” (emphasis added). Here again,

        the plain constitutional text makes clear that the ultimate responsibility for securing

        the people’s right to education lies with the State. And in declaring the governmental

        entity that is obligated to fund public education, the plain language of Article IX, § 2

        is even more specific: “[t]he General Assembly.”
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                           Opinion of the Court



¶ 104         Third, two subsequent provisions within Article IX further specify methods for

        funding the state’s system of free public schools. Article IX, § 6 states that

                     The proceeds of all lands that have been or hereafter may
                     be granted by the United States to this State, and not
                     otherwise appropriated by this State or the United States;
                     all moneys, stocks, bonds, and other property belonging to
                     the State for purposes of public education; the net proceeds
                     of all sales of the swamp lands belonging to the State; and
                     all other grants, gifts, and devises that have been or
                     hereafter may be made to the State, and not otherwise
                     appropriated by the State or by the terms of the grant, gift,
                     or devise, shall be paid into the State Treasury and,
                     together with so much of the revenue of the State as may
                     be set apart for that purpose, shall be faithfully
                     appropriated and used exclusively for establishing and
                     maintaining a uniform system of free public schools.

        Next, Article IX, § 7(a) states that

                     [e]xcept as provided in subsection (b) of this section, all
                     moneys, stocks, bonds, and other property belonging to a
                     county school fund, and the clear proceeds of all penalties
                     and forfeitures and of all fines collected in the several
                     counties for any breach of the penal laws of the State, shall
                     belong and remain in the several counties, and shall be
                     faithfully appropriated and used exclusively for
                     maintaining free public schools.

        Building from Article IX, § 2, the plain text of these provisions further clarifies the

        Constitution’s repeated emphasis on adequately funding the State’s system of free

        public schools. Indeed, these provisions establish specific requirements for the

        manner in which the General Assembly may exercise its appropriation powers by

        declaring that such funds “shall be faithfully appropriated and used exclusively for
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



        establishing and maintaining a uniform system of free public schools.” More broadly,

        the plain text of these provisions emphasizes the distinctive prominence of public

        education within our Constitution: it is first established as a positive right of the

        people within the Declaration of Rights, then mandated to be guarded and

        maintained by the State, then specifically required to be funded through taxation and

        otherwise by the General Assembly. This renders the fundamental right established

        within these provisions highly exceptional, even among other rights enumerated

        within the Declaration of Rights.

¶ 105         The structure of our Constitution likewise supports this prominence. As an

        initial matter, the location of the right to education (N.C. Const. art. I, § 15) within

        the Constitution’s Declaration of Rights indicates its significance. “The Declaration

        of Rights was passed by the Constitutional Convention on 17 December 1776, the day

        before the [state] Constitution itself was adopted, manifesting the primacy of the

        Declaration in the minds of the framers.” Corum, 330 N.C. at 782. That original

        “logical and chronological primacy is preserved in our present constitution, with the

        Declaration of Rights now incorporated in the text of the [C]onstitution itself as

        article I.” Harper, 2022-NCSC-17, ¶ 122. The fundamental purpose for the adoption

        of the Declaration of Rights “was to provide citizens with protection from the State’s

        encroachment upon these rights.” Corum, 330 N.C. at 782. It is no wonder, then, that

        the Framers chose to enshrine the fundamental right to education within the
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        Declaration; like the right to free elections, N.C. Const. art. I, § 10, the right to

        religious liberty, N.C. Const. art. I, § 13, and the right to freedom of speech and press,

        N.C. Const. art. I, § 14, the right to education inherently strengthens the ability of a

        person and a community to safeguard their personal liberty and popular sovereignty

        from infringement. See N.C. Const. art. IX, § 1 (“Religion, morality, and knowledge

        being necessary to good government and the happiness of mankind, schools, libraries,

        and the means of education shall forever be encouraged”); Brown v. Bd. of Educ., 347

        U.S. 483, 493 (1954) (Brown I) (describing education as “the very foundation of good

        citizenship.”).

¶ 106          Beyond the location of Article I, § 15, the structure of the North Carolina

        Constitution further emphasizes the paramount importance of the right to education

        by devoting an entire article to it: Article IX. For context, there are only fourteen

        articles in our entire Constitution, including the Declaration of Rights and those

        establishing our three branches of government. Within Article IX, the Constitution

        contains ten sections enumerating certain principles and requirements for our state’s

        system of public education, such as those establishing the State Board of Education,

        N.C. Const. art. IX, § 4, and describing methods of education funding, N.C. Const.

        art. IX, §§ 2, 6, 7. By comparison, the articles addressing local governments and

        corporations contain three and two sections, respectively. See N.C. Const. art. VII;
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        N.C. Const. art. VIII. In short, the Constitution’s structure makes clear that the right

        to education is regarded with foremost significance.

¶ 107         Finally, constitutional history likewise supports this significance. See Comm.

        to Elect Dan Forest v. Emps. Pol. Action Comm., 376 N.C. 558, 2021-NCSC-6, ¶ 15

        (“Constitutional provisions should be construed in consonance with the objects and

        purposes in contemplation at the time of their adoption.”). North Carolina

        constitutional history illustrates both that our citizens have long valued public

        education and that experience taught them the necessity of safeguarding it through

        our Constitution, particularly to secure the fundamental rights of marginalized

        communities.

¶ 108         “Throughout the colonial period, the provincial government accepted no

        responsibility for education.” N.C. Dep’t of Public Instruction, The History of

        Education in North Carolina, 5 (1993) (hereinafter DPI Report). Because of the

        absence of State funding, what few educational opportunities that did exist were

        largely private, religious, and limited to affluent white families. Id.

¶ 109         In 1776, North Carolina’s original Constitution provided “[t]hat a school or

        schools shall be established by the Legislature, for the convenient instruction of

        youth, with such salaries to the masters, paid by the public.” N.C. Const. of 1776 art.

        XLI. Nevertheless, educational opportunities remained underfunded and exclusive,
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        and “[m]any North Carolina citizens were dissatisfied with the deplorable state of

        affairs and efforts were begun to remedy the situation.” DPI Report at 7.

¶ 110          The 1825 enactment of the Literary Fund was one such effort. Id. at 8. Over

        time, the fund grew and, in conjunction with further legislative support, “ushered in

        a period of expansion and progress for North Carolina public schools.” Id. at 9. “By

        the time the Civil War erupted in 1861, it was generally recognized that North

        Carolina had one of the best school systems in the South.” Id. Notably, though, this

        system still expressly excluded Black children, who could only access educational

        opportunities—if at all—at freedmen schools established and funded by private

        groups such as the American Missionary Association. See John L. Bell, Samuel

        Stanford Ashley, Carpetbagger and Educator, 72 N.C. Hist. Rev. 456, 459, 461 (1995)

        (hereinafter Bell).

¶ 111          The Civil War “brought this progressive period in education to an abrupt halt.”

        DPI Report at 10. First, the Literary Fund was depleted due to wartime economic

        instability. Bell at 476. Then, in 1866, due to this economic fallout and “fear[ ] that

        the federal government would force integration of [B]lack pupils into the statewide

        school system,” the General Assembly abolished North Carolina’s public school

        system entirely, instead leaving county governments to establish schools “at their

        discretion.” Id.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



¶ 112         Against this historical backdrop, North Carolina’s first ever multiracial cohort

        of state leaders “met in the winter of 1868 to draft a new state constitution.” Id. at

        473; see also Leonard Bernstein, The Participation of Negro Delegates in the

        Constitutional Convention of 1868 in North Carolina, The Journal of Negro History,

        Vol. 34, No. 4, 391, 394 (Oct. 1949) (describing the composition of the Constitutional

        Convention of 1868) (hereinafter Bernstein); John V. Orth, The North Carolina State

        Constitution 12 (1993) (same) (hereinafter Orth). The resulting 1868 Constitution

        was markedly more progressive than its predecessor, including, for instance, the

        expansion of property rights to women and elimination of property qualifications from

        political participation. See Orth at 15; DPI Report at 10.

¶ 113         The 1868 Constitution likewise expanded educational rights. “Seeing that the

        legislature could abolish the school system by law in 1866, [delegates] insisted that

        the guarantee of a public school education for all children of North Carolina be

        embedded in the [C]onstitution beyond the reach of legislative majorities.” Bell at

        482–83. Thus, Article I, § 27 of the 1868 Constitution established the express positive

        right of the people to the privilege of education and corresponding duty of the State

        to guard and maintain that right. See Orth at 52 (“[T]he right to education was

        intended to mark a new and more positive role for state government.”). The 1868

        Constitution likewise established the General Assembly’s duty to fund the state’s

        public education system, declaring that [t]he General Assembly shall provide by
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Opinion of the Court



        taxation and otherwise for a general and uniform system of Public Schools,” and

        specified that certain funds “shall be faithfully appropriated for establishing and

        perfecting in this State a system of Free Public Schools, and for no other purposes or

        uses whatsoever.” N.C. Const. of 1868 art. IX, §§ 2, 4.            Although conservative

        legislators attempted “to add segregation amendments to the [Education

        Provisions,]” these were rejected. Bernstein at 398. Instead, these constitutional

        guarantees “made no mention of race.”13 Bell at 473. As noted above, our current

        State Constitution, ratified in 1971, includes substantially similar or identical

        language within its Education Provisions as its 1868 predecessor. See N.C. Const. art.

        I, § 15; N.C. Const. art. IX, §§ 2, 6, 7. Cumulatively, this historical context

        emphatically supports the paramount importance of the right to the opportunity to a

        sound basic education within our Constitution and of the will of the people to

        safeguard this right from legislative diminishment or abandonment.

¶ 114          These historical origins confirm what the text and structure make plain: that

        our Constitution expressly establishes the fundamental right of the people to the

        privilege of education, that it is the “sacred duty” of the State to safeguard that right,

        and that the General Assembly is constitutionally obligated to provide for our system




               13However, “a post-Reconstruction amendment in 1876 required segregated schooling
        (‘separate but equal’) . . . [until] [o]utlawed in 1954 by the U.S. Supreme Court’s ruling in
        Brown v. Board of Education [and subsequently] forbidden by the 1971 Constitution.” Orth
        at 145.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        of free public schools by taxation and otherwise. Mebane, 221 N.C. at 223. More

        specifically, the Education Provisions express a clear desire by the people to hold the

        executive and legislative branches accountable for ensuring that our public school

        system is properly maintained, financially and otherwise. Finally, “[w]e give our

        Constitution a liberal interpretation in favor of its citizens with respect to those

        provisions which were designed to safeguard the liberty and security of the citizens.”

        Corum, 330 N.C. at 783.

¶ 115         In accordance with these principles, this Court has held that the Education

        Provisions “combine to guarantee every child of this state an opportunity to receive a

        sound basic education in our public schools.” Leandro I, 346 N.C. at 345. This Court

        has further concluded that this right is substantive, robust, and paramount. Id.;

        Leandro II, 358 N.C. at 649. Today, we expressly and emphatically reaffirm the

        inherent substance, broad scope, and paramount importance of the fundamental right

        to the opportunity to a sound basic education enshrined in our Constitution as first

        recognized by this Court in Leandro I and II.

        B. Legislative and Judicial Duties and Powers

¶ 116         When rights are violated, justice requires a remedy. N.C. Const. art. I, § 18

        (“[E]very person for an injury done him . . . shall have remedy by due course of law.”);

        see also Marbury v. Madison, 5 U.S. 137, 163 (1803) (“[E]very right, when withheld,

        must have a remedy, and every injury its proper redress.”). The nature of the right
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        and the extent of the violation dictate the appropriate nature and extent of the

        corresponding remedy. Corum, 330 N.C. at 784. Accordingly, a longstanding violation

        of a fundamental constitutional right demands a remedy of equivalent magnitude.

¶ 117         Here, as summarized above, the trial court repeatedly concluded based on an

        abundance of clear and convincing evidence that the State—for many years—has

        continued to violate the fundamental constitutional rights of North Carolina

        schoolchildren across the state by failing to guard and maintain their right to the

        opportunity of a sound basic education. The trial court likewise repeatedly concluded

        that this violation disproportionately impacts historically marginalized students such

        as students from economically disadvantaged families, English language learners,

        students with learning differences, and students of color. The trial court emphasized

        these conclusions most recently within the November 2021 Order before us on this

        appeal.

¶ 118         Now, this Court must consider the scope of its authority to appropriately

        remedy this violation. To do so, we first analyze the constitutional duties and powers

        of the legislative branch as they relate to guarding and maintaining the fundamental

        right to a sound basic education. Second, we analyze the constitutional duties and

        powers of the judicial branch relating to that right. Third, we harmonize these

        constitutional duties and powers in light of the principles of separation of powers and

        checks and balances within our tripartite system of democratic governance.
                                     HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Opinion of the Court



           1. Legislative Duties and Powers

¶ 119          Because this case primarily involves the boundaries between the legislative

        and judicial branches, we begin by considering the constitutional duties and powers

        of the legislative branch.

¶ 120          Our Constitution assigns certain positive and negative duties to the legislative

        branch. Positive duties are those the Constitution mandates that the legislative

        branch fulfill. For instance, Article II, §§ 3 and 5 respectively mandate that “[t]he

        General Assembly, at the first regular session convening after the return of every

        decennial census of population taken by order of Congress, shall revise the senate

        [and   representative]   districts    and     the   apportionment   of   Senators   [and

        Representatives] among those districts.” (emphasis added). Likewise, Article II, § 20

        establishes that each house of the General Assembly “shall prepare bills to be enacted

        into laws.” (emphasis added). Contrastingly, negative duties prohibit certain

        legislative action. For instance, Article II, § 24 dictates that “[t]he General Assembly

        shall not enact any local private, or special act or resolution” relating to certain

        subjects, such as “changing the names of cities, towns, and townships.” N.C. Const.

        art. II, § 24(b) (emphasis added).

¶ 121          This case considers the legislature’s duties under the Education Provisions. As

        summarized above, these provisions create a positive duty for the legislature to fulfill

        its role (as part of “the State”) in maintaining the people’s right to education by
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        providing by taxation and otherwise for a general and uniform system of free public

        schools. N.C. Const. art. I, § 15; N.C. Const. art. IX, §§ 2, 6. As established by Leandro

        I, this constitutional guarantee is not one of mere education access, but of education

        adequacy. 346 N.C. at 345–46. Put differently, the General Assembly is not merely

        responsible for ensuring that there is an operational school building in each district

        that lets students in its front doors, but for ensuring that once a student enters those

        doors, she has the opportunity to receive—at minimum—a sound basic education. See

        id. at 345 (“An education that does not serve the purpose of preparing students to

        participate and compete in the society in which they live and work is devoid of

        substance and is constitutionally inadequate.”). The history of this case has

        established that this duty is both substantive (for instance, ensuring through

        education statutes and policies that there is a competent, well-trained teacher in

        every classroom) and financial (ensuring that state funding is distributed in a manner

        that allows every school district to provide all students with the opportunity to receive

        a sound basic education).

¶ 122         To fulfill these constitutional duties, the legislature is granted broad powers.

        For instance, Article II, § 1 provides that “[t]he legislative power of the State shall be

        vested in the General Assembly[.]” As such, the General Assembly is broadly

        empowered to enact legislation to advance its policy goals, including in the realm of
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        education. Other constitutional provisions, such as Article II, § 22, describe the

        procedures that the General Assembly must follow in exercising its legislative power.

¶ 123         More specifically, our Constitution grants the General Assembly extensive

        financial authority. For instance, Article II, § 23 provides for the General Assembly’s

        power to enact revenue bills. Likewise, Article III, § 5(3) “defines the manner in which

        th[e] three-branch governmental structure should operate in the budgetary context

        by providing that . . . ‘[t]he budget as enacted by the General Assembly shall be

        administered by the Governor.’ ” Cooper v. Berger, 376 N.C. 22, 37 (2020). Article V §

        2 delineates the General Assembly’s taxation power. Finally, Article V, § 7 notes that

        “[n]o money shall be drawn from the State treasury but in consequence of

        appropriations made by law[.]” The Appropriations Clause is further operationalized

        by statute in N.C.G.S. § 143C-1-2 of the State Budget Act, which states that “[a] law

        enacted by the General Assembly that expressly appropriates funds from the State

        treasury is an appropriation.”

¶ 124         Here, the trial court’s November 2021 Order concluded that Article I, § 15

        “represents an ongoing constitutional appropriation of funds sufficient to create and

        maintain a school system that provides each of our State’s students with the

        constitutional minimum of a sound basic education[,] . . . [and] may therefore be

        deemed an appropriation ‘made by law.’ ” By contrast, Legislative Defendants and
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                           Opinion of the Court



        the State Controller contend that the Appropriations Clause and the Separation of

        Powers Clause indicate that the trial court’s subsequent transfer order is prohibited.

           2. Judicial Duties and Powers

¶ 125         Next, we must likewise consider the duties and powers of the judicial branch

        in addressing the violation of constitutional rights.

¶ 126         Article I, § 18 of our Constitution establishes that “every person for an injury

        done him in his lands, goods, person, or reputation shall have remedy by due course

        of law; and right and justice shall be administered without favor, denial, or delay.”

        In accordance with this constitutional promise, this Court has expressed a

        “longstanding emphasis on ensuring redress for every constitutional injury.” Craig ex

        rel. Craig v. New Hanover Cnty. Bd. of Educ., 363 N.C. 334, 342 (2009).

¶ 127          The duty to ensure such redress belongs to the courts. Because the judicial

        branch “is the ultimate interpreter of our State Constitution[,] [i]t is the state

        judiciary that has the responsibility to protect the state constitutional rights of the

        citizens; this obligation to protect the fundamental rights of individuals is as old as

        the State.” Corum, 330 N.C. at 783.

¶ 128         With this constitutional duty comes constitutional powers. Generally, judicial

        power arises from Article IV, § 1 of our Constitution, which establishes that “[t]he

        judicial power of the State shall . . . be vested in a Court for the Trial of Impeachments

        and in a General Court of Justice.” The Constitution further establishes that “[t]he
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        General Assembly shall have no power to deprive the judicial department of any

        power or jurisdiction that rightfully pertains to it as a co-ordinate department of

        government.” N.C. Const. art. IV, § 1.

¶ 129         More specifically, the judiciary is endowed with certain inherent power. In

        1991, Chief Justice Exum, writing unanimously on behalf of this Court, observed that

                     [a] court’s inherent power is that belonging to it by virtue
                     of its being one of three separate, coordinate branches of
                     government. For over a century this Court has recognized
                     such powers as being plenary within the judicial branch—
                     neither limited by our [C]onstitution nor subject to
                     abridgment by the legislature. In fact, the inherent power
                     of the judicial department is expressly protected by the
                     constitution: “The General Assembly shall have no power
                     to deprive the judicial department of any power or
                     jurisdiction that rightfully pertains to it as a co-ordinate
                     department of the government . . . . ” N.C. Const. art. IV, §
                     1. Inherent powers are critical to the court’s autonomy and
                     to its functional existence: if the courts could be deprived
                     by the legislature of these powers, which are essential to
                     the direct administration of justice, they would be
                     destroyed for all efficient and useful purposes.

                     Generally speaking, the scope of a court’s inherent power
                     is its authority to do all things that are reasonably
                     necessary for the proper administration of justice. . . . This
                     Court has upheld the application of the inherent powers
                     doctrine to a wide range of circumstances, from dealing
                     with its attorneys[ ] to punishing a party for contempt.

        Alamance, 329 N.C. at 93–94 (1991) (cleaned up).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



¶ 130         “Typically, . . . [due to the Separation of Powers,] the exercise of inherent power

        by courts of this state has been limited to matters discretely within the judicial

        branch.” Id. at 94. However,

                    [t]he scope of the inherent power of a court does not, in
                    reality, always stop neatly short of explicit, exclusive
                    powers granted to the legislature, but occasionally must be
                    exercised in the area of overlap between branches. The
                    North Carolina Constitution provides: “The legislative,
                    executive, and supreme judicial powers of the State
                    government shall be forever separate and distinct from
                    each other.” N.C. I. art. I, § 4. The perception of the
                    separation of the three branches of government as
                    inviolable, however, is an ideal not only unattainable but
                    undesirable. An overlap of powers constitutes a check and
                    preserves the tripartite balance, as two hundred years of
                    constitutional commentary note. “Unless these [three
                    branches of government] be so far connected and blended
                    as to give each a constitutional control over the others, the
                    degree of separation which the maxim requires, as
                    essential to a free government, can never in practice be
                    duly maintained.” The Federalist No. 48, at 308 (J.
                    Madison) (Arlington House ed. 1966). This “constant check
                    . . . preserving the mutual relations of one branch with the
                    other . . . can best be accomplished, if not solely
                    accomplished, by an occasional mixture of the powers of
                    each department with that of the others, while the separate
                    existence, and constitutional independence of each are
                    fully provided for.” 2 J. Story, Commentaries on the
                    Constitution of the United States 22 (1833). A
                    contemporary view notes that this area of overlap is
                    occupied not only by the doctrine of checks and its basis in
                    maintaining the province of each power, but also by a
                    functional component of pragmatic necessity—termed by
                    some commentators “incidental powers”—whereby one
                    branch exercises some activities usually belonging to one
                    of the other two branches in order to fully and properly
                    discharge its duties.
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



                      Like the jealous checks by one branch upon the
                      encroachments of another, which the Framers viewed
                      positively as the basis for government’s critical balance, a
                      functional overlap of powers should facilitate the tasks of
                      each branch. . . . No less important to a functional balance
                      of power is the notion of a working reciprocity and
                      cooperativeness amongst the branches: “While the
                      Constitution diffuses power the better to secure liberty, it
                      also contemplates that practice will integrate the dispersed
                      powers into a workable government. It enjoins upon its
                      branches separateness but interdependence, autonomy but
                      reciprocity.” Youngstown Sheet & Tube Co. v. Sawyer, 343
                      U.S. 579, 635, 96 L. Ed. 1153, 1199 (1952) (Jackson, J.,
                      concurring).

        Id. at 96–97 (cleaned up).

¶ 131          “In the realm of appropriations,” this Court has noted, “some overlap of power

        between the legislative and the judicial branches is inevitable.” Id. at 97. Accordingly,

        this Court has “[held] that when inaction by those exercising legislative authority

        threatens fiscally to undermine the integrity of the judiciary, a court may invoke its

        inherent power to do what is reasonably necessary for the orderly and efficient

        administration of justice.” Id. at 99. Although “Article V prohibits the judiciary from

        taking public monies without statutory authorization[,]” when the exercise of

        remedial power “necessarily includes safeguarding the constitutional rights of the

        parties[,] . . . the court has the inherent authority to direct local authorities to perform

        that duty.” Id.

¶ 132          However, even inherent power is not without limitation. For instance,

                      doing what is reasonably necessary for the proper
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                    administration of justice means doing no more than is
                    reasonably necessary. The court’s exercise of its inherent
                    power must be responsible—even cautious—and in the
                    spirit of mutual cooperation among the three branches. The
                    very genius of our tripartite Government is based upon the
                    proper exercise of their respective powers together with
                    harmonious cooperation between the three independent
                    branches. However, if this cooperation breaks down, the
                    Judiciary must exercise its inherent power to preserve the
                    efficient and expeditious administration of Justice and
                    protect it from being impaired or destroyed.

                    The inherent power of the court must be exercised with as
                    much concern for its potential to usurp the powers of
                    another branch as for the usurpation it is intended to
                    correct. It is a tool to be utilized only where other means to
                    rectify the threat . . . are unavailable or ineffectual, and its
                    wielding must be no more forceful or invasive than the
                    exigency of the circumstances requires.

                    The very conception of inherent power carries with it the
                    implication that its use is for occasions not provided for by
                    established methods. Only when established methods fail
                    and the court shall determine that by observing them the
                    assistance necessary . . . cannot be had, or when an
                    emergency arises which the established methods cannot or
                    do not instantly meet, then and not till then does occasion
                    arise for the exercise of the inherent power.

        Id. at 99–100 (cleaned up).

¶ 133        More specifically,

                    the court’s judicious use of its inherent power to reach
                    towards the public purse must recognize two [further]
                    critical limitations: first, it must bow to established
                    procedural methods where these provide an alternative to
                    the extraordinary exercise of its inherent power. Second, in
                    the interests of the future harmony of the branches, the
                    court in exercising that power must minimize the
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



                     encroachment upon those with legislative authority in
                     appearance and in fact. This includes not only recognizing
                     any explicit, constitutional rights and duties belonging
                     uniquely to the other branch, but also seeking the least
                     intrusive remedy.

        Id. at 100–101.

¶ 134         Here, the trial court concluded that given the extraordinary circumstance of

        this case, it was required to “provide a remedy [for the ongoing constitutional

        violation] through the exercise of its constitutional role.” “Otherwise,” the trial court

        concluded, “the State’s repeated failure to meet the minimum standards for

        effectuating the constitutional right to obtain a sound basic education will threaten

        the integrity and viability of the North Carolina Constitution.” By contrast,

        Legislative Defendants contend that the trial court’s remedy violated the doctrine of

        separation of powers because the power to appropriate state funds is vested

        exclusively with the legislative branch.

           3. Harmonizing Judicial and Legislative Duties and Powers

¶ 135         Now, we must address the intersection of these legislative and judicial powers

        and duties. When considering the meaning of multiple constitutional provisions, this

        Court seeks to read the provisions in harmony. “It is axiomatic that the terms or

        requirements of a constitution cannot be in violation of the same constitution—a

        constitution cannot violate itself.” Leandro I, 346 N.C. at 352. Specifically, this case

        requires the interpretation of the General Assembly’s powers under the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        Appropriations Clause in light of its duties under the Education Provisions. It

        likewise requires the interpretation of the judiciary’s inherent power in light of the

        Education Provisions, the Appropriations Clause, and the Separation of Powers

        Clause. We address each of these constitutional crossroads in turn.

¶ 136         First, this case requires this Court to harmonize the General Assembly’s

        powers under the Appropriations Clause in light of its duties under the Education

        Provisions. On the one hand, the General Assembly enjoys broad discretion over all

        legislative matters, including the appropriation of state funds. In conjunction with

        the Separation of Powers Clause, this Court has observed that “[i]n drafting the

        appropriations clause, the framers sought to ensure that the people, through their

        elected representatives in the General Assembly, had full and exclusive control over

        the allocation of the state’s expenditures.” Cooper, 376 N.C. at 37. On the other hand,

        this Court has repeatedly held that the General Assembly, as part of “the State,” has

        a constitutional duty to “guard and maintain” the fundamental right of North

        Carolina schoolchildren to the opportunity to a sound basic education, including

        adequately funding our system of free public schools such that this right is

        maintained. See generally Leandro I, 346 N.C. 33; Leandro II, 358 N.C. 605.

¶ 137         In order to harmonize these principles, we hold that our Constitution requires

        the General Assembly to exercise its power under the Appropriations Clause in

        contemporaneous compliance with its duties under the Education Provisions. Under
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        Leandro I, this means that the General Assembly must exercise its appropriations

        powers such that every student receives the opportunity to obtain a sound basic

        education. In other words, the General Assembly is constitutionally required to

        appropriate at least enough funding to public education such that every child in every

        school in every district is provided with the opportunity to receive at least a sound

        basic education. When it does not, it violates both its own constitutional duties and

        the constitutional rights of North Carolina schoolchildren under the Education

        Provisions. To hold otherwise would allow the General Assembly to ignore these

        duties and rights, rendering them—and, in other contexts, other constitutional duties

        or fundamental rights—meaningless and not subject to judicial enforcement. This our

        Constitution does not allow. See Leandro I, 346 N.C. at 345 (concluding that plaintiffs’

        educational adequacy claims are not nonjusticiable political questions and that “it is

        the duty of this Court to address [their] constitutional challenge to the state’s public

        education system.”).

¶ 138          This principle is not novel. Since 1787, the highest Court of our state has held

        that because our Constitution is “the fundamental law of the land,” the General

        Assembly may not exercise its legislative power in a manner that violates

        constitutional rights. Bayard v. Singleton, 1 N.C. (Mart.) 5, 7 (1787). Accordingly, in

        Bayard, the Court rejected a statute that abrogated the constitutional right to a trial

        by jury. Id.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 139         We have applied this same principle to voting rights. In Stephenson v. Bartlett,

        for instance, this Court stated that the principle of constitutional harmony “require[d]

        us to construe [the legislature’s power under] Article II, Sections 3(1) and 5(1) in

        conjunction with [the right to equal protection of the laws under] Article I, Section 19

        in such a manner as to avoid internal textual conflict.” 355 N.C. 354, 378 (2002).

        Accordingly, the Court held that

                     [t]he General Assembly may consider partisan advantage
                     and incumbency protection in the application of its
                     discretionary redistricting decisions, but it must do so in
                     conformity with the State Constitution. To hold otherwise
                     would abrogate the constitutional limitations or “objective
                     constraints” that the people of North Carolina have
                     imposed on legislative redistricting and reapportionment
                     in the State Constitution.

        Id. at 371–72.

¶ 140         More recently, this Court reaffirmed this principle in Harper, 2022-NCSC-17.

        There we again noted that “[a]lthough the task of redistricting is primarily delegated

        to the legislature, it must be performed in conformity with the State Constitution.”

        Id. at ¶ 6 (cleaned up). Thus, we held that the General Assembly’s “redistricting

        authority is subject to limitations contained in the North Carolina Constitution,

        including both in the provisions allocating the initial redistricting responsibility to

        the General Assembly and in other provisions [in our Declaration of Rights].” Id. at

        ¶ 12. In these cases and others, this Court has made clear that the General Assembly
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        may not exercise its broad legislative power in a manner that violates fundamental

        constitutional rights.

¶ 141         So too here. The Education Provisions obligate the General Assembly to fund

        a uniform system of free public schools in which every child has the opportunity to

        receive a sound basic education. N.C. Const. art. I, § 15; N.C. Const. art. IX, § 2;

        Leandro I, 346 N.C. at 345. The Appropriations Clause, among other provisions,

        establishes the General Assembly’s power to appropriate State funds. Therefore, in

        exercising its broad discretion within appropriations and other legislative powers, the

        General Assembly must fulfill its constitutional duty to maintain every child’s right

        to the opportunity to receive a sound basic education.

¶ 142         Below, the dissent focuses exclusively on the legislature’s powers while

        ignoring its constitutional duties. Such an approach would allow the legislature to

        exercise its broad powers under the Appropriations Clause (or others) in a manner

        that indefinitely violates the fundamental constitutional rights of the people. This

        interpretation would approve both constitutional dissonance and constitutional

        disregard in direct violation of this Court’s own constitutional duties.

¶ 143         Second and accordingly, this case requires the interpretation of the judiciary’s

        inherent power to remedy constitutional violations in light of the Education

        Provisions, the Appropriations Clause, and the Separation of Powers Clause. On the

        one hand, the Appropriations Clause states that “[n]o money shall be drawn from the
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        State treasury but in consequence of appropriations made by law.” N.C. Const. art.

        V, § 7. The Separation of Powers Clause states that “[t]he legislative, executive, and

        supreme judicial powers of the State government shall be forever separate and

        distinct from each other.” N.C. Const. art. I, § 6. As applied to the Appropriations

        Clause, this Court has noted that the principle of separation of powers indicates “that

        the legislative power is supreme over the public purse.” State v. Davis, 270 N.C. 1, 14

        (1967). More recently, this Court has stated that “[i]n light of [the Appropriations

        Clause], the power of the purse is the exclusive prerogative of the General Assembly.”

        Cooper, 376 N.C. at 37.

¶ 144         On the other hand, the judicial branch derives inherent and inalienable

        authority to address the violation of constitutional rights from its very status as one

        of three separate and coordinate branches of our state government. See Ex Parte

        McCown, 139 N.C. 95, 105–06 (1905) (citing N.C. Const. art. I, § 4); Corum, 330 N.C.

        at 783 (“It is the state judiciary that has the responsibility to protect the state

        constitutional right of the citizens.”). As a coequal part of “the State,” the judiciary—

        like the legislative and executive branches—is constitutionally bound by Article I, §

        15 to fulfill its own unique role in guarding and maintaining the right to a sound basic

        education. This role requires the judiciary to assess the constitutional compliance of

        the other branches and—if an offending branch proves unwilling or unable to remedy

        the deficiency—after showing due deference, invoke its inherent power to do what is
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        reasonably necessary to restore constitutional rights “by imposing a specific remedy

        and instructing the recalcitrant state actors to implement it.” Leandro II, 358 N.C. at

        642.

¶ 145          In order to harmonize these principles, we hold that because the Constitution

        itself requires the General Assembly to adequately fund the state’s system of public

        education, in exceedingly rare and extraordinary circumstances, a court may remedy

        an ongoing violation of the constitutional right to the opportunity to a sound basic

        education by ordering the transfer of adequate available state funds.

¶ 146          This holding is consistent with foundational constitutional principles. First, it

        upholds the will of the people. Above any statute or legislative prerogative, our

        Constitution “expresses the will of the people in this State and is, therefore, the

        supreme law of the land.” In re Martin, 295 N.C. 291, 299 (1978). Accordingly, just as

        the General Assembly’s authority over appropriations is grounded in its function as

        the elected voice of the people, see Cooper, 376 N.C. at 37, the requirement for

        adequate education funding embedded within the Education Provisions is fully

        consistent with the Framers’ intent to give the people ultimate control over the state’s

        expenditures.

¶ 147          Second, this holding upholds constitutional integrity. Allowing the legislature

        to indefinitely violate the constitutional right of North Carolina schoolchildren to a

        sound basic education would threaten the integrity and viability of the Constitution
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        itself by nullifying its language without the people’s consent, thus rendering this

        right—and therefore, perhaps others—meaningless and unenforceable. This Court

        has already forsworn this possibility: in Leandro I, the Court squarely rejected the

        State’s contention that claims of education adequacy were judicially unenforceable.

        346 N.C. at 344–45.

¶ 148         Third, this holding upholds constitutional checks and balances and the

        separation of powers. The North Carolina Constitution “incorporates a system of

        checks and balances that gives each branch some control over the others.” State ex

        rel. McCroy v. Berger, 368 N.C. 633, 635 (2016). Simultaneously, “the separation of

        powers clause requires that, as the three branches of government carry out their

        duties, one branch will not prevent another branch from performing its core

        functions.” Id. at 636. Although at first glance these principles may appear to be in

        tension—one indicating flexibility and the other rigidity—a deeper look reveals that

        they both support a common democratic purpose: ensuring that no single person or

        branch may accumulate excessive power, and thus threaten the liberty and

        sovereignty of the people. See The Federalist No. 47 (James Madison) (“The

        accumulation of all powers, legislative, executive, and judiciary, in the same hands .

        . . may justly be pronounced the very definition of tyranny.”). As cases arise that probe

        the contours of these foundational constitutional principles, this Court “must look

        freshly at the separation of powers provision in the North Carolina Constitution, with
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                              Opinion of the Court



        an eye to the actual constitutional, pragmatic, and philosophical limitations on the

        power granted therein.” Alamance, 329 N.C. at 96.

¶ 149          Our fresh look is informed by old sources. In The Federalist Papers, James

        Madison stated that the separation of powers between the three branches does “not

        mean that these departments ought to have no partial agency in, or no control over,

        the action of each other.” Federalist No. 47. Rather, the separation of powers properly

        dictates “that where the whole power of one department is exercised by the same

        hands which possess the whole power of another department, the fundamental

        principles of a free Constitution are subverted.” Id.14 Indeed, Madison observed that

        “[i]f we look into the constitutions of the several states we find that, notwithstanding

        the emphasis and, in some instances, the unqualified terms in which [the separation

        of powers] has been laid down, there is not a single instance in which the several

        departments of power have been kept absolutely separate and distinct.” Id. This

        marginal intersection of certain powers is necessary because “unless these

        departments be so far connected and blended as to give each a constitutional control

        over the others, the degree of separation which the maxim requires, as essential to a

        free government, can never in practice be duly maintained.” Federalist No. 48 (James



               14See also 2 J. Story, Commentaries on the Constitution of the United States 22 (1833)
        (observing that that the “constant check . . . preserv[ing] the mutual relations of one [branch]
        with the other . . . can be best accomplished, if not solely accomplished, by an occasional
        mixture of the powers of each department with that of the others, which the separate
        existence, and constitutional independence are each fully provided for”).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        Madison). In short, “the lesson the Founding Fathers drew was that separation of

        powers needed to be qualified by checks and balances lest one branch become

        overpowerful.” Orth at 4.

¶ 150         Specifically, the founders expressed concern about an overpowerful legislature.

        In The Federalist No. 48, Madison warned that because the constitutional powers of

        the legislative branch are “at once more extensive, and less susceptible of precise

        limits, it can, with greater facility, mask, under complicated and indirect measures,

        the encroachment which it makes on the co-ordinate departments.” Federalist No. 48.

        Accordingly, Alexander Hamilton observed in The Federalist No. 78 that “the courts

        were designed to be an intermediate body between the people and the legislature in

        order, among other things, to keep the latter within the [constitutional] limits

        assigned to their authority.” This role does not

                     suppose a superiority of the judicial to the legislative
                     power. It only supposes that the power of the people is
                     superior to both, and that where the will of the legislature
                     . . . stands in opposition to that of the people, declared in
                     the Constitution, the judges ought to be governed by the
                     later rather than the former. They ought to regulate their
                     decisions by the fundamental laws rather than by those
                     which are not fundamental.

        Id.

¶ 151         Precedents from this Court align with these foundational authorities. This

        Court has long made clear that “[o]bedience to the Constitution on the part of the

        Legislature is no more necessary to orderly government than the exercise of the power
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        of the Court in requiring it when the Legislature inadvertently exceeds its

        limitations.” State v. Harris, 216 N.C. 746, 764 (1940). As such, for over two centuries

        our courts have faithfully checked legislative actions for constitutional compliance.

        See Bayard, 1 N.C. 5. “Like the jealous checks by one branch upon the encroachments

        of another, which the Framers viewed positively as the basis for government’s critical

        balance, a functional overlap of powers should facilitate the tasks of each branch.”

        Alamance, 329 N.C. at 97.

¶ 152         In extraordinary circumstances, this Court has held that this “functional

        overlap of powers” may include directing the transfer of State funds. In Alamance,

        this Court held that even within “the realm of appropriations, some overlap of power

        between the legislative and the judicial branches is inevitable.” 329 N.C. at 97. There,

        the Court held “that when inaction by those exercising legislative authority threatens

        fiscally to undermine the integrity of the judiciary, a court may invoke its inherent

        power to do what is reasonably necessary for the orderly and efficient exercise of the

        administration of justice.” Id. at 99. Here, we invoke our inherent authority to protect

        against an equally grave threat of legislative inaction: the indefinite violation of the

        constitutional right to the opportunity to a sound basic education.

¶ 153         Even standing apart from checks and balances, separation of power principles

        likewise support this holding. “[T]he separation of powers clause requires that, as the

        three branches of government carry out their duties, one branch will not prevent
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        another branch from performing its core functions.” McCrory, 368 N.C. at 636. Here,

        to allow the State to indefinitely fail to meet the minimum standards for effectuating

        the constitutional right to obtain a sound basic education would violate this maxim

        by preventing the judiciary from performing its core duty of interpreting our

        Constitution and “protecting the state constitutional rights of the citizens.” Corum,

        330 N.C. 761.

¶ 154         Below, the dissent would abandon all notions of checks and balances in favor

        of an absolutely rigid interpretation of the separation of powers. Such an approach

        would empower the legislative or executive branch to indefinitely violate the

        fundamental constitutional rights of the people without consequence in direct

        contravention of the judiciary’s own constitutional “responsibility to protect the state

        constitutional rights of the citizens.” Corum, 330 N.C. at 783.

¶ 155         Finally, this holding aligns with precedent regarding equitable remedies.

        When extraordinary circumstances render it necessary and proper for a court to

        exercise its inherent authority, it is obligated and empowered to craft and order

        flexible equitable relief to remedy the violation of fundamental constitutional rights.

        “It is the unique role of the courts to fashion equitable remedies to protect and

        promote the principles of equity.” Lankford v. Wright, 347 N.C. 115, 120 (1997) “It is

        a long-standing principle that ‘when equitable relief is sought, courts claim the power

        to grant, deny, limit, or shape that relief as a matter of discretion.’ ” Sara Lee Corp.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        v. Carter, 351 N.C. 27, 36 (1999) (quoting Roberts v. Madison County Realtors Ass’n,

        344 N.C. 394, 399 (1996)). “A court of equity traditionally has discretion to shape the

        relief in accord with its view of the equities or hardships of the case.” Roberts, 344

        N.C. at 401. “It is a fundamental premise of equitable relief that equity regards as

        done that which in fairness and good conscience ought to be done.” Thompson v. Sole,

        299 N.C. 484, 489 (1980). Intuitively, “[v]arious rights that are protected by our

        Declaration of Rights may require greater or lesser relief to rectify the violation of

        such rights, depending on the right violated and the facts of the particular case.”

        Corum, 330 N.C. at 784.

¶ 156         The equitable remedy considered within this case is extraordinary, but not

        unprecedented. Indeed, precedent for this broad and flexible equitable remedial

        power can be found within this very litigation, in other cases from this Court, and in

        related cases from federal courts and other state courts.

¶ 157         First, emphasis on this Court’s equitable remedial power can be found within

        the history of this very case. In Leandro I, after recognizing the constitutional right

        to a sound basic education, this Court summarized the process and standards through

        which a violation of that right may be established and how the judiciary may address

        such a violation. 346 N.C. at 357. Because “the administration of the public schools

        of the state is best left to the legislative and executive branches of government,” the

        Court emphasized that “the courts of the state must grant every reasonable deference
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        to [those] branches when considering whether they have established and are

        administering a system that provides the children of the various school districts of

        the state a sound basic education.” Id.

                     A clear showing to the contrary must be made before the
                     courts may conclude that they have not. Only such a clear
                     showing will justify a judicial intrusion into an area so
                     clearly the province, initially at least, of the legislative and
                     executive branches as the determination of what course of
                     action will lead to a sound basic education.

        Id.

¶ 158         However, immediately following the explanation of this procedure, this Court

        made expressly clear that

                     [l]ike the other branches of government, the judicial branch
                     has its duty under the North Carolina Constitution. If on
                     remand of this case to the trial court, that court makes
                     findings and conclusions from competent evidence to the
                     effect that defendants in this case are denying children of
                     the state a sound basic education, a denial of a
                     fundamental right will have been established. It will then
                     become incumbent upon defendants to establish that their
                     actions denying this fundamental right are necessary to
                     promote a compelling governmental interest. If defendants
                     are unable to do so, it will then be the duty of the court to
                     enter a judgment granting declaratory relief and such other
                     relief as necessary to correct the wrong while minimizing
                     the encroachment upon the other branches of government.

        Id. (emphasis added).
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                               Opinion of the Court



¶ 159          In Leandro II, this Court was even more explicit. After holding that the trial

        court’s pre-kindergarten order was premature at that early stage of the remedial

        process, this Court cautioned:

                       [c]ertainly, when the State fails to live up to its
                       constitutional duties, a court is empowered to order the
                       deficiency remedied, and if the offending branch of
                       government or its agents either fail to do so or have
                       consistently shown an inability to do so, a court is
                       empowered to provide relief by imposing a specific remedy
                       and instructing the recalcitrant state actors to implement
                       it.

        Leandro II, 358 N.C. at 642 (emphasis added). Today, we confirm that we meant what

        we said in Leandro I and II.

¶ 160          Second, prior cases likewise affirm this Court’s broad equitable powers to

        remedy the violation of rights in a wide variety of substantive and procedural

        contexts. In Alamance, for instance, this Court addressed the inaction of county

        officials to adequately fund the county’s court facilities. 329 N.C. at 884. This Court

        held that “[a]lthough the statutes do not expressly pass the duty of providing

        adequate judicial facilities to the court in cases of default by local authorities, the

        court has the inherent authority [to remedy the violation by] direct[ing] local

        authorities to perform that duty.”15 329 N.C. at 99. Ultimately, the Court vacated the



               15Here, by contrast, the General Assembly does have an express constitutional duty
        to “guard and maintain” the right to a sound basic education and to fund that right “by
        taxation and otherwise.” N.C. Const. art. I, § 15; N.C. Const. art. IX, § 2; see generally Leandro
        I, 346 N.C. 336; Leandro II, 358 N.C. 605.
                                     HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                               Opinion of the Court



        trial court’s order because “in form and in substance the order’s attempted remedy

        went beyond requiring the Alamance County Commissioners to do their

        constitutional and statutory duty” and therefore “exceeded what was reasonably

        necessary to the administration of justice under the circumstances of th[at] case, and

        in so doing strained at the rational limits of the court’s inherent power.” Id. at 106–

        07. A more reasonable remedy, the Court explained, would be to “call attention to [the

        official’s] statutory duty and their apparent failure to perform that duty,” and “[i]f

        after a hearing it was determined that the commissioners had indeed failed to

        perform their duty, . . . the court could order the commissioners to respond with a

        [remedial] plan . . . to submit to the court within a reasonable time.”16 Id. at 107. If

        at that point the violation persisted, the Court implied, the trial court’s more invasive

        remedy would have been more appropriate. See id. at 106–07.

¶ 161         Similarly, this Court has long recognized the judiciary’s broad equitable

        powers to remedy constitutional violations through ordering the transfer of State

        funds by mandamus. In Wilson v. Jenkins, this Court declared that

                        the [c]ourts have no power to compel, by mandamus, the
                        Public Treasurer to pay a debt which the General Assembly
                        has directed him not to pay, the Auditor to give a warrant
                        upon the Treasurer which the General Assembly has
                        directed him not to give, unless the act of the General
                        Assembly be void as violating the Constitution of the United
                        States of or this State.


              16   Notably, this is exactly what the trial court has already done in this case.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        72 N.C. 5, 6 (1875) (emphasis added).

¶ 162         So too in the context of ordering certain education funding. In Hickory v.

        Catawba County, this Court affirmed the trial court’s use of mandamus to compel the

        County and the Board of County Commissioners to assume payment of school

        buildings and the debt of the school district. 206 N.C. 165, 170–74 (1934). Because

        “[t]he defendants are public agencies charged with the performance of duties imposed

        by the Constitution and by statutes[,]” the Court held that “upon their failure or

        refusal to discharge the required duties resort may be had to the courts to compel

        performance by the writ of mandamus.” Id. at 173. In Mebane Graded School District

        v. Alamance County, this Court held the same. 211 N.C. 213 (1937). There, the Court

        stated that

                      [u]nder legal authority, the county of Alamance has
                      assumed almost every school debt of every school district
                      except the Mebane District. Having assumed part, it is the
                      duty, under the facts in this case, to assume the
                      indebtedness of the Mebane District, and from the findings
                      of the jury mandamus will lie to compel them to do so.
                      Technicalities and refinements should not be seriously
                      considered in a case like this involving a constitutional
                      mandate, but the record should be so interpreted that
                      substantial justice should be done. Under the facts in this
                      case and the findings of the jury, it would be inequitable
                      and unconscionable for defendants to assume part and not
                      all of the indebtedness of the school districts of Alamance
                      and not assume the plaintiffs’ indebtedness and give them
                      the relief demanded.

        Id. at 226–27.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 163         So too in a variety of other substantive and procedural contexts. In Lankford

        v. Wright, this Court concluded that in the adoption context, “a decree of equitable

        adoption should be granted where justice, equity, and good faith require it.” 347 N.C.

        115, 121 (1997). In Sara Lee Corp., this Court relied on flexible equitable remedial

        power to conclude that “the trial court properly exercised its discretion in ordering

        that defendant’s workers’ compensation benefits be placed in a constructive trust.”

        351 N.C. at 37. In White v. Worth, this Court affirmed the trial court’s mandamus

        ordering the State auditor and State treasurer to transfer state funds to pay the

        state’s chief inspector in order to uphold the inspector’s statutory right to such

        payment. 126 N.C. 570, 547–78 (1900). While the substantive and procedural context

        of these cases (and many others) are diverse, their foundational principle is unified:

        when addressing the violation of rights, our courts enjoy broad and flexible equitable

        power to ensure that the violation is justly remedied.

¶ 164         Third, federal precedents provide persuasive authority. Indeed, the Supreme

        Court of the United States has previously addressed the broad scope of judicial

        equitable remedial power in protecting the constitutional rights of marginalized

        students from executive and legislative violation and recalcitrance.

¶ 165         In 1954, the U.S. Supreme Court in Brown I declared that “in the field of public

        education, the doctrine of ‘separate but equal’ has no place.” 347 U.S. at 494. In ruling

        that racial segregation in public schools violated the equal protection rights of Black
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        students, the Court struck down perhaps the most visible and consequential pillar of

        white supremacy and racial subordination in American society. In its second ruling

        in the case, the Court expressly directed the federal district courts responsible for

        overseeing the enforcement of desegregation to engage in equitable principles:

                     In fashioning and effectuating the decrees, the courts will
                     be guided by equitable principles. Traditionally, equity has
                     been characterized by a practical flexibility in shaping its
                     remedies and by a facility for adjusting and reconciling
                     public and private needs. These cases call for the exercise
                     of these traditional attributes of equity power. At stake is
                     the personal interests of the plaintiffs in admission to
                     public schools as soon as practicable on a
                     nondiscriminatory basis. To effectuate this interest may
                     call for elimination of a variety of obstacles in making the
                     transition to school systems operated in accordance with
                     the constitutional principles set forth in [Brown I]. Courts
                     of equity may properly take into account the public interest
                     in the elimination of such obstacles in a systemic and
                     effective manner. But it should go without saying that the
                     vitality of these constitutional principles cannot be allowed
                     to yield simply because of disagreement with them.

        Brown v. Bd. of Educ., 349 U.S. 294, 300 (1955) (footnotes omitted) (Brown II).

¶ 166         Yet disagreement there was. Immediately following Brown I and Brown II,

        many white state officials vigorously resisted and defied the Court’s order to

        desegregate their public schools.17 For several years, the federal judiciary largely

        deferred to these state officials. But as resistance to Brown continued and intensified,




              17See generally Mark Tushnet, Making Civil Rights Law 247–56 (1994) (documenting
        the “massive resistance” against Brown).
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        the U.S. Supreme Court in a series of rulings exercised its inherent authority to

        protect the constitutional rights of marginalized students by ordering broad and

        flexible equitable remedies.

¶ 167         In 1958 in Cooper v. Aaron, the Court addressed resistance to desegregation

        by executive and legislative officials in Arkansas. 358 U.S. 1 (1958). “The

        constitutional rights of respondents[,]” the Court declared, “are not to be sacrificed or

        yielded to the violence and disorder which have followed upon the actions of the

        Governor and the Legislature.” Id. at 16. While it is “quite true that the responsibility

        for public education is primarily the concern” of state officials, the Court noted that

        “it is equally true that such responsibilities, like all other state activity, must be

        exercised consistently with federal constitutional requirements.” Id. at 19. Only

        through compliance with these principles, the Court concluded, “[is] [o]ur

        constitutional ideal of equal justice under law . . . made a living truth.” Id. at 20.

¶ 168         In 1964 in Griffin v. County School Board, the Court spoke more forcefully. 377

        U.S. 218. There, the Court addressed resistance to desegregation by state and local

        officials in Virginia, where “[t]he General Assembly . . . enacted legislation to close

        any public schools where white and colored children were enrolled together, to cut off

        state funds to such schools, [and] to pay tuition grants to children in nonsectarian

        private schools.” Id. at 221. In addressing “the question of the kind of decree

        necessary and appropriate to put an end to the racial discrimination practiced against
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        these petitioners under authority of the Virginia laws[,]” the Court noted that “all of

        [the state official defendants] have duties which relate directly or indirectly to the

        financing, supervision, or operation of the schools.” Id. at 232. Accordingly, the Court

        declared that “the District Court may, if necessary to prevent further racial

        discrimination, require the [applicable officials] to exercise the power that is theirs to

        levy taxes to raise funds adequate to reopen, operate, and maintain without racial

        discrimination a public school system.” Id. at 233 (emphasis added). “An order of this

        kind is within the court’s power if required to assure these petitioners that their

        constitutional rights will no longer be denied them.” Id. at 233–34.

¶ 169         Finally, in 1971 in Swann v. Charlotte-Mecklenburg Board of Education, the

        Court further emphasized its broad and flexible power to order equitable remedies.

        402 U.S. 1. There, after the district court deemed the school board’s initial

        desegregation    plan   unacceptable,    it   “appointed    an   expert   in   education

        administration, Dr. John Finger, to prepare a desegregation plan.” Id. at 8. When the

        district court ordered the school district to implement this plan, the school board

        challenged the district court’s equitable remedial powers, arguing that the court had

        gone too far in ordering the implementation of the plan. Id. at 16–17.

¶ 170         On appeal, the U.S. Supreme Court unanimously affirmed the district court’s

        expansive and adaptable authority to enact equitable remedies in the face of an

        ongoing constitutional violation. Id. at 32. “Once a right and a violation have been
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        shown,” the Court declared, “the scope of a district court’s equitable powers to remedy

        past wrongs is broad, for breadth and flexibility are inherent in equitable remedies.”

        Id. at 15. Indeed, it was only “because of th[e] total failure of the school board that

        the District Court was obligated to turn to other qualified sources, and Dr. Finger

        was designated to assist the District Court to do what the board should have done.”

        Id. at 25 (emphasis added). “Thus the remedial techniques used in the District Court’s

        order were within that court’s power to provide equitable relief; implementation of

        the decree is well within the capacity of the school authority.” Id. at 30.

¶ 171         Of course, notable differences exist between the circumstance of the U.S.

        Supreme Court enforcing Brown and the circumstances here. Where the rights in

        Brown originate in the federal Constitution, the rights in this case originate in the

        North Carolina Constitution. Where Brown and its progeny remedied a denial of

        education access, this case remedies a denial of education adequacy. Where Brown

        and its progeny considered issues of federalism, this case considers those of the

        separation of powers and checks and balances between coequal branches of state

        government.

¶ 172         Nevertheless, the broader applicability of Brown and its progeny to our inquiry

        today arises from the fundamental alignment of the question at the heart of each

        case: what is the proper role of the judiciary in guarding and maintaining the

        constitutional rights of marginalized schoolchildren in the face of ongoing violations
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        by state legislative and executive powers? Because of the alignment of this

        fundamental question, the U.S. Supreme Court’s answer in the wake of Brown

        informs our answer here.

¶ 173         Fourth, rulings from other state supreme courts lend support. Many other

        state supreme courts have exercised broad and flexible equitable remedial powers to

        address ongoing violations of state constitutional education rights. In 1989, the

        Supreme Court of Kentucky affirmed the trial court’s determination that the state’s

        school finance system was unconstitutional and ordered the state to completely

        redesign it to ensure adequate funding to meet the needs of marginalized students.

        See Rose v. Council for Better Educ., 790 S.W.2d 186, 215 (1989) (“Lest there be any

        doubt, the result of our decision is that Kentucky’s entire system of common schools

        is unconstitutional.”). In 2003, the Court of Appeals of New York (that state’s highest

        appellate court) ordered the state to reform its school finance system to provide for a

        comprehensive package of foundational educational resources identified by the court.

        See Campaign for Fiscal Equity, Inc. v. State, 100 N.Y.2d 893, 930 (2003) (ordering

        that the State “ascertain the actual cost of providing a sound basic education in New

        York City” and implement subsequent reforms to “address the shortcomings of the

        current system by ensuring . . . that every school in New York City would have the

        resources necessary for providing the opportunity for a sound basic education”).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



¶ 174         Other supreme courts have likewise ordered the reallocation of state funds. In

        2011, the Supreme Court of New Jersey ordered the state to provide approximately

        $500 million in additional education funding after violating its constitutional duty.

        See Abbott v. Burke, 206 N.J. 332, 376 (2011) (“We order that funding to the Abbott

        districts in FY 2012 must be calculated and provided in accordance with the SFRA

        formula.”). In 2017, the Supreme Court of Kansas determined the state’s education

        finance system was constitutionally noncompliant and ordered the legislature to

        enact legislation remedying the deficiency in “both adequacy and equity.” Gannon v.

        State, 306 Kan. 1170, 1173 (2017). The court emphasized that continued judicial

        deference to the legislature’s constitutional violation would “make[ ] the courts

        vulnerable to becoming complicit actors in the deprivation of those rights.” Id. at

        1174. Finally, the Supreme Court of Washington in 2017 affirmed the trial court’s

        order finding the state’s education funding system to be constitutionally deficient and

        imposing a $100,000 daily contempt sanction on the state until compliance was

        achieved. See McCleary v. State, 2017 Wash. 2017 WL 11680212, *1 (2017) (“The court

        will retain jurisdiction, continue to impose daily sanctions, and reserve all

        enforcement options to compel compliance with its decision and orders.”).

¶ 175         Of course, these cases are not binding precedent upon this Court. They arise

        in different jurisdictions under different facts and different constitutional language.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



        Nevertheless, as with the federal cases noted above, they provide important national

        context and persuasive authority for this Court’s similar ruling today.

¶ 176         Legislative Defendants and the Controller contend that declaratory relief

        constitutes the farthest reach of judicial power on this issue. Based on the

        intersection of the Appropriations Clause and the Separation of Powers Clause noted

        above, they argue that once a court issues such a decree, the matter is then

        exclusively in the hands of the voters to elect new legislators if they so choose. But

        compliance with our Constitution is not a mere policy choice in which legislators may

        align with one side or another. Indeed, the people of North Carolina have already

        spoken on this issue through the Constitution itself, which constitutes the supreme

        will of the people. There, they mandated that the State must guard and maintain the

        right to the opportunity to a sound basic education. See Leandro I, 346 N.C. 336.

                                        *        *       *         *   *

¶ 177         In summary, constitutional violations demand a just remedy. N.C. Const. art.

        I, § 18. As the ultimate interpreter of our State Constitution, this Court “has the

        responsibility to protect the state constitutional rights of the citizens.” Corum, 330

        N.C. at 783. Correspondingly, the judiciary is empowered with “inherent

        constitutional power to fashion a common law remedy for a violation of a particular

        constitutional right.” Id. at 784. When necessary for the proper administration of

        justice based on the inaction of another branch, and within important limitations,
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Opinion of the Court



        that inherent judicial power may include the authority to craft a remedy “whereby

        one branch exercises some activities usually belonging to one of the other two

        branches in order to fully and properly discharge its duties.” Alamance, 329 N.C. at

        97.

¶ 178         Here, our Constitution requires the General Assembly to exercise its power

        under the Appropriations Clause in contemporaneous compliance with its

        constitutional duties under the Education Provisions. Accordingly, in exceedingly

        rare and extraordinary circumstances, a court may remedy an ongoing violation of

        the constitutional right to a sound basic education by directing the transfer of

        adequate available state funds. However, a court may reach for such an extraordinary

        remedy “only when established methods fail,” and even then must “minimize the

        encroachment upon those with legislative authority in appearance and in fact.” Id.

        This holding maintains the integrity of our Constitution, honors the principles of

        checks and balances and separation of powers, aligns with this Court’s precedent on

        equitable remedial power, and is supported by federal and state rulings in similar

        contexts.

        C. Application

¶ 179         Now, we must apply the constitutional analysis above to the two trial court

        orders in question on this appeal: the November 2021 Order and the April 2022

        Order. We address each in turn. This Court reviews constitutional issues de novo.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



           1. November 2021 Order

¶ 180         We first review the trial court’s 10 November 2021 Order (November 2021

        Order). The November 2021 Order begins with thorough findings of fact regarding

        the long and extraordinary history of this case. These factual findings document the

        trial court’s previous repeated findings of a statewide constitutional violation, the

        State’s repeated failure to adequately remedy that violation, and the trial court’s

        repeated deference to the executive and legislative branches to do so. The Order finds

        that the CRP “is the only remedial plan that the State Defendants have presented to

        the [c]ourt,” and that “more than sufficient funds are available to execute the current

        need of the [CRP].” The Order’s factual findings conclude by observing: “[i]n the

        seventeen years since the Leandro II decision, a new generation of school children,

        especially those at-risk and socio-economically disadvantaged, were denied their

        constitutional right to a sound basic education. Further and continued damage is

        happening now, especially to at-risk children from impoverished backgrounds, and

        that cannot continue.”

¶ 181         The November 2021 Order subsequently makes several conclusions of law. The

        Order concludes that “[b]ecause the State has failed for more than seventeen years to

        remedy the constitutional violation as the Supreme Court ordered, this [c]ourt must

        provide a remedy through the exercise of its constitutional role.” To continue to defer,

        the Order concludes, “will threaten the integrity and viability of the North Carolina
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



        Constitution by . . . nullifying [its] language without the people’s consent, . . . ignoring

        rulings of the Supreme Court of North Carolina[,] . . . and . . . violating separation of

        powers.” The Order further concludes that the Education Provisions constitute “an

        ongoing constitutional appropriation of funds sufficient to create and maintain a

        school system that provides each of our State’s students with the constitutional

        minimum of a sound basic education. This constitutional provision may therefore be

        deemed an appropriation ‘made by law.’ ” Finally, the Order concludes that the trial

        court has “minimized its encroachment on legislative authority through the least

        intrusive remedy” through its seventeen years of unfettered deference in every aspect

        of the case, including allowing the State itself to create and implement the CRP.

¶ 182          Based on these factual findings and legal conclusions, the November 2021

        Order orders the OSMB and the State Budget Director, the Office of the State

        Controller and the State Controller, and the Office of the State Treasurer and the

        State Treasurer to “take the necessary actions to transfer the total amount of funds

        necessary to effectuate years 2 & 3 of the [CRP] from the unappropriated balance

        within the General Funds to the state agents and state actors with fiscal

        responsibility for implementing the [CRP].” The Order then specifies the dollar

        amounts of three transfers to DHHS, DPI, and the UNC System. The Order directs

        these recipients, their agents, and all other involved State actors to administer those

        funds and take any other actions necessary “to guarantee the opportunity of a sound
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        basic education consistent with, and under the times frames set out in, the [CRP],

        including the Appendix thereto.”

¶ 183         Today, this Court affirms the constitutionality of the November 2021 Order’s

        transfer directives. We reach this holding because, given the extraordinary

        circumstances of this case, the trial court acted within its inherent power to address

        ongoing constitutional violations through equitable remedies while minimizing its

        encroachment upon the legislative branch.

¶ 184         In Leandro I, this Court established the procedure through which a court may

        identify and remedy a violation of the fundamental right to a sound basic education.

        The Court stated that

                     [T]he courts of this state must grant every reasonable
                     deference to the legislative and executive branches when
                     considering whether they have established and are
                     administering a system that provides the children of the
                     various school districts of the state a sound basic education.
                     A clear showing to the contrary must be made before the
                     courts may conclude that they have not. . . .

                     . . . . [If a] court makes findings and conclusions from
                     competent evidence to the effect that defendants in this
                     case are denying children of the state a sound basic
                     education, a denial of a fundamental right will have been
                     established. It will then become incumbent upon
                     defendants to establish that their actions denying this
                     fundamental right are “necessary to promote a compelling
                     governmental interest.” If defendants are unable to do so,
                     it will then be the duty of the court to enter a judgment
                     granting declaratory relief and such other relief as
                     necessary to correct the wrong while minimizing the
                     encroachment upon the other branches of government.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                          Opinion of the Court



        346 N.C. at 357 (citations omitted).

¶ 185         In Leandro II, this Court further noted that

                     when the State fails to live up to its constitutional duties,
                     a court is empowered to order the deficiency remedied, and
                     if the offending branch of government or its agents either
                     fail to do so or have consistently shown an inability to do
                     so, a court is empowered to provide relief by imposing a
                     specific remedy and instructing the recalcitrant state
                     actors to implement it.

        358 N.C. at 642.

¶ 186         As noted above, when the action or inaction of a coequal branch of government

        indefinitely violates the fundamental constitutional rights of the people, a court—

        after showing appropriate deference—may invoke its inherent power to do what is

        reasonably necessary to remedy the violation. Under extraordinary circumstances,

        this may include directing state actors to transfer available state funds in order to

        guard and maintain the right of every child to the opportunity to a sound basic

        education.

¶ 187         Even then, important limitations apply.

                     [A] court’s judicious use of its inherent power to reach
                     towards the public purse must recognize two critical
                     limitations: first, it must bow to established procedural
                     methods where these provide an alternative to the
                     extraordinary exercise of its inherent power. Second, in the
                     interests of the future harmony of the branches, the court
                     in exercising that power must minimize the encroachment
                     upon those branches with legislative authority in
                     appearance and in fact . . . [by] seeking the least intrusive
                     remedy.
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                              Opinion of the Court



        Alamance, 329 N.C. at 100–01.

¶ 188          Here, the trial court faithfully complied with these procedures, powers, and

        limitations. First, after an extensive trial in which it granted every reasonable

        deference to the executive and legislative branches, it determined based on an

        abundance of clear and convincing evidence that the State was violating its

        constitutional obligation to guard and maintain the right of all North Carolina

        schoolchildren to the opportunity to a sound basic education as defined by Leandro I.

        While the trial court focused primarily on Hoke County as a representative district,

        it expressly and repeatedly made findings of fact and conclusions of law regarding a

        statewide violation that was not isolated to Hoke County.18 The State has never and

        does not contend that this statewide violation is necessary to promote a compelling

        governmental interest.

¶ 189          In Leandro II, this Court affirmed the trial court’s conclusion. 358 N.C. 605.

        This Court’s opinion limited itself to Hoke County as a representative district but

        directed the trial court on remand to conduct “further proceedings that include, but

        are not necessarily limited to, presentations of relevant evidence by the parties, and

        findings and conclusions of law by the trial court” regarding other districts. Id. at 613



               18  The State itself likewise emphasized that any remedial efforts must be directed
        statewide because “[t]he State . . . never understood the Supreme Court or [the trial] [c]ourt
        to have ordered the defendants to provide students in Hoke County or any of the other
        plaintiff or plaintiff-intervenor school districts special treatment, services or resources which
        were not available to at-risk students in other LEAs across the State.”
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                               Opinion of the Court



        n.5. Within these further proceedings, the Court emphasized, “a broader mandate

        may ultimately be required.” Id. at 633 n.15. Upon remand, this Court instructed the

        trial court to “proceed, as necessary, in a fashion that is consistent with the tenets

        outlined in this opinion.” Id. at 648.19

¶ 190          So the trial court did. For about fourteen years, the trial court presided over

        presentations of relevant evidence by the parties in open court and made volumes

        upon volumes of factual findings and conclusions of law. These repeatedly affirmed

        the same ultimate legal conclusion: that despite its piecemeal remedial efforts, the

        State remained in statewide violation of its constitutional duty to provide all students

        with the opportunity to receive a sound basic education.

¶ 191          True, these factual findings and legal conclusions were typically issued within

        documents titled “Notice of Hearing and Order” rather than just “Order.” But it is

        well within this Court’s ability and authority to properly identify factual findings and

        legal conclusions as such, regardless of how they are labeled by a trial court. See, e.g.,

        In re J.O.D., 374 N.C. 797, 807 (2020) (identifying findings of fact and conclusions of

        law as such despite trial court labels). Further, this Court already articulated in

        Leandro II that

                       [i]n our view, the unique procedural posture and

               19Contrary to the claim of the dissent below, this Court in Leandro II did not expressly
        direct the trial court to conduct additional trials. Rather, it instructed the trial court to
        “proceed, as necessary, in a fashion that is consistent with the tenets outlined in this opinion.”
        Id.
                            HOKE CNTY. BD. OF EDUC. V. STATE

                                        2022-NCSC-108

                                      Opinion of the Court



              substantive importance of this case compel us to adopt and
              apply the broadened parameters of a declaratory judgment
              action that is premised on issues of great public interest.
              The children of North Carolina are our state’s most
              valuable renewable resource. If inordinate numbers of
              them are wrongfully being denied their constitutional right
              to the opportunity for a sound basic education, our state
              courts cannot risk further and continued damage because
              the perfect civil action has proved elusive.

358 N.C. at 616. So too here regarding the perfectly formatted court paper.20

“Technicalities and refinements should not be seriously considered in a case like this

involving a constitutional mandate, but the record should be so interpreted that

substantial justice should be done.” Mebane, 211 N.C. at 227. Indeed, “[f]or well over

a century, North Carolina courts have abided by the foundational principles that

administering equity and justice prohibits the elevation of form over substance.” M.E.

v. T.J., 380 N.C. 539, 2022-NCSC-23, ¶ 1. To cover our eyes and plug our ears to the

trial court’s express and repeated findings and conclusions of a statewide Leandro

violation because of procedural imperfections would squarely violate that prohibition.

Accordingly, this Court holds that the trial court, in alignment with this Court’s

instructions in Leandro II, properly concluded based on an abundance of clear and

convincing evidence that the State’s Leandro violation was statewide.21




       20  In fact, this Court has already recognized and proven itself able to handle the “free-
wheeling nature” of the trial court’s various and voluminous orders in Leandro II. 358 N.C.
at 621.
        21 For a summary of this evidence, see the Factual and Procedural History above.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 192          Next, the November 2021 Order properly concluded that the trial court showed

        sufficient deference to the executive and legislative branches to remedy this violation.

        As summarized above, this conclusion is grounded in eighteen years of clear and

        convincing evidence. Year after year, hearing after hearing, attempt after attempt,

        the trial court continued to provide the executive and legislative branches more time

        and space to fix the violation on their own terms. Yet year after year, hearing after

        hearing, attempt after attempt, they did not.

¶ 193          Over these years, the trial court made clear its increasing frustration and

        decreasing patience with the State’s failure to remedy the violation despite its

        constitutional and court-ordered obligation to do so. In 2015, for instance, the trial

        court lamented that

                     [n]o matter how many times the [c]ourt has issued Notices
                     of Hearings and Orders regarding unacceptable academic
                     performance, and even after the North Carolina Supreme
                     Court plainly stated that the mandates of Leandro remain
                     “in full force and effect[,]” many adults involved in
                     education . . . still seem unable to understand that the
                     constitutional right to have an equal opportunity to
                     obtain a sound basic education is a right vested in
                     each and every child in North Carolina regardless of
                     their respective age or educational needs.

        The court subsequently ordered the State to “propose a definite plan of action as to

        how the State of North Carolina intends to correct the educational deficiencies in the

        student population.” Three years later, the trial court expressly warned the State

        that
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



                     [the] trial court has held status conference after status
                     conference and continues to exercise tremendous judicial
                     restraint. . . . The time is drawing nigh, however, when due
                     deference to both the legislative and executive branches
                     must yield to the court’s duty to adequately safeguard and
                     actively enforce the constitutional mandate on which this
                     case is premised. It is the sincere desire of this court that
                     the legislative and executive branches heed the call.

        (Emphasis added.) Three years after that, the trial court cautioned the State that “in

        the event the full funds necessary to implement the [CRP] are not secured . . . , the

        [c]ourt will hear and consider any proposals for how the [c]ourt may use its remedial

        powers to secure such funding.” Even in the November 2021 Order itself, the trial

        court showed continued deference by staying its order for thirty days “to permit the

        other branches of government to take further action consistent with the findings and

        conclusions of this Order.”

¶ 194         In short, the trial court demonstrated an abundance of restraint and deference

        to its coequal branches in compliance with this Court’s instructions in Leandro I and

        II. Accordingly, this Court holds that the trial court’s November 2021 Order properly

        concluded based on an abundance of clear and convincing evidence that the trial court

        had shown sufficient deference to the executive and legislative branches.

¶ 195         When a constitutional violation persists after extended judicial deference, “a

        court is empowered to provide relief by imposing a specific remedy and instructing

        the recalcitrant state actors to implement it.” Leandro II, 358 N.C. at 642. As

        explained above, in exceedingly rare and extraordinary circumstances, a court’s
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        inherent power to remedy an ongoing violation of the constitutional right to a sound

        basic education includes the authority to direct the transfer of adequate available

        state funds to address that violation. Before doing so, however, the court must first

        exhaust all established alternative procedural methods. Alamance, 329 N.C. at 100–

        01. Further, a court exercising such extraordinary authority must minimize its

        encroachment by seeking the least intrusive remedy. Id.

¶ 196         Here, we hold that the trial court properly exercised its remedial authority

        within these limitations. First, the circumstances of this case are exceedingly rare

        and extraordinary. For eighteen years, the executive and legislative branches have

        repeatedly failed to remedy an established statewide violation of the constitutional

        right to the opportunity to a sound basic education. As noted by the trial court, since

        Leandro II, an entire “new generation of school children, especially those at-risk and

        socio-economically disadvantaged, were denied their constitutional right to a sound

        basic education.” The court has repeatedly deferred. The State has repeatedly failed.

        All the while, North Carolina’s schoolchildren, their families, their communities, and

        the state itself have suffered the incalculable negative consequences. These

        extraordinary circumstances demand swift and decisive remedy.

¶ 197         Second, the trial court properly exhausted all established alternative methods

        before directing the transfer of available State funds. For the past eighteen years, the

        trial court allowed the State to craft and implement its own remedies, pass new
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        budgets, consult and engage with independent experts, establish commissions, and

        create its own comprehensive remedial plan. During this time, the court has stuck to

        more traditional judicial procedures: issuing declaratory judgments and ordering the

        parties to remedy the violation on their own terms. They have not. Only after

        exhausting these more ordinary alternatives did the trial court reach for the

        extraordinary measure of ordering the transfer of available State funds.

¶ 198         Third, in doing so, the trial court minimized its encroachment by seeking the

        least intrusive remedy that would still adequately address the constitutional

        violation. On its face, the November 2021 Order does not involve the legislative

        branch at all; it does not order the General Assembly to pass certain legislation, raise

        additional state funds through taxation, conduct certain legislative proceedings, or

        pay a daily contempt sanction, as other state courts have ordered under similar

        circumstances. Such remedies would have directly forced the General Assembly’s

        hand to take certain actions, thereby exerting a higher degree of judicial influence

        over legislative powers.

¶ 199         Instead, the November 2021 Order opted for a less intrusive measure: directing

        certain executive officials responsible for transferring State funds to make certain

        transfers as if the General Assembly had directed the same. This remedy minimizes

        encroachment by implicating legislative duties without directing any order toward

        the legislature itself. To be sure, it is safe to say that everyone involved in this
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Opinion of the Court



        litigation—including this Court—would have preferred if the legislature had fulfilled

        these legislative duties. But it has not. That leaves the judiciary with the

        constitutional obligation to fulfill its own role in guarding and maintaining the right

        to a sound basic education by directing the transfer of remedial funds.22

¶ 200          The invasiveness of the November 2021 Order is further minimized because

        these funds are readily available. The trial court found based on clear, convincing,

        and undisputed evidence “that more than sufficient funds are available to execute the

        current needs of the [CRP].” Accordingly, the November 2021 Order did not require

        the State to raise additional funds or to reallocate funds that had previously been

        allocated for other uses, which could implicate policy choices. Rather, it directs the

        State actors to transfer the necessary funds “from the unappropriated balance with

        the General Fund.”23

¶ 201          Finally, the invasiveness of the November 2021 Order must be assessed within

        the broader history and context of the litigation that necessitated it. For instance, it

        is true that yet another declaratory judgment order—as later issued in the April 2022

        Order—would have been less invasive than the November 2021 Order’s transfer



               22 See Swann, 402 U.S. at 25 (“It was because of this total failure of the school board
        that the District Court was obligated to turn to other qualified sources, and Dr. Finger was
        designated to assist the District Court to do what the board should have done.”).
               23 This is not to minimize the effort required by these State officials in properly

        executing the transfer of these funds, which the Court recognizes as a challenging
        administrative task. However, it does not implicate the same policy choices that would be
        involved in reallocating funds between different agencies or initiatives.
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Opinion of the Court



        directive. However, given the history of this case in which the trial court issued such

        declaratory judgments again and again and again to no avail, issuing the same

        judgment one more time with crossed fingers and bated breath cannot reasonably be

        considered a remedy at all. Instead, the State’s repeated and ongoing failure to

        remedy the constitutional violation after many prior such declaratory judgments

        required the trial court to this time do more.

¶ 202          Below, the dissent insists that affirming the November 2021 Order would allow

        this Court to invoke similar inherent authority in a wide variety of dissimilar

        contexts. This parade of horribles is—in a word—overstated. To be clear, today’s

        ruling creates precedent for the exercise of this type of judicial remedial power in

        exactly one circumstance: when the recalcitrant inaction of the legislative or

        executive branch indefinitely violates the fundamental constitutional rights of the

        people after years of judicial deference.24

¶ 203          Finally, the dissent contends that affirming the November 2021 Order would

        violate the rights of the Controller. But as an executive branch official, the

        Controller’s interests have been adequately represented throughout this litigation. A

        court cannot reasonably add as a party to a case every state official who may be



               24  See Leandro II, 358 N.C. at 642 (“[W]hen the State fails to live up to its
        constitutional duties, a court is empowered to order deficiency remedied, and if the offending
        branch of government or its agents either fail to do so or have consistently shown an inability
        to do so, a court is empowered to provide relief by imposing a specific remedy and instructing
        the recalcitrant state actors to implement it.”).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        involved in implementing a remedy; instead, the interests of those officials are

        represented by that agency, branch, or the State as a whole.

¶ 204         In summary, the trial court’s November 2021 Order complied with its

        constitutional authority and limitations. We therefore affirm and reinstate the trial

        court’s order directing certain State officials to transfer the funds required to

        implement years two and three of the CRP. To enable the trial court to comply with

        this ruling, we stay the Court of Appeals’ Writ prohibiting this transfer.

           2. April 2022 Order

¶ 205         We next review the trial court’s 26 April 2022 Order (April 2022 Order). The

        April 2022 Order recalculated the State’s CRP funding shortcomings in light of the

        2021 Budget Act but removed the transfer directive in favor of a declaratory

        judgment.

¶ 206         First, April 2022 Order confirmed the State’s continued failure to fully fund

        the CRP. The trial court found “that significant necessary services for students, as

        identified in the CRP, remain unfunded and/or underfunded by the [2021] Budget

        Act.” Specifically, the court found “the Budget Act funds approximately 63% of the

        total cost of the programs to be conducted during year 2 and approximately 50% of

        the total cost of the programs to be conducted during year three.” Because the CRP

        remains the only comprehensive remedial plan submitted to and ordered by the trial

        court, this finding further confirms the present continuance of the State’s statewide
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        Leandro violation.

¶ 207         Next, the April 2022 Order confirmed that adequate State funds are available.

        The trial court found that “the total of unappropriated funds in the State’s Savings

        Reserve [will be] $4.25 billion after the fiscal year 2022-23 legislative-mandated

        transfer.” Accordingly, the trial court found that “the funds transferred on a

        discretionary basis to the State’s Saving Reserve and the State’s Capital and

        Infrastructure Reserve during the two-year budget cycle is substantially in excess of

        the amount necessary to fully fund the CRP during years 2 and 3 of the CRP.”

¶ 208         Based on these factual findings, the trial court concluded that “the total

        underfunding of CRP programs during years 2 and 3 of the CRP is $785,106,248 in

        the aggregate.” The court concluded that “[t]aking the two-year budget as a whole,

        the General Fund does contain sufficient unappropriated monies to make the transfer

        anticipated by the 10 November Order and the lesser amount of underfunding

        identified above.”

¶ 209         However, because the Court of Appeals’ writ of prohibition “determined that

        the trial court had no proper basis in law to direct the transfer by state officers or

        departments of funds to DHHS, DPI, and the UNC System,” the trial court removed

        those direct transfer provisions from its order. Instead, it issued a declaratory

        judgment by decreeing that DHHS, DPI, and the UNC System “have and recover from

        the State of North Carolina” the specified funds and that the funds are “owed by the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        State to DHHS, DPI, and the UNC system.”

¶ 210         Since the trial court’s April 2022 Order, the State has presented no argument

        that it has complied with this declaratory judgment by transferring these funds.

¶ 211         Today, we vacate in part and reverse in part the trial court’s April 2022 Order.

        First, we vacate the trial court’s calculation of the amount of funds by which each

        portion of the CRP is underfunded. This is not because the trial court erred in its

        calculations, which were diligent and precise. Rather, those calculations have been

        functionally mooted by the State’s subsequent enactment of the 2022 Budget Act.

        Accordingly, on remand, we direct the trial court to recalculate the appropriate

        transfer amounts required for compliance with years two and three of the CRP in

        light of the 2022 Budget Act.

¶ 212         Second, we reverse the trial court’s conclusion that it lacked the legal authority

        to order certain State actors to transfer the available State funds to comply with years

        two and three of the CRP. In accordance with the principles described above, we hold

        that under the extraordinary circumstances of this case, the trial court was properly

        empowered to do so. As such, the trial court’s contrary conclusion in its April 2022

        Order was grounded in an error of law and is therefore reversed.

¶ 213         Accordingly, our order to the trial court on remand is threefold. First, we order

        the trial court to recalculate the funding required for full compliance with years two

        and three of the CRP in light of the 2022 Budget Act. Second, we order the trial court
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        to reinstate its November 2021 Order transfer directive instructing certain State

        actors to transfer those recalculated amounts from available State funds as an

        appropriation under law. To enable the trial court to do so, we stay the Court of

        Appeals’ 30 November 2021 Writ of Prohibition. Third, we order the trial court to

        retain jurisdiction over the case in order to monitor compliance with its order and

        with future years of the CRP. In future years, the General Assembly may—and is

        encouraged to—choose to moot the necessity for further transfer directives from the

        court by substantially complying with the terms of the CRP on its own accord.

¶ 214         We recognize that the remedy decreed by the trial court’s November 2021

        Order and reinstated by this Court today is extraordinary. It exercises powers at the

        outer bounds of the reach of the judiciary and encroaches into the traditional

        responsibilities of our coequal branches of government. We do not do so lightly.

        Nevertheless, years of continued judicial deference and legislative non-compliance

        render it our solemn constitutional duty to do so. For our Constitution to retain its

        integrity and legitimacy, the fundamental rights enshrined therein must be “guarded

        and maintained.” When other branches indefinitely abdicate this constitutional

        obligation, the judiciary must fill the void.

        D. Legislative Defendants’ Assertions of Error

¶ 215         Finally, we address Legislative Defendants’ various assertions of error. On

        appeal, Legislative Defendants raise four primary claims of error in addition to the
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



        foundational constitutional issues addressed above, most of which are also echoed by

        the dissent below. First, they argue that the trial court exceeded its jurisdiction and

        authority by imposing a statewide remedy because this case is properly “limited to

        just at-risk students in Hoke County.” Second, they argue that the trial court

        erroneously failed to presume that the 2021 Budget Act satisfied the State’s

        constitutional obligations under Leandro. Third, they argue that the trial court’s

        order engaged in a non-justiciable political question by deciding the amount of State

        funds to be transferred to certain State agencies. Fourth, they argue that “the trial

        court erred in making a constitutional determination in a friendly suit.”

¶ 216         These claims unequivocally fail. As an initial matter, they are untimely. Since

        2004, and especially since the enactment of N.C.G.S. § 1-72.2 in 2013, Legislative

        Defendants have had any number of opportunities to intervene in this litigation and

        thereby earnestly engage with these important issues from within the arena where

        the parties and the trial court sought to solve the formidable problems facing our

        state. Besides their single Motion to Intervene regarding Pre-K issues in 2011, they

        have not. Instead, Legislative Defendants have largely opted to comment upon the

        proceedings from the sidelines, including by publicly disparaging the trial court itself.

        In doing so, Legislative Defendants functionally abdicated their constitutional duties

        and accordingly undermined their own credibility to raise these arguments at this

        eleventh hour.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



¶ 217         In any event, these arguments are meritless. At best, they reveal a

        fundamental misunderstanding of the history and present reality of this litigation.

        At worst, they suggest a desire for further obfuscation and recalcitrance in lieu of

        remedying this decades-old constitutional violation. Regardless, they will not prevent

        this Court from exercising its inherent authority to protect the constitutional right of

        North Carolina children to the opportunity to a sound basic education.

           1. Scope of Violation

¶ 218         First, and most enthusiastically, Legislative Defendants assert this case is

        properly “limited to just at-risk students in Hoke County.” As such, they argue that

        the trial court erred by exceeding its jurisdiction and authority by imposing a

        statewide remedy. Legislative Defendants contend that because this Court’s ruling

        in Leandro II was expressly restricted to Hoke County, “there has never been a

        judgment finding a statewide violation of the right to a sound basic education.” The

        dissent below echoes this claim.

¶ 219         To be sure, it is true that this Court’s ruling in Leandro II was expressly limited

        to Hoke County as a representative district. See 358 N.C. at 613 n.5. However, on

        remand, this Court instructed the trial court to address other districts by conducting

        “further proceedings that include, but are not necessarily limited to, presentations of

        relevant evidence by the parties, and findings and conclusions of law by the trial

        court.” Id. This Court further instructed the trial court to “proceed[ ] as necessary[ ]
                                     HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                               Opinion of the Court



        in a fashion that is consistent with the tenets outlined in this opinion.” Id. at 648.25

¶ 220          On remand, the trial court did just that: it conducted further proceedings that

        included, but were not limited to, presentations of relevant evidence by the parties

        and findings and conclusions of law by the trial court regarding other districts in a

        fashion consistent with the tenets outlined in Leandro I and II. Based on an

        abundance of clear and convincing evidence, the trial court repeatedly concluded that

        the State’s Leandro violation was not limited to Hoke County but was pervasive

        statewide. Time and time again, the trial court observed that the evidence

        “indicate[d] that in way too many school districts across the state, thousands of

        children in the public schools have failed to obtain, and are not now obtaining a sound

        basic education as defined by and required by the Leandro decisions.”

¶ 221          As addressed above, the fact that the trial court’s filings were often titled

        “Notice of Hearing and Order” instead of just “Order” does not render this Court

        suddenly incapable of understanding the trial court’s express findings and

        conclusions. In any event, the trial court’s factual finding and legal conclusion of a

        continued statewide Leandro violation were most recently repeated in its November

        2021 Order, which was formally titled “Order” and formally enumerated “Findings of

        Fact” and “Conclusions of Law.” These findings and conclusions were neither



               25As noted above, at no point did this Court instruct the trial court to formally conduct
        separate trials for all of the other school districts involved in this litigation and in the state.
        See id.
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Opinion of the Court



        amended nor revoked—and indeed were functionally confirmed again—in the trial

        court’s subsequent April 2022 Order.

¶ 222          Further, the State itself has consistently proposed and advocated for a

        statewide remedy. This is because its constitutional obligation applies not just toward

        marginalized students in Hoke County, but to every student in every district in the

        state. As such, it strains both reason and judicial economy to contend that separate

        cases with identical facts and constitutional claims must be brought by plaintiffs in

        all 114 of North Carolina’s other school districts in order for the State to implement

        a remedy that applies to each of those districts. The paramount public interest of the

        constitutional rights at stake in this case demand a more reasonable and efficient

        resolution.26

¶ 223          Accordingly, to contend that there has never been a finding or conclusion of a

        Leandro violation beyond Hoke County reflects, at best, a fundamental

        misunderstanding of the history of this case and the State’s constitutional

        obligations. Legislative Defendants’ argument is unequivocally rejected.

           2. Impact of the Budget Act




               26“In declaratory actions involving issues of significant public interest, such as those
        addressing alleged violations of education rights under a state constitution, courts have often
        broadened both standing and evidentiary parameters to the extent that plaintiffs are
        permitted to proceed so long as the interest sought to be protected by the complainant is
        arguably within the ‘zone of interest’ to be protected by the constitutional guaranty in
        question.” Leandro II, 358 N.C. at 615.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



¶ 224         Second, Legislative Defendants assert that the trial court erroneously failed to

        presume that the 2021 Budget Act satisfied the State’s constitutional obligations

        under Leandro. They argue that “in reducing its assessment of the Budget to a

        mathematical exercise and assuming that the CRP was the only means to provide a

        Leandro-compliant education, the trial court got the analysis backwards” by

        “start[ing] with the assumption that the Budget was insufficient, and then skipp[ing]

        straight to asking whether the General Assembly had provided Plaintiffs with their

        chosen remedy.” The dissent below likewise echoes this claim.

¶ 225         This is wrong on several fronts. First, it is true that the CRP is by no means

        the only path toward constitutional compliance under Leandro. The executive and

        legislative branches are—and have been—granted broad deference in crafting a

        remedy on their own terms. However, as the trial court repeatedly observed, the CRP

        is currently the only remedial plan that the State has presented to the court in

        response to its January 2020, September 2020, and June 2021 Orders. Indeed, no

        party in this litigation, including Legislative Defendants, have presented any

        alternative remedial plan. As such, the trial court did not erroneously “assum[e] that

        the CRP was the only means to provide a Leandro-compliant education.” Rather, it

        assessed the constitutional compliance of the Budget Act against the only

        comprehensive remedial plan that it has been presented with in the eighteen-year

        long remedial phase of this case.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Opinion of the Court



¶ 226         Second, the trial court did not erroneously fail to presume the constitutionality

        of the Budget Act. The constitutionality of the Budget Act was not the question before

        the trial court. Rather, the trial court’s task was to assess the constitutional

        compliance of the Budget Act against the only comprehensive remedial plan that had

        been presented to it by the State.

¶ 227         In fact, a review of the record reveals that the trial court has already addressed

        and rejected this argument. In 2018, the State argued in a motion to dismiss “that

        legislation enacted by . . . [the] General Assembly now adequately addresses those

        criteria that our Supreme Court has decreed constitute a ‘sound basic education’ . . .

        [and] that these enactments must be presumed by this court to be constitutional.” In

        rejecting this argument, the trial court explained that

                     [t]his court indeed indulges in the presumption of
                     constitutionality with respect to each and every one of the
                     legislative enactments cited by the [State]. That these
                     enactments are constitutional and seek to make available
                     to children in this State better educational opportunities is
                     not the issue before this court. The issue is whether the
                     court should continue to exercise such remedial jurisdiction
                     as may be necessary to safeguard and enforce the much
                     more fundamental constitutional right of every child to
                     have the opportunity to receive a sound basic education.
                     Again, the evidence before this court upon the [State’s]
                     motion is wholly inadequate to demonstrate that these
                     enactments translate into substantial compliance with the
                     constitutional mandate of Leandro measured by applicable
                     educational standards.

¶ 228         So too here. Neither the Plaintiff-parties nor the State dispute the presumed
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                              Opinion of the Court



        constitutionality of the passage of the 2021 Budget Act as a general procedural

        matter. But that was not the issue before the trial court and is not the issue before

        this Court. The more specific question in the context of this case is the extent to which

        the 2021 Budget Act remedies the State’s longstanding statewide Leandro violation.

        As such, the Budget Act must be assessed against the terms of the only

        comprehensive remedial plan thus far presented by the parties to the court. The mere

        passage of a state budget—even one that enjoys a general presumption of

        constitutionality—is insufficient to meet that more specific burden. Accordingly, the

        trial court did not err in its evaluation of the 2021 Budget Act.27

¶ 229          Finally, it bears emphasizing that the CRP is not the “Plaintiffs[’] . . . chosen

        remedy.” The CRP was created by neither Plaintiff-parties nor the trial court, but by

        the State itself. It is therefore the State’s chosen remedy, and thus far the only viable

        remedy presented by any party in this litigation.

           3. Political Question

¶ 230          Third, Legislative Defendants argue that the trial court’s November 2021 and


               27Relatedly, the dissent contends that the CRP—and thus the November 2021 Order
        enforcing it—unduly focuses on education funding when the real problem is implementation.
        To be sure, this case is not just about money; it is also about competent and qualified teachers
        and principals, support for high-poverty school districts, effective state assessment and
        accountability systems, and adequate and accessible early education opportunities, among
        many other programs outlined at length in the CRP. Of course, just as no one would
        reasonably expect the Department of Public Safety or Department of Transportation to
        implement their various programs and responsibilities without adequate funding, none of
        these educational priorities can be implemented and sustained with fidelity without adequate
        education funding. Minimally adequate funding is a necessary means to that end.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        April 2022 Orders impermissibly engaged in a non-justiciable political question by

        deciding the amount of State funds to be transferred to certain State agencies. Doing

        so, Legislative Defendants contend, requires the trial court to engage in policy-based

        prioritization that “is precisely the type of determination the people must make

        through their elected representatives.”

¶ 231         This argument likewise ignores the history and prior rulings of this case. In

        Leandro I, this Court squarely rejected the State’s threshold argument that courts

        may not assess issues of educational adequacy because they are non-justiciable

        political questions. 346 N.C. at 344–45. The Court held that “it is the duty of this

        Court to address plaintiff-parties’ constitutional challenge to the state’s public

        education system.” Id. at 345.

¶ 232         More specifically, the trial court did not err by assessing the adequacy of the

        2021 Budget Act. The court did not make its own policy determination. Rather, after

        concluding based on undisputed evidence that sufficient unappropriated State funds

        were available, it ordered that certain funds be transferred in order to comply with

        the terms of the only comprehensive plan for Leandro compliance presented to it by

        the State. Put differently, the court assessed the State’s compliance with the State’s

        own determination of constitutional educational adequacy, not the court’s.

        Constitutional compliance is not a policy choice; it is a mandate that this Court is

        obligated to protect.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Opinion of the Court



           4. Friendly Suit

¶ 233         Finally, Legislative Defendants argue that “the trial court erred in making a

        constitutional determination in a friendly suit.” They argue that there is no genuine

        controversy in this case because after the trial court’s 2018 order requiring the parties

        to craft a comprehensive remedial plan, “Plaintiffs, Plaintiff-Intervenors, and [the

        State] have worked together to obtain judicial orders mandating their desired

        policies.” The dissent below likewise echoes this claim.

¶ 234         Again, this is wrong on several fronts. First, this argument ignores the decades

        of history summarized above in which this case was hotly contested and the State

        repeatedly asserted either that it had achieved constitutional compliance or that the

        trial court no longer had jurisdiction over the case. While Legislative Defendants’

        Hoke County argument functionally disregards everything that occurred in this

        litigation after 2004, their friendly suit argument functionally disregards everything

        before 2018. Neither approach appreciates the complete past and present reality of

        this case, which provide vital context for the two trial court orders in question on this

        appeal.

¶ 235         Further, the State’s efforts to achieve constitutional compliance after 2018 do

        not render this suit friendly. Rather, they reflect the State’s commitment—at long

        last—to honor its constitutional duty to guard and maintain the right of North

        Carolina schoolchildren to a sound basic education. If the State’s Comprehensive
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                            Opinion of the Court



        Remedial Plan aligns with the interests of Plaintiff-parties, it is because during the

        remedial phase this litigation—in which parties are encouraged to create a

        collaborative solution that will settle their respective rights and duties—both the

        State and Plaintiff-parties seek to align with the requirements of the Constitution. A

        shared commitment to constitutional compliance does not render this suit friendly.

        Legislative Defendants’ argument to the contrary is rejected.

                                         III.    Conclusion

¶ 236          The ultimate wisdom of Leandro, whispered through the ages from the

        Framers’ vision in 1868 to the Plaintiffs’ Complaint in 1994 to the untold and

        untapped potential of our schoolchildren today, is that public education is a public

        good. That is, when the State ensures that a child has the opportunity to receive a

        sound basic education, it is not only that child who benefits. It is not only that child’s

        family that benefits. It is not only that child’s community that benefits. Rather, when

        a child receives a sound basic education—one that prepares her “to participate fully

        in society as it exist[s] in . . . her lifetime”—we all benefit. Leandro I, 346 N.C. at 348.

¶ 237          Accordingly, our Constitution not only guarantees all children the right to the

        opportunity to a sound basic education, it establishes that “it is the duty of the State

        to guard and maintain that right.” N.C. Const. art. I, § 15 (emphasis added).

        “[I]nitially, at least,” it is the responsibility of the executive and legislative branches

        to fulfill that constitutional obligation. Leandro I, 346 N.C. at 357. But when those
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



        branches indefinitely “fail[ ] to live up to [their] constitutional duties . . . or have

        consistently shown an inability to do so, a court is empowered to provide relief by

        imposing a specific remedy and instructing the recalcitrant state actors to implement

        it.” Leandro II, 358 N.C. at 642.

¶ 238         For a quarter-century, the judiciary has deferred to the executive and

        legislative branches to remedy this statewide constitutional violation. Yet

        overwhelming evidence clearly demonstrates that it persists today. In 2004, the

        Leandro II Court lamented that “the instant case commenced ten years ago,” and that

        “[i]f in the end it yields a clearly demonstrated constitutional violation, ten classes of

        students . . . will have already passed through our state’s school system without

        benefit of relief. We cannot similarly imperil one more class unnecessarily.” Id. at 616

        (emphasis added). Today, that figure is twenty-eight years, and twenty-eight classes

        of students. The children of the original Leandro plaintiffs could well have entered or

        graduated from high school by now, all under a well-established constitutionally

        inadequate education system. As noted in Plaintiffs’ original 1994 Complaint, this

        cycle “entails enormous losses, both in dollars and in human potential, to the State

        and its citizens.” All the while, the judiciary has continued—patiently but with

        increasing concern—to defer.

¶ 239         Today, that deference expires. At this point, to continue to condone delay and

        evasion would render this Court complicit in the constitutional violation. Ultimately,
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Opinion of the Court



        “[i]t is the state judiciary that has the responsibility to protect the state constitutional

        rights of the citizens; this obligation to protect the fundamental rights of individuals

        is as old as the State.” Corum, 330 N.C. at 783.

¶ 240          Today, we must fulfill that obligation. To do so, this Court exercises its power

        “to provide relief by imposing a specific remedy and instructing the recalcitrant state

        actors to implement it.” Leandro II, 358 N.C. at 642. Specifically, we reinstate the

        trial court’s November 2021 Order directing certain State officials to transfer

        available state funds to implement years two and three of the Comprehensive

        Remedial Plan. On remand, we narrowly direct the trial court to recalculate the

        appropriate distributions in light of the State’s 2022 Budget. Once that calculation is

        complete, we instruct the trial court to order the applicable State officials to transfer

        these funds as an appropriation under law. Accordingly, we stay the Court of Appeals’

        30 November 2021 Writ of Prohibition. Finally, we order the trial court to retain

        jurisdiction over this matter to ensure the implementation of this order and to

        monitor continued constitutional compliance.

¶ 241          Given these remand instructions, this ruling will not be the final page in the

        Leandro litigation. Nevertheless, it is the sincere hope of this Court that it will serve

        as the start of a new chapter—one in which the parties lay down old divisions and

        distrust to forge a spirit of collaboration in good faith toward a common goal:

        constitutional compliance. The same recalcitrant approach would only yield the same
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Opinion of the Court



        inadequate outcomes. Instead, this Court calls upon the parties to imagine a future

        in which all North Carolina children receive the opportunity to a sound basic

        education, then honor their constitutional oaths by working together to make that

        future real. Indeed, our Constitution’s Declarations of Rights is neither aspirational

        nor advisory; it is a mandate.

¶ 242         Until that mandate is fulfilled, the judiciary will stand ready to carry out its

        constitutional duties. We too comprise “the State,” and we too must honor our

        constitutional obligations. While we recognize the primacy of the executive and

        legislative branches in creating and implementing our system of public education, we

        cannot and will not tolerate the ongoing violation of constitutional rights.

¶ 243         “Today, education is perhaps the most important function of state and local

        governments. . . . It is the very foundation of good citizenship.” Brown I, 347 U.S. at

        493. “Assuring that our children are afforded the chance to become contributing,

        constructive members of society is paramount. Whether the State meets this

        challenge remains to be determined.” Leandro II, 358 N.C. at 649. Accordingly, this

        Court once more “remands to the lower court[,] and ultimately into the hands of the

        legislative and executive branches, one more installment in the 200-plus year effort

        to provide an education to the children of North Carolina.” Id. We do so with hope

        that the parties will chart a new course, firmness in our resolve to uphold our
                        HOKE CNTY. BD. OF EDUC. V. STATE

                                   2022-NCSC-108

                                 Opinion of the Court



Constitution, and faith that the brightest days for our schoolchildren and our state

lie still ahead.

       IT IS SO ORDERED.
              Justice BERGER dissenting.

¶ 244         “Frequently an issue of this sort will come before the Court clad, so to speak,

        in sheep’s clothing: the potential of the asserted principle to effect important change

        in the equilibrium of power is not immediately evident, and must be discerned by a

        careful and perceptive analysis. But this wolf comes as a wolf.” Morrison v. Olson,

        487 U.S. 654, 699, 108 S. Ct. 2597, 2623 (1988) (Scalia, J., dissenting).

¶ 245         “The accumulation of all powers, legislative, executive, and judiciary, in the

        same hands, whether of one, a few, or many, and whether hereditary, selfappointed,

        or elective, may justly be pronounced the very definition of tyranny.” The Federalist

        No. 47 (James Madison). “By tyranny, . . . [Madison] means arbitrary, capricious,

        and oppressive rule by those possessing any two of these powers.” George W. Carey

        & James McClellan, Reader’s Guide to The Federalist, The Federalist, at lxx (George

        W. Carey & James McClellan, eds., Gideon ed. 2001). We see in this opinion the

        arbitrary usurpation of purely legislative power by four justices. The majority affirms

        the trial court order which strips the General Assembly of its constitutional power to

        make education policy and provide for its funding. Indeed, this wolf comes as a wolf.

¶ 246         “The legislative, executive, and supreme judicial powers of the State

        government shall be forever separate and distinct from each other.” N.C. Const. art.

        I, § 6. This clear and unambiguous principle “is the rock upon which rests the fabric

        of our government. Indeed, the whole theory of constitutional government in this
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        State and in the United States is characterized by the care with which the separation

        of the departments has been preserved and by a marked jealousy [against]

        encroachment” by another branch. Pers. v. Bd. of State Tax Comm’rs, 184 N.C. 499,

        502, 115 S.E. 336, 339 (1922).

¶ 247         Without question, the General Assembly, in which our constitution vests the

        legislative power of the State, N.C. Const. art. II, § 1, is “the policy making agency of

        our government[.]” Rhyne v. K-Mart Corp., 358 N.C. 160, 169, 594 S.E.2d 1, 8 (2004).

        The General Assembly is the policymaking agency because “[a]ll political power is

        vested in and derived from the people,” N.C. Const. art I, § 2, and the people act

        through the General Assembly, State ex rel. Ewart v. Jones, 116 N.C. 570, 570, 21

        S.E. 787, 787 (1895); see also Pope v. Easley, 354 N.C. 544, 546, 556 S.E.2d 265, 267

        (2001) (per curiam) (“[P]ower remains with the people and is exercised through the

        General Assembly, which functions as the arm of the electorate.”). The General

        Assembly possesses both plenary and express lawmaking authority, and, as provided

        by the text of the state constitution, the legislative branch enacts policy through

        statutory directives and appropriations.

¶ 248         Relevant here, the Declaration of Rights in our constitution provides that “[t]he

        people have a right to the privilege of education, and it is the duty of the State to

        guard and maintain that right.” N.C. Const. art. I, § 15. This provision within the

        Declaration of Rights must be considered with the related, more specific provisions
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        in Article IX that outline the General Assembly’s responsibilities with regard to

        public education.   Placed in the working articles of the constitution, Article IX,

        entitled “Education,” see id. art. IX, actually “implements the right to education as

        provided in Article I,” Demenski ex rel. C.E.D. v. State Bd. of Educ., 377 N.C. 406,

        2021-NCSC-58, ¶ 14. This Court has explained that “these two provisions work in

        tandem,” id., to “guarantee every child in the state an opportunity to receive a sound

        basic education[.]” Silver v. Halifax Cnty. Bd. of Comm’rs, 371 N.C. 855, 862, 821

        S.E.2d 755, 760 (2018) (emphasis added).

¶ 249          The state constitution explicitly recognizes that it is for the General Assembly

        to develop educational policy and to provide for its funding in keeping with its

        legislative authority. Article IX, section 2 requires that “[t]he General Assembly shall

        provide by taxation and otherwise for a general and uniform system of free public

        schools, which shall be maintained at least nine months in every year, and wherein

        equal opportunities shall be provided for all students.” N.C. Const. art. IX, § 2. The

        General Assembly creates the system through policy and funds it through taxation

        and appropriations.     The text then tasks the State Board of Education with

        “supervis[ing] and administer[ing]” that system with “needed rules and regulations”

        that remain “subject to laws enacted by the General Assembly.” N.C. Const. art. IX,

        § 5.
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



¶ 250             The “power of the purse,” or the legislative authority to direct or deny

        appropriations, represents policy decisions made solely by the General Assembly. For

        that reason, our constitution provides that “[n]o money shall be drawn from the State

        treasury but in consequence of appropriations made by law[.]” N.C. Const. art. V,

        § 7(1).

¶ 251             As this Court unanimously noted just two years ago, “the appropriations clause

        states in language no man can misunderstand that the legislative power is supreme

        over the public purse.” Cooper v. Berger, 376 N.C. 22, 36–37, 852 S.E.2d 46, 58 (2020)

        (emphasis added); see also Wilson v. Jenkins, 72 N.C. 5, 6 (1875) (“The General

        Assembly has absolute control over the finances of the State.”). By way of historical

        explanation, this Court stated:

                        In light of this constitutional provision, the power of the
                        purse is the exclusive prerogative of the General Assembly,
                        with the origin of the appropriations clause dating back to
                        the time that the original state constitution was ratified in
                        1776. In drafting the appropriations clause, the framers
                        sought to ensure that the people, through their elected
                        representatives in the General Assembly, had full and
                        exclusive control over the allocation of the state’s
                        expenditures.

        Cooper, 376 N.C. at 36–37, 852 S.E.2d at 58 (cleaned up). These constitutional

        principles remain true when the legislative branch enacts educational policy through

        appropriations.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



¶ 252         If legislative power over appropriations is absolute, then the judicial branch

        has no role in this endeavor. Clear and unambiguous language that “no man can

        misunderstand,” id., should yield results that no reasonable person can question.

¶ 253         As set out in the constitutional text and this Court’s precedent, the General

        Assembly determines and develops educational policy through statutes and

        appropriations. However, a review of this case’s lengthy litigation reveals that the

        General Assembly was notably excluded.           Due process requires notice and an

        opportunity to be heard—legislative defendants have been denied the protection of

        this fundamental fairness.

¶ 254         From the filing of the initial complaint until January 2011, the Attorney

        General represented the executive and legislative branches (the State). In 2011, the

        majority party of General Assembly, both House and Senate, changed. The Attorney

        General, then asserting a purported conflict of interest, ceased to represent the

        General Assembly at that time. The Attorney General noted that executive branch

        defendants refused to waive this conflict.       The General Assembly attempted to

        intervene in the case, but the trial court rejected intervention because the issue in

        the case was not the legislature’s education policy or funding, but the implementation

        of that policy by the executive branch.
                                     HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



¶ 255         Judge Howard Manning, perhaps the one individual most familiar with this

        case, later stated in a memorandum that educational shortcomings did not result

        from legislative failures:

                     Our children that cannot read by the third grade are by and
                     large doomed not to succeed by the time they get to high
                     school. As shown by the record in this case, that is a failure
                     of classroom instruction.

                     ...

                     Reduced to essentials, in my opinion the children are not
                     being provided the opportunity because after all the
                     millions spent, 90% of school costs are for adult salaries
                     and benefits, and the data show as it did years ago and up
                     to now the educational establishment has not produced
                     results.

        In other words, Judge Manning clearly understood that the problem is not with

        education policy or funding; rather, the problem is with implementation and delivery

        by the education establishment.

¶ 256         Moreover, the focus of this litigation post-Leandro has been the general

        implementation and delivery of educational opportunities to the “at risk” children in

        plaintiffs’ counties. See Hoke Cnty. Bd. of Educ. v. State, 358 N.C. 605, 612 n.1, 599

        S.E.2d 365, 375 n.1 (2004) (the only issue which “faces scrutiny in the instant appeal

        [is] whether the State has failed in its constitutional duty to provide Hoke County
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        school children with the opportunity to receive a sound basic education.”).1 Despite

        the express directive of this Court in Hoke County, the trial court failed to conduct

        any other trial. Furthermore, given that the education statutes and policy changed

        significantly through the years, the original Leandro claims and resulting decision

        have become stale.

¶ 257         When Judge Manning withdrew for health reasons in 2016, a new judge, in

        collaboration with executive branch defendants and plaintiffs, dramatically changed

        the direction of this litigation to focus on policy and funding statewide, rather than

        problems with implementation and delivery in plaintiffs’ counties as originally pled.

        In November 2021, the new judge entered an order stripping the General Assembly

        of its constitutional authority, setting educational policy, and judicially appropriating

        taxpayer monies to fund his chosen policy. Only then did the legislative defendants

        receive the opportunity to intervene as they sought appellate review of this judicial

        invasion into their constitutional powers.

¶ 258         Because of the collusive nature of this litigation, the majority today now joins

        in denying legislative defendants due process, the fundamental fairness owed to any

        party, and usurps the legislative power by crafting policy and directly appropriating

        funds. Further, this Court approves the deprivation of due process to other non-



              1  Because the distinction is meaningful, we refer to Hoke County Board of Education
        v. State as Hoke County, not Leandro II. See discussion at Hoke County Board of Education
        v State, 367 N.C. 156, 158 n.2, 749 S.E.2d 451, 453 n.2 (2013).
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        parties by affirming the trial court order which required certain state officials to

        violate their oaths and circumvent the constitutionally and statutorily required

        lawful method of appropriating monies from the general fund.

¶ 259         In addition, the majority takes it upon itself to resolve issues in this case

        without notice and in the face of this Court’s order to the contrary. In March 2022,

        this Court entered a special order holding “in abeyance [certain issues] with no other

        action, including the filing of briefs, to be taken until further order of the Court.”

        Despite the fact that no notice has been provided to any party, and briefing has not

        been done, this Court exerts its will by summarily deciding the matter. In so doing,

        the majority ignores due process.

¶ 260         Fundamentally, and contrary to what plaintiffs, executive branch defendants,

        and the majority would have the public believe, this case is not about North Carolina’s

        failure to afford its children with the opportunity to receive a sound basic education.

        The essence of this case is power—who has the power to craft educational policy and

        who has the authority to fund that policy.

¶ 261         While a properly restrained judiciary has “neither FORCE nor WILL, but

        merely judgment,” The Federalist No. 78 (Alexander Hamilton), we once again

        address the pernicious extension of judicial power by this Court at the expense of the

        constitutionally prescribed power of the legislature. Once again, the subversion of

        constitutional order is engineered by a bare majority through unprecedented and
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



        dangerous reasoning. Couched this time as its “inherent authority,” the majority

        once again “unilaterally reassigns constitutional duties.” N.C. State Conf. of Nat’l

        Ass’n for the Advancement of Colored People v. Moore, 2022-NCSC-99, ¶ 77 (Berger,

        J., dissenting).

¶ 262          Relying on a gross misapplication of our caselaw, the majority’s Oppenheimer-

        esque reshaping of the appropriations clause and usurpation of legislative function

        has no apparent concern for constitutional strictures or the limits of this Court’s

        power. The judicial branch now assumes boundless inherent authority to reach any

        desired result, ignoring the express boundaries set by the explicit language of our

        constitution and this Court’s precedent. Because “[t]his power in the judicia[ry] will

        enable [judges] to mold the government into almost any shape they please,” Brutus,

        Essay XI, The Essential Anti-Federalist 190 (W. B. Allen and Gordon Lloyd, eds., 2nd

        ed. 2002), I respectfully dissent.

                           I.   Factual and Procedural Background

¶ 263          The issues in this case are neither unprecedented nor extraordinary. Had the

        trial court below, and the majority here, understood precisely what this Court held in

        Leandro and Hoke County, much litigation would have been avoided. As this case is

        the latest chapter of a dispute this Court first considered more than twenty-four years

        ago, our prior decisions constitute the law of the case and are binding on the courts.

        See Hayes v. City of Wilmington, 243 N.C. 525, 536, 91 S.E.2d 673, 681–82 (1956)
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                              Berger, J., dissenting



        (“[W]hen an appellate court passes on a question and remands the cause for further

        proceedings, the questions there settled become the law of the case, both in

        subsequent proceedings in the trial court and on subsequent appeal[.]”).

        A. Leandro

¶ 264         In Leandro v. State of North Carolina, 346 N.C. 336, 342, 488 S.E.2d 249, 252

        (1997) (Leandro), plaintiffs brought an action against the State and the State Board

        of Education seeking declaratory and injunctive relief, alleging that children in their

        school districts were not “receiving a sufficient education to meet the minimal

        standard for a constitutionally adequate education.” The original plaintiffs were

        “students and their parents or guardians from the relatively poor school systems in

        Cumberland, Halifax, Hoke, Robeson, and Vance Counties and the boards of

        educations for those counties.” Id. at 342, 488 S.E.2d at 252. Those plaintiffs were

        joined by plaintiff-intervenors, “students and their parents or guardians from the

        relatively large and wealthy school systems of the City of Asheville and of Buncombe,

        Wake, Forsyth, Mecklenburg, and Durham counties and the boards of education for

        those systems.” Id. at 342, 488 S.E.2d at 252.

¶ 265         Although plaintiffs’ and plaintiff-intervenors’ claims differed, they were

        similar in one significant respect:

                     Both plaintiffs and plaintiff-intervenors (hereinafter
                     “plaintiff-parties” when referred to collectively) allege in
                     their complaints in the case resulting in this appeal that
                     they have a right to adequate educational opportunities
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                           Berger, J., dissenting



                       which is being denied them by defendants under the
                       current school funding system. Plaintiff-parties also allege
                       that the North Carolina Constitution not only creates a
                       fundamental right to an education, but it also guarantees
                       that every child, no matter where he or she resides, is
                       entitled to equal educational opportunities.

        Id. at 342, 488 S.E.2d at 252.

¶ 266         Defendants responded to plaintiff-parties’ complaints by filing a motion to

        dismiss, contending in part that “plaintiff-parties had failed to state any claim upon

        which relief could be granted.” Id. at 344, 488 S.E.2d at 253. The trial court denied

        defendants’ motion, and defendants timely appealed. Id. at 344, 488 S.E.2d at 253.

        The Court of Appeals reversed the trial court and dismissed all of plaintiffs’ claims.

        Id. at 344, 488 S.E.2d at 253. It concluded that “the right to education guaranteed

        by the North Carolina Constitution is limited to one of equal access to the existing

        system of education and does not embrace a qualitative standard.” Id. at 344, 488

        S.E.2d at 253 (citing Leandro v. North Carolina, 122 N.C. App. 1, 11, 468 S.E.2d 543,

        550 (1996)).

¶ 267         Plaintiff-parties petitioned this Court for discretionary review. We granted the

        petition to address “whether the people’s constitutional right to education has any

        qualitative content, that is, whether the state is required to provide children with an

        education that meets some minimum standard of quality.” Id. at 345, 488 S.E.2d at

        254. In answering that question in the affirmative, this Court stated:

                       We conclude that Article I, Section 15, and Article IX,
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



                     Section 2 of the North Carolina Constitution combine to
                     guarantee every child of this state an opportunity to receive
                     a sound basic education in our public schools. For purposes
                     of our Constitution, a “sound basic education” is one that
                     will provide the student with at least: (1) sufficient ability
                     to read, write, and speak the English language and a
                     sufficient knowledge of fundamental mathematics and
                     physical science to enable the student to function in a
                     complex and rapidly changing society; (2) sufficient
                     fundamental knowledge of geography, history, and basic
                     economic and political systems to enable the student to
                     make informed choices with regard to issues that affect the
                     student personally or affect the student’s community,
                     state, and nation; (3) sufficient academic and vocational
                     skills to enable the student to successfully engage in post-
                     secondary education or vocational training; and (4)
                     sufficient academic and vocational skills to enable the
                     student to compete on an equal basis with others in further
                     formal education or gainful employment in contemporary
                     society.

        Id. at 347, 488 S.E.2d at 255 (emphasis added).

¶ 268         Plaintiff-parties also argued that “Article IX, Section 2(1), requiring a ‘general

        and uniform system’ in which ‘equal opportunities shall be provided for all students,’

        mandates equality in the educational programs and resources offered the children in

        all school districts in North Carolina.” Id. at 348, 488 S.E.2d at 255. This Court

        expressly rejected this argument, stating “we are convinced that the equal

        opportunities clause of Article IX, Section 2(1) does not require substantially equal

        funding or educational advantages in all school districts.” Id. at 349, 488 S.E.2d at

        256. Thus, we affirmed the Court of Appeals’ decision to dismiss this claim.

¶ 269         As is especially relevant here, this Court made it clear that plaintiff-parties’
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



        proposed constitutional requirement of “substantial equality of educational

        opportunities in every one of the various school districts of the state would almost

        certainly ensure that no matter how much money was spent on the schools of the state,

        at any given time some of those districts would be out of compliance.” Id. at 350, 488

        S.E.2d at 256–57 (emphasis added).           Thus, this Court delineated between (1) a

        requirement for the state to provide all students with the opportunity to receive a

        sound basic education, and (2) a requirement for the state to provide the same

        opportunities to all students statewide.

¶ 270          Further, we drew a sharp distinction between the right to a sound basic

        education and the right to the opportunity to receive a sound basic education. This

        Court discussed at length the “[s]ubstantial problems [that] have been experienced

        in those states in which the courts have held that the state constitution guaranteed

        the right to a sound basic education.” Id. at 350–51, 488 S.E.2d at 257 (emphasis

        added).    We listed multiple cases from various jurisdictions involving, as is

        particularly relevant here, decisions of divided courts “striking down the most recent

        efforts of the [state] legislature and for the third time declaring a funding system for

        the schools of that state to be in violation of the state constitution.” Id. (citing Abbot

        v. Burke, 149 N.J. 145, 693 A.2d 417 (1997)).2 In addition to referencing the flood of



               2The majority cites to a continuation of Abbott v. Burke as an example to justify its
        “extraordinary” remedy. It is extraordinary that the majority cites to cases and theories that
        have been expressly disavowed by this Court. Further, the citations to cases from Kansas and
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        litigation brought forth in states that guarantee a right to a sound basic education,

        this Court also noted law review articles which described “the difficulty in

        understanding and implementing the mandates of the courts” and “the lack of an

        adequate remedy” in these states. Id. (citing William E. Thro, The Third Wave: The

        Impact of the Montana, Kentucky, and Texas Decisions on the Future of Public School

        Finance Reform Litigation, 19 J.L. & Legal Educ. 219 (1990); Note, Unfulfilled

        Promises: School Finance Remedies and State Courts, 104 Harv. L. Rev. 1072, 1075–

        78 (1991)).

¶ 271         This Court “conclude[d] that the framers of our Constitution did not intend to

        set such an impractical or unattainable goal.”             Id. at 351, 488 S.E.2d at 257.

        Accordingly, we held that “Article IX, Section 2(1) of the North Carolina Constitution

        requires that all children have the opportunity for a sound basic education, but it does

        not require that equal educational opportunities be afforded students in all of the

        school districts of the state.” Id. (emphasis added).

¶ 272         This Court was acutely aware of the potential dangers of its holding in

        Leandro. We defined the opportunity to receive a sound basic education with “some

        trepidation[ ]” because “judges are not experts in education and are not particularly

        able to identify in detail those curricula best designed to ensure that a child receives




        Washington make little sense as neither of those cases involve the judicial exercise of
        legislative authority over the public purse.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        a sound basic education.” Id. at 354, 488 S.E.2d at 259. Recognizing the General

        Assembly’s crucial role in this issue, this Court stated:

                     We acknowledge that the legislative process provides a
                     better forum than the courts for discussing and
                     determining what educational programs and resources are
                     most likely to ensure that each child of the state receives a
                     sound basic education. The members of the General
                     Assembly are popularly elected to represent the public for
                     the purpose of making just such decisions. The legislature,
                     unlike the courts, is not limited to addressing only cases
                     and controversies brought before it by litigants. The
                     legislature can properly conduct public hearings and
                     committee meetings at which it can hear and consider the
                     views of the general public as well as educational experts
                     and permit the full expression of all points of view as to
                     what curricula will best ensure that every child of the state
                     has the opportunity to receive a sound basic education.

        Id. at 355, 488 S.E.2d at 259.

¶ 273         As is clear from our opinion, this Court was well aware of the murky waters it

        entered in Leandro. We took care to provide examples of what factors should be

        considered by trial courts and what weight should be given to such factors. This

        Court held that “[e]ducational goals and standards adopted by the legislature,” “the

        level of performance of the children of the state and its various districts on standard

        achievement tests[,]” and “the level of the state’s general educational expenditures

        and per-pupil expenditures[ ]” were all relevant factors. Id. at 355, 488 S.E.2d at

        259–60. We noted that one factor alone was not determinative.

¶ 274         Additionally, we directly addressed the basis of the trial court’s order at issue
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        before us today—whether courts of this state may rely solely on expenditures as a

        remedy to an alleged violation of this right. In answering no, the Court stated:

                     We agree with the observation of the United States
                     Supreme Court that

                            The very complexity of the problems of financing and
                     managing a statewide public school system suggests that
                     there will be more than one constitutionally permissible
                     method of solving them, and that within the limits of
                     rationality, the legislature’s efforts to tackle the problems
                     should be entitled to respect. On even the most basic
                     questions in this area the scholars and educational experts
                     are divided. Indeed, one of the major sources of controversy
                     concerns the extent to which there is a demonstrable
                     correlation between educational expenditures and the
                     quality of education . . . .

        Id. at 355–56, 488 S.E.2d at 260 (cleaned up) (quoting San Antonio Indep. Sch. Dist.

        v. Rodriguez, 411 U.S. 1, 42–43, 93 S. Ct. 1278, 1301–02 (1973)).

¶ 275         This Court went further regarding the flawed notion of any reliable causal

        relationship between increased expenditures and educational outcomes:

                     More recently, one commentator has concluded that
                     “available evidence suggests that substantial increases in
                     funding produce only modest gains in most schools.” The
                     Supreme Court of the United States recently found such
                     suggestions to be supported by the actual experience of the
                     Kansas City, Missouri schools over several decades. The
                     Supreme Court expressly noted that despite massive court-
                     ordered expenditures in the Kansas City schools which had
                     provided students there with school “facilities and
                     opportunities not available anywhere else in the county,”
                     the Kansas City students had not come close to reaching
                     their potential, and “learner outcomes” of those students
                     were “at or below national norms at many grade levels.”
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        Id. (quoting William H. Clune, New Answers to Hard Questions Posed by Rodriguez:

        Ending the Separation of School Finance and Educational Policy by Bridging the Gap

        Between Wrong and Remedy, 24 Conn. L. Rev. 721, 726 (1992) and Missouri v.

        Jenkins, 515 U.S. 70, 70 115 S. Ct. 2038, 2040 (1995)).

¶ 276         This Court was gravely concerned with preventing judicial interference in the

        legislative realm. To that end, before reversing the decision of the Court of Appeals

        and remanding the case to Wake County Superior Court, we provided guidance to

        future courts:

                     In conclusion, we reemphasize our recognition of the fact
                     that the administration of the public schools of the state is
                     best left to the legislative and executive branches of
                     government. Therefore, the courts of the state must grant
                     every reasonable deference to the legislative and executive
                     branches when considering whether they have established
                     and are administering a system that provides the children
                     of the various school districts of the state a sound basic
                     education. A clear showing to the contrary must be made
                     before the courts conclude that they have not. Only such a
                     clear showing will justify a judicial intrusion into an area
                     so clearly the province, initially at least, of the legislative
                     and executive branches as the determination of what
                     course of action will lead to a sound basic education.

        Id. at 357, 488 S.E.2d at 261 (emphasis added).

¶ 277         Thus, this Court in Leandro explicitly stated that: (1) there are multiple

        methods of ensuring children’s opportunity to receive a sound basic education; (2) the

        legislature’s efforts to do so are entitled to great deference; (3) any reliance on a

        correlation between educational spending and education quality is suspect at best;
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        and (4) a clear showing that children’s opportunity to receive a sound basic education

        has been violated must be made before a court takes any action.

        B. Hoke County

¶ 278         Seven years after deciding Leandro, we again addressed children’s opportunity

        to receive a sound basic education in Hoke County Board of Education v. State, 358

        N.C. 605, 599 S.E.2d 365 (2004) (Hoke County). At the conclusion of Leandro, this

        Court had remanded the case to Wake County Superior Court to decide the following

        claims:

                              (1) [W]hether the State ha[d] failed to meet its
                              constitutional obligation to provide an opportunity
                              for a sound basic education to plaintiff parties; (2)
                              whether the State has failed to meet its statutory
                              obligation, pursuant to Chapter 115C of the
                              General Statutes, to provide the opportunity for a
                              sound basic education to plaintiff parties; and (3)
                              whether the State’s supplemental school funding
                              system is unrelated to legitimate educational
                              objectives and, as a consequence, is arbitrary and
                              capricious, resulting in a denial of equal protection
                              of the laws for plaintiff-intervenors.

        Id. at 612, 599 S.E.2d at 374–75. This Court noted the issues were further refined

        because “[t]he issue of whether the State has failed in its statutory duty to provide

        Hoke County school children with a sound basic education has been subsumed . . . by

        the constitutional question[,]” and the supplemental funding issue was not ripe. Id.

        In so stating, we recognized that education policy as set forth in the relevant statutes

        was consistent with the constitution.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



¶ 279         Upon remand, “two of the trial court’s initial decisions limited the scope of the

        case[.]” Id. at 613, 599 S.E.2d at 375. First, the trial court, with the consent of the

        parties, bifurcated the case into two separate actions—one addressing the claims of

        the plaintiffs from rural school districts and one addressing the claims of the plaintiff-

        intervenors from larger urban districts. Id. Because of this bifurcation, and because

        plaintiff-intervenors’ trial had not yet been held, “our consideration of the case [wa]s

        properly limited to those issues raised in the rural districts’ trial.” Id. Second, “the

        trial court ruled that the evidence presented in the rural districts’ trial should be

        further limited to claims as they pertain to a single district.” Id. Hoke County was

        “designated as the representative plaintiff district,” and the “evidence in the case

        w[as] restricted to its effect on Hoke County.” Id.

¶ 280         Then, to determine the Hoke County claims, the trial court held a trial which

        “lasted approximately fourteen months and resulted in over fifty boxes of exhibits

        and transcripts, an eight-volume record on appeal, and a memorandum of decision

        that exceeds 400 pages.” Id. at 610, 599 S.E.2d at 373.

¶ 281         This procedural posture had a significant effect on the impact of our holdings

        in Hoke County.       As this Court made abundantly clear at the outset, “our

        consideration of this case is properly limited to the issues relating solely to Hoke

        County as raised at trial.” Id. (emphasis added). As the case before us today is a

        continuation of Hoke County, and because Hoke County constitutes the law of this
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        case, we are bound by this Court’s previous language:

                     [B]ecause this Court’s examination of the case is premised
                     on evidence as it pertains to Hoke County in particular, our
                     holding mandates cannot be construed to extend to the other
                     four rural districts named in the complaint. With regard to
                     the claims of named plaintiffs from the other four rural
                     districts, the case is remanded to the trial court for further
                     proceedings that include, but are not necessarily limited to,
                     presentation of relevant evidence by the parties, and
                     findings and conclusions of law by the trial court.

        Id. n.5 (emphasis added).

¶ 282         What this means in plain language is that our decision in Hoke County

        concerned only Hoke County and that no part of that decision attempted to determine

        whether any other county was failing to provide students with the opportunity to a

        sound basic education. Consistent with our holding in Leandro, a “judicial intrusion”

        into any other county’s system would require an adversarial hearing complete with

        the presentation of relevant evidence and findings of fact. The evidence and factual

        findings would then need to support the conclusion of law that a “clear showing” had

        been made that the county was denying children the opportunity to a sound basic

        education. See Leandro, 346 N.C. at 357, 488 S.E.2d at 261. Absent any separate

        trial for another county, the assertion that the trial court’s order reviewed in Hoke

        County addressed any county other than Hoke County is plainly wrong and blatantly

        contradicts the clear language of this Court.

¶ 283         Not only did our decision in Hoke County only address the Hoke County claims,
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        but we also noted that the trial court’s order was limited to claims involving “at-risk”

        students in Hoke County. Accordingly, we stated that:

                     As a consequence, while we must limit our review of the
                     trial court’s order to its conclusions concerning ‘at-risk’
                     students, we cannot and do not offer any opinion as to
                     whether non ‘at-risk’ students in Hoke County are either
                     obtaining a sound basic education or being afforded their
                     rightful opportunity by the State to obtain such an
                     education.

        Hoke County, 358 N.C. at 634, 599 S.E.2d at 388.

¶ 284         After these express limitations, we first examined whether the evidence

        established “a clear showing” supporting “the trial court’s conclusion that the

        constitutional mandate of Leandro has been violated in the Hoke County School

        System . . . .” Id. at 623, 599 S.E.2d at 381 (cleaned up). We next reviewed two

        categories of evidence presented at trial.

¶ 285         First, we reviewed the trial court’s consideration of evidence of “comparative

        standardized test score data[,] . . . student graduation rates, employment potential,

        [and] post-secondary education success” for Hoke County and its comparison of that

        data to data regarding North Carolina students statewide. Id. We determined that

        evidence of this type fell “under the umbrella term of ‘outputs,’ a term used by

        educators that, in sum, measures student performance.” Id. Second, we reviewed

        the trial court’s use of evidence of “deficiencies pertaining to the educational offerings

        in Hoke County schools” and “deficiencies pertaining to the educational
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                            Berger, J., dissenting



        administration of Hoke County schools.” Id. We determined that evidence of this

        type fell “under the umbrella term of ‘inputs,’ a term used by educators that, in sum,

        describes what the State and local boards provide to students attending public

        schools.” Id.

¶ 286         This Court examined: (1) whether these types of evidence were relevant in

        determining Hoke County’s Leandro compliance; and, if so, (2) whether the evidence

        presented supported the trial court’s determination that Leandro’s mandate was

        being violated in Hoke County.

¶ 287         We first determined that the trial court was correct in using various

        standardized test scores to compare the proficiency of Hoke County students to that

        of other students in North Carolina. The trial court determined that the comparison

        “clearly show[ed] Hoke County students are failing to achieve [grade-level]

        proficiency in numbers far beyond the state average.” Id. at 625, 599 S.E.2d at 383.

        Further,

                        [i]n analyzing the test score data and the opinions of those
                        who testified about them, the trial court noted that the
                        score statistics showed that throughout the 1990s, Hoke
                        County students in all grades trailed their statewide
                        counterparts for proficiency by a considerable margin. For
                        example, in 1997–98, only 46.9% of Hoke students scored
                        at Level III or above in algebra while the state average was
                        61.6%. Similar disparities occurred in other high school
                        subjects such as Biology, English, and American History.
                        Other test data reflected commensurate results in lower
                        grades. For example, in grades 3–8, Hoke County students
                        trailed the state average in each grade, with gaps ranging
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



                     from 11.7% to 15.1%.

        Id. at 625–26, 599 S.E.2d at 383.

¶ 288         A wide range of tests confirmed that Hoke County students were deficient

        when compared to statewide averages. The trial court made extensive detailed

        findings of fact that this deficiency was confirmed by evidence regarding Hoke County

        graduation rates, dropout rates, employment rates and prospects, and post-secondary

        education performance. Id. at 625–30, 599 S.E.2d at 382–386. We stated that

                     [i]n the realm of “outputs” evidence, we hold that the trial
                     court properly concluded that the evidence demonstrates
                     that over the past decade, an inordinate number of Hoke
                     County students have consistently failed to match the
                     academic performance of their statewide public school
                     counterparts and that such failure, measured by their
                     performance while attending Hoke County schools, their
                     dropout rates, their graduation rates, their need for
                     remedial help, their inability to compete in the job markets,
                     and their inability to compete in collegiate ranks,
                     constitute a clear showing that they have failed to obtain a
                     Leandro-comporting education.

        Id. at 630, 599 S.E.2d at 386.

¶ 289          We then addressed “inputs,” asking whether the evidence supported the trial

        court’s conclusion that the defendants were responsible for the deficiency of Hoke

        County students in comparison to other students statewide. First, and most relevant

        to the current appeal, this Court affirmed the trial court’s conclusion that the

        statewide education policy and funding were constitutionally sound.

                     In sum, the trial court found that the State’s general
                                     HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                               Berger, J., dissenting



                       curriculum, teacher certifying standards, funding
                       allocation systems, and education accountability standards
                       met the basic requirements for providing students with an
                       opportunity to receive a sound basic education. As a
                       consequence, the trial court concluded that “the bulk of the
                       core” of the State’s “Educational Delivery System ... is
                       sound, valid and meets the constitutional standards
                       enumerated by Leandro.”

        Id. at 632, 599 S.E.2d at 387. Simply stated, we held that the General Assembly’s

        statutory schemes creating and funding our education system complied with our state

        constitution as interpreted in Leandro.

¶ 290          Despite the trial court’s conclusion on this issue, it determined that neither the

        State, nor the Hoke County School System, were “strategically allocating the

        available resources to see that at-risk children have the equal opportunity to obtain

        a sound basic education.” Id. at 635, 599 S.E.2d at 388.3 We summarized the trial

        court’s remedial action as such:

                       Although the trial court explained that it was leaving the
                       “nuts and bolts” of the educational resources assessment in
                       Hoke County to the other branches of government, it
                       ultimately provided general guidelines for a Leandro-
                       compliant resource allocation system, including the
                       requirements: (1) that “every classroom be staffed with a
                       competent, well-trained teacher”; (2) “that every school be


               3  The “available resources” are the funds appropriated by the General Assembly in the
        State Budget. The failure to “strategically allocate[]” these available funds is a failure on the
        part of the State Board of Education—not the General Assembly. See N.C.G.S. § 115C-408(a)
        (“The [State] Board shall have general supervision and administration of the educational
        funds provided by the State . . . .”). As the trial court stated, “the funds presently appropriated
        and otherwise available are not being effectively and strategically applied so as to meet the
        [ ] principles from Leandro.” (emphasis added).
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



                     led by a well-trained competent principal”; and (3) “that
                     every school be provided, in the most cost effective manner,
                     the resources necessary to support the effective
                     instructional program within that school so that the
                     educational needs of all children, including at-risk
                     children, to have the equal opportunity to obtain a sound
                     basic education, can be met.” Finally, the trial court
                     ordered the State to keep the court advised of its remedial
                     actions through written reports filed with the trial court
                     every ninety days.

        Id. at 636, 599 S.E.2d at 389 (emphasis added).

¶ 291         Notably, the trial court “refused to step in and direct the ‘nuts and bolts’ of the

        reassessment effort.” Id. at 638, 599 S.E.2d at 390. The trial court “deferred to the

        expertise of the executive and legislative branches” because it “acknowledg[ed] that

        the state’s courts are ill-equipped to conduct, or even to participate directly in, any

        reassessment effort.”    Id.   This Court explicitly approved of such deference in

        affirming the trial court’s order:

                     [W]e note that the trial court also demonstrated admirable
                     restraint by refusing to dictate how existing problems
                     should be approached and resolved. Recognizing that
                     education concerns were the shared province of the
                     legislative and executive branches, the trial court instead
                     afforded the two branches an unimpeded chance, “initially
                     at least,” to correct constitutional deficiencies revealed at
                     trial. In our view, the trial court’s approach to the issue was
                     sound and its order reflects both findings of fact that were
                     supported by the evidence and conclusions that were
                     supported by ample and adequate findings of fact. As a
                     consequence, we affirm those portions of the trial court’s
                     order that conclude that there has been a clear showing of
                     the denial of the established right of Hoke County students
                     to gain their opportunity for a sound basic education and
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



                     those portions of the order that require the State to assess
                     its education-related allocations to the county’s schools so
                     as to correct any deficiencies that presently prevent the
                     county from offering its students the opportunity to obtain
                     a Leandro-conforming education.

        Id. at 638, 599 S.E.2d at 390–91 (emphasis added).

¶ 292         This Court entered two additional holdings. First, we reversed the trial court’s

        decision that it could specifically determine the age for school eligibility. This Court

        held the issue was nonjusticiable, stating that “[o]ur reading of the constitutional and

        statutory provisions leads us to conclude that the determination of the proper age for

        school children has indeed been squarely placed in the hands of the General

        Assembly.” Id. at 639, 599 S.E.2d at 391. We noted that an issue is nonjusticiable

        when either “the Constitution commits an issue, as here, to one branch of

        government,” or “satisfactory and manageable criteria or standards do not exist for

        judicial determination of the issue.” Id. (citing Baker v. Carr, 369 U.S. 186, 210, 82

        S. Ct. 691, 706 (1962)). This Court determined that the issue of the proper age for

        school children met both tests for nonjusticiability. Id. In addition, we affirmed the

        trial court’s decision to consider all available resources, including those provided by

        the federal government, when evaluating our state’s educational system. Id. at 645–

        47, 599 S.E.2d at 395–96.

¶ 293         This Court’s clear and deliberate language established several crucial points

        that should control our determination of the instant case.        First and foremost,
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        education policy and funding are legislative responsibilities, while the executive is

        tasked with administration of the education system. Id. at 643, 599 S.E.2d at 393.

        Second, our holding in Hoke County was based on review of a 400-page, detailed order,

        which resulted from the trial court receiving evidence over a fourteen-month period

        on whether at-risk students in Hoke County were receiving the opportunity to a

        sound basic education. The trial court determined that the educational opportunities

        provided by Hoke County were deficient when it compared Hoke County to their

        contemporaries across the state. Finally, our holding in Hoke County was expressly

        limited to Hoke County.

¶ 294          We concluded our opinion by directing the trial court to conduct proceedings,

        consistent with the strictures above, monitoring Hoke County compliance and

        holding trials.   Executive branch agencies were required to propose methods to

        reallocate existing resources to address the deficiencies in Hoke County. In addition,

        the trial court was to hold trials “involving either other rural school districts or [the

        five] urban school districts, . . . in a fashion that is consistent with the tenets outlined

        in this opinion.” Id. at 648, 599 S.E.2d at 397.

¶ 295          Thus, this case as refined by our opinions in Leandro and Hoke County did not

        present a statewide claim that the education system in North Carolina was deficient,

        and there has never been any such holding. To the contrary, the Court approved the

        use of statewide averages to help determine if students in a particular county were
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        underperforming.4

        C. Post-Hoke County

¶ 296          Following our decision in Hoke County, this matter was remanded to Wake

        County Superior Court for further proceedings under Judge Howard E. Manning, Jr.

        Unfortunately, none of the trials required by this Court’s decision occurred between

        July 2004 and October 7, 2016, when Judge Manning had to withdraw. While no trial

        occurred and no formal order was rendered—unlike the trial that led to Hoke

        County—there were various hearings and reports during this twelve-year period

        which the majority erroneously claims amounted to a trial and order. A careful

        reading of the record reveals that there was no trial and the trial court made no

        findings of fact or conclusions of law amounting to an appealable order. We address

        the four trial court filings highlighted by the majority.

¶ 297          On September 9, 2004, the trial court entered one of several filings entitled

        “Notice of Hearing and Order Re: Hearings.” In that filing, the Court “noticed”


               4 In reviewing the trial court’s conclusion that at-risk students in Hoke County were
        denied the opportunity to a sound basic education, this Court explicitly approved of Judge
        Manning’s use of a comparative analysis in which Hoke County was measured against other
        counties in this state. This use of better-performing counties as measuring sticks was only
        possible because students in these other counties were receiving a Leandro conforming
        education, and this fact is reflected in Judge Manning’s determinations regarding funding
        adequacy and implementation inadequacy.
               No such analysis could conceivably support Judge Lee and the education
        establishment’s assertion that students in all counties in this state are being denied the
        opportunity to a sound basic education—without at least one Leandro compliant county, the
        measuring stick evaporates. Put another way, the existence of Leandro compliant counties
        for which comparison is possible defeats any suggestion that there is a statewide violation.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        hearings to occur on October 7 and 25, 2004, and “ordered” the parties to attend. The

        trial court recounted some of the history of the case, including excerpts from this

        Court’s then recent Hoke County decision. In reviewing certain data, the trial court

        made the following observation:

                     This Court believes that DPI and the State Board of Public
                     Instruction are heading down the right track towards
                     assessing problems, developing common sense solutions
                     and providing LEAS with guidance and assistance in
                     developing cost-effective, targeted solutions that can be
                     measured for success and accountability.



                     Now that the appeal is over and Leandro II is in full force
                     and effect, it is time for the DPI and State Board to outline
                     and present its plans as to how it will continue to proceed
                     to ensure that the children of North Carolina will be
                     afforded the opportunity to a sound basic education.

¶ 298         On February 9, 2005, certain Mecklenburg County parents and students (Penn

        Intervenors), represented by current Justice Anita Earls, filed a complaint seeking to

        intervene and raising education and race-based claims. On August 19, 2005, the trial

        court allowed intervention solely for the education claim and denied participation

        concerning any race-based claims.

¶ 299         Thereafter, on September 30, 2005, Justice Earls filed an amended complaint

        on behalf of the Penn Intervenors, which further developed the education claim
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                            Berger, J., dissenting



        allowed by the trial court and sought to add additional plaintiffs.5 On May 4, 2006,

        all of the original intervening parties, except the Charlotte-Mecklenburg Board of

        Education, voluntarily dismissed their claims.

¶ 300          The next trial court filing referenced by the majority was again entitled “Notice

        of Hearing Order Re: Hearing.” The “order” again simply ordered the parties to

        appear at the noticed hearing. The trial court noted that the hearing was “non-

        adversarial” and explained its purpose was to provide executive branch defendants

        the “opportunity to report to the court concerning the actions that the Executive

        Branch will take with regard to the Halifax County Public School system.” The trial

        court made the following observations concerning Halifax County Schools:

                      The bottom line is that Halifax County Public School
                      children are suffering from a breakdown in system
                      leadership, school leadership and a breakdown in
                      classroom instruction by and large from elementary school
                      through high school.

                      ...

                      Financial data furnished by DPI shows that the cost to the
                      taxpayers to provide school level expenditures, the
                      majority of which are salaries and benefits, has exceeded
                      $75,000,000.00 for the past three years.

                      ...

                      With all of this expense being paid to the adults whose
                      responsibility it is to provide an equal opportunity to obtain

               5 That claim remains part of this case, and Justice Earls’ former clients participated
        in this appeal.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



                     a sound basic education to each and every child in the
                     Halifax County Public School system, there seems to be
                     little trickle down benefit to the children entrusted to the
                     adults in these schools.

                     ...

                     [I]t is time for the State to exert itself and exercise
                     command and control over the Halifax County Public
                     Schools beginning in the school year 2009-2010, nothing
                     more and nothing less.

                     ...

                     [T]he Court is providing the Executive Branch the
                     opportunity, initially at least, to exercise its constitutional
                     authority over the Halifax County School system to remedy
                     the academic disaster which is occurring there[.]

                     ...

                     The Court will entertain no excuses or whining by the
                     adults in the educational establishment in Halifax County
                     about how it’s the children’s fault, not theirs, for failing to
                     provide the academic environment where children can
                     obtain a sound basic education. If these children had
                     Leandro compliant school leadership and teachers, they
                     could learn and obtain a sound basic education rather than
                     fail and drop out of school doomed to a lifetime of poverty
                     and its multiple damages.

¶ 301         Subsequently, on May 5, 2014, the trial court entered a filing entitled “Report

        from the Court Re: The Reading Problem.” In it, the trial court observed that the goal

        of N.C.G.S. § 115C-83.1 et. seq. was “on all fours with the Leandro I definition of a

        sound basic education.” After citing with approval the legislative enhancements to

        education, the trial court placed the blame for students’ reading shortfalls squarely
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        on principals and teachers.

                      The bottom line is that the principals that sit in the office,
                      fail to analyze the assessment data a[t] their fingertips and
                      do not become proactive in seeing the K-3 assessment
                      system is being properly and effectively used by all
                      teachers to drive individualized instruction in literacy, are
                      not performing at a level that is expected to provide their
                      students and faculty with the leadership needed to be
                      successful and have all children obtain a sound basic
                      education and proficiency in reading. This principal is not
                      a Leandro compliant principal.

        Similarly, teachers who fail to utilize the assessment tools properly “are not Leandro

        compliant.”

¶ 302         The trial court issued this summary observation directed to school principals

        and teachers:

                      Bottom line requirement: Do the formative assessment and
                      use the information to meet the needs of the individual
                      child. Do not put the data in the folder and continue on with
                      the instruction for the entire class on one level. (What
                      about this do you not understand?)

¶ 303         The final trial court filing relied on by the majority was another “Notice of

        Hearing and Order Re: Hearing” dated March 17, 2015. In that filing, the trial court

        expressed concern that the State Board of Education and the Department of Public

        Instruction were diminishing educational standards.

                      Regardless of whatever excuse or reason reducing or
                      eliminating academic standards and assessments may be
                      based on, including education leaders and parent pressure,
                      politics or an unconditional desire to reduce children’s
                      equal opportunities to obtain a sound basic education, the
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Berger, J., dissenting



                    reduction of academic standards and elimination of
                    assessments and EOC and EOG tests would be a direct
                    violation of the Leandro mandate regarding assessments
                    and testing to determine whether each child is obtaining a
                    sound basic education.

                    The bottom line is that in 2014, the SBE and DPI through
                    their actions in redefining achievement levels, has begun
                    to nibble away at accountability and academic standards[.]

¶ 304         Judge Manning further noted:

                    As a result of today’s heightened awareness and available
                    data relating to individual school and student academic
                    achievement in each classroom, the natural reaction by the
                    affected adults who are in education, is to seek a way to
                    eliminate the source of the data that holds them
                    accountable. The only way out from under the microscope
                    of accountability is to eliminate the assessments and the
                    tests themselves.

                    Helping non[-]Leandro compliant teachers and principals
                    escape from public scrutiny and accountability by
                    eliminating is invalid, simply wrong and in violation of the
                    children’s rights[.]

                    Teaching to the test is a “red herring’ phrase to draw
                    attention away from the real problem – a failure of basic
                    classroom instruction.

¶ 305         Judge Manning’s filings reflect his summary of the proceedings in the trial

        court. Notably, in a memorandum he provided the trial court judge who succeeded

        him, Judge Manning stated:

                    Our children that cannot read by the third grade are by and
                    large doomed not to succeed by the time they get to high
                    school. As shown by the record in this case, that is a failure
                    of classroom instruction.
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting




                      ...

                      Reduced to essentials, in my opinion the children are not
                      being provided the opportunity because after all the
                      millions spent, 90% of school costs are for adult salaries
                      and benefits, and the data show as it did years ago and up
                      to now the educational establishment has not produced
                      results.

¶ 306          Judge Manning, who presided over this case for almost 20 years, reiterated

        time and time again that the problem is not education policy or funding. The problem

        is a failure of the educational establishment and classroom instruction, i.e.,

        implementation and delivery.

¶ 307          During the twelve years between this Court’s decision in Hoke County and the

        case’s reassignment to Judge Lee, the record reveals that Judge Manning entered

        sixteen Notices of Hearings and Orders re: Hearings, four Court Memos Confirming

        Hearing Date and Time, one Memorandum of Decision and Order Re: Pre-

        Kindergarten Services for At-Risk Four Year Olds,6 and one Report from the Court

        Re: The Reading Problems. The record demonstrates that, contrary to this Court’s

        express direction, no trials were conducted for any other school districts or counties,

        and the parties have failed to point this Court to anything in the record indicating

        that any such trials ever occurred. Moreover, at oral argument in this case, the




               6This amounted to the only actual court order, and it was vacated on appeal as
        discussed herein. See Hoke Cnty. Bd. of Educ. v. State, 367 N.C. 156, 749 S.E.2d 451 (2013).
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



        parties were unable to direct this Court to any order finding a statewide violation.

        See Oral Argument at 36:20, Hoke Cnty. Bd. of Educ. v. State of North Carolina, No.

        425A21-2, https://www.youtube.com/watch?v=NOuFCf2rYdY.

¶ 308          Significant to a proper analysis by this Court of the current appeal, on August

        15, 2011, the General Assembly sought to intervene in this action. Prior to 2011, the

        General Assembly, the Governor, and other executive branch entities involved in

        formulating education policy were all of the same political party. However, as a result

        of the 2010 midterm elections, the majority in the State House and Senate changed

        parties.

¶ 309          The Attorney General notified the legislature that it would no longer represent

        the General Assembly’s interests in the case. The Attorney General noted a conflict

        of interest between the General Assembly and the remaining State defendants, and

        that neither the Governor nor the Department of Public Instruction would waive the

        conflict. Thereafter, the General Assembly moved to intervene.

¶ 310          In denying the General Assembly’s motion to intervene, the trial court

        acknowledged that the “obligation[ ] to establish and maintain public schools is the

        ‘shared province of the executive and legislative branches,’ ” but specifically declined

        to “put[ ] itself, or the judiciary, in the middle of this political dispute.” The trial court

        denied the motion to intervene, in part because it recognized that the case concerned

        implementation of policy, and, therefore, focused on executive branch defendants.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        Thus, the legislative defendants were denied an opportunity to participate in this

        litigation.

¶ 311          This case again reached this Court in 2013. See Hoke Cnty. Bd. of Educ. v.

        State, 367 N.C. 156, 749 S.E.2d 451 (2013). There, we vacated an actual order entered

        by the trial court finding unconstitutional certain limitations on access to early

        childhood education. Id. at 159–60, 749 S.E.2d at 454–55. Because the General

        Assembly had revised the contested statute, we held the case should be dismissed as

        moot with the orders of the Court of Appeals and the trial court vacated. Id. at 160,

        749 S.E.2d at 455.

¶ 312          Of note, Justice Earls filed an amicus brief in this matter on behalf of an

        organization she had founded, the Southern Coalition for Social Justice. Justice Earls

        argued that the trial court had the constitutional authority to order remedial relief

        by the legislative branch, just as the majority holds today. See New Brief of Amici

        Curiae, at 11, Hoke Cnty. Bd. of Educ. v. State, 367 N.C. 156 (2013) (No. 5PA12-2).

        In the brief, she contended that when “the other branches refuse to fulfill

        [constitutional] obligations, our state courts are not only empowered, but are

        obligated, to act to ensure the constitutional rights of North Carolinians are not

        compromised.” Interestingly, she made various arguments in the brief similar to

        those now adopted by the majority, citing many of the same cases and using some of

        the same quotes. Compare New Brief of Amici Curiae, at 11–13, Hoke Cnty., 367 N.C.
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



        156 (No. 5PA12-2) and supra ¶¶ 162–71.7

¶ 313          At the time of Judge Manning’s medical retirement, the remaining plaintiffs

        in this matter were the original five rural counties, the Charlotte-Mecklenburg Board

        of Education, and certain students from Mecklenburg County (the Penn Intervenors).

        The state defendants were executive branch defendants who were represented by the

        Attorney General.      The General Assembly was not represented and was not a

        participant in the action due to the prior denial of its motion to intervene.

¶ 314          After being appointed, Judge David Lee took the litigation in a far different

        direction, appointing a third-party consultant to make education policy and funding

        decisions. This was done despite this Court’s explicit holding in Hoke County that

        the state’s education policy and its funding met constitutional standards. See Hoke

        County, 358 N.C. at 387, 599 S.E.2d at 632. The trial court did not limit its directives

        to the specific plaintiffs or their specific claims; rather, the trial court greatly

        expanded the scope of this litigation while knowing that the branch designated by the

        constitution to make education policy and funding decisions was not a party to the

        proceedings.



               7 Justice Earls also signed an amicus brief in this case in December 2004 while
        representing the UNC School of Law Center for Civil Rights. See Memorandum of Law as
        Amici Curiae, at 15, Hoke Cnty. Bd. of Educ. v. State, No. 95-CVS-1158 (N.C. Wake County
        Sup. Ct. Dec 3, 2004). There, her brief criticized executive branch defendants for not seeking
        significantly more money from the General Assembly and urging immediate court action.
        Subsequently, the Center for Civil Rights moved to participate as if it represented a party
        and also began to represent new plaintiffs seeking to intervene in this action.
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                          2022-NCSC-108

                                        Berger, J., dissenting



¶ 315         The following occurred after Judge Lee was assigned to preside over this case

        on October 7, 2016:


              (1)   July 24, 2017: The State Board of Education filed a Motion for Relief
                    from Judge Manning’s 2002 Judgment, based on its assertion that “the
                    factual and legal landscapes have significantly changed,” and that “the
                    original claims, as well as the resultant trial court findings and
                    conclusions, are divorced from the current laws and circumstances.”

              (2)   February 1, 2018: Judge Lee entered a Case Management and
                    Scheduling Order noting that “the Plaintiff parties [including Penn-
                    Intervenors] and the State have jointly nominated, for the Court’s
                    consideration and appointment, an independent, non-party consultant
                    to develop detailed, comprehensive, written recommendations for
                    specific actions necessary to achieve sustained compliance with
                    constitutional mandates articulated in this case.”

              (3)   March 13, 2018: Judge Lee denied the State Board of Education’s Motion
                    for Relief from Judgment.

              (4)   March 13, 2018: Judge Lee entered a consent order appointing WestEd
                    as an “independent, non-party consultant” to assist with the case.

              (5)   December 2019: WestEd submits its plan for North Carolina.

              (6)   January 21, 2020: The parties, including the State Board of Education,
                    enter a consent order that “[b]ased upon WestEd’s findings, research,
                    and recommendations and the evidence of record in this case, the Court
                    and parties conclude that a definite plan of action for the provision of
                    the constitutional Leandro rights must ensure a system of education,”
                    that, at a minimum, included seven components described in the order.
                    The order required the parties to submit a status report on the “specific
                    actions that State Defendants must implement in 2020 to begin to
                    address the issues identified by WestEd.”

              (7)   June 15, 2020: Parties submitted a Joint Report to the Court on
                    remedial steps the State planned to take in the next year.
                   HOKE CNTY. BD. OF EDUC. V. STATE

                              2022-NCSC-108

                            Berger, J., dissenting



(8)    September 1, 2020: Judge Lee entered a consent order, noting that the
       parties agreed that the steps outlined in the June 15, 2020 Joint Report
       “are the necessary and appropriate actions needed in Fiscal Year 2021
       to begin to adequately address the constitutional violations in providing
       the opportunity for a sound basic education to all children in North
       Carolina.” The Court ordered defendants to implement the remedial
       actions in the Joint Plan by June 30, 2021, and required the parties to
       develop a Comprehensive Remedial Plan (CRP) by December 31, 2020.

(9)    March 15, 2021: State defendants submitted a Comprehensive Remedial
       Plan to the Court.

(10)   June 11, 2021: Judge Lee entered an order providing that the “actions,
       programs, policies, and resources propounded by and agreed to [by] the
       State Defendants, and described in the Comprehensive Remedial Plan
       are necessary to remedy the continuing constitutional violations and to
       provide the opportunity for a sound basic education . . . .” Judge Lee
       ordered that the “Comprehensive Remedial Plan shall be implemented
       in full” and set forth deadlines for doing so.

(11)   August 6, 2021: The State filed its first progress report on the status of
       implementing the Comprehensive Remedial Plan.

(12)   September 8, 2021: Judge Lee held a hearing on the status of
       implementing the Comprehensive Remedial Plan.

(13)   September 22, 2021: Judge Lee entered an order on the First Progress
       report filed by the State. He noted that the parties had not yet secured
       full funding for the first two years of the Comprehensive Remedial Plan
       but noted that the State “has available fiscal resources needed to
       implement Years 2 and 3 of the” Plan. Judge Lee ordered that another
       hearing be held on October 18, 2021 “to inform the Court of the State’s
       progress in securing the full funds necessary to implement the” CRP.
       Judge Lee noted that “in the event full funds necessary to implement
       the CRP are not secured by that date, the Court will hear and consider
       any proposals for how the Court may use its remedial powers to secure
       funding.”

(14)   October 18, 2021: Judge Lee entered an order finding that the CRP had
       not, as of that date, been fully funded by “an appropriations bill.” Judge
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



                     Lee gave the parties until November 8, 2021, to submit memoranda of
                     law what on remedial steps the court could take.

              (15)   November 10, 2021: Judge Lee entered the order requiring relevant
                     State actors to transfer over a billion dollars from the General Fund to
                     appropriate State agencies to fund years 2 and 3 of the CRP. Judge Lee
                     stayed the order for 30 days.

              (16)   November 18, 2021: The General Assembly passed the Budget Act of
                     2021. The budget appropriated $10.6 billion in FY 2021-2022 and $10.9
                     billion in FY 2022-2023 for K-12 education. These figures do not include
                     over $3.6 billion dollars in federal coronavirus funding for North
                     Carolina school districts. The budget was signed by the Governor.

              (17)   November 30, 2021: Judge Lee entered an order noticing a hearing for
                     December 13, 2021, for the State “to inform the Court of the specific
                     components of the Comprehensive Remedial Plan for years 2 & 3 that
                     are funded by the Appropriations Act and those that are not.” Judge Lee
                     also ordered that his November 10, 2021 transfer order be stayed for ten
                     days after the December 13, 2021 hearing.

              (18)   December 7, 2021: The State appealed from the November 10, 2021
                     order.

              (19)   December 8, 2021: The intervening legislative defendants filed a notice
                     of appeal from the November 10, 2021 order.

¶ 316         As is evident from the timeline above, after the case was reassigned to Judge

        Lee, no trials or adversarial hearings took place to determine whether a statewide

        violation of Leandro existed. The State Board of Education raised this exact issue

        before the trial court as part of its Motion for Relief filed July 10, 2017. The State

        Board of Education requested that the trial court “relinquish [remedial] jurisdiction,”

        in part because “[f]or over a decade, the Superior Court has retained and exercised

        jurisdiction in this case, [but] this Superior Court has not [ ] held a trial as to any
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                            Berger, J., dissenting



        other plaintiff school board.” Further, the State Board of Education noted the current

        direction of the case far

                      “exceed[ed] the jurisdiction established by the original
                      pleadings in this action.” The State Board of Education
                      recognized numerous statutory and administrative
                      changes since the Hoke County decision. It stated that
                      “[t]he cumulative effect of these changes is that the State’s
                      current educational system is so far removed from the
                      factual landscape giving rise to the complaint, trial, and
                      2002 Judgment that the superior court is now retaining
                      jurisdiction over a ‘future school system’ which was not the
                      subject of the original action.”

¶ 317          On March 13, 2018, eight months after the State Board filed its motion, Judge

        Lee denied the motion without addressing these crucial issues. In a footnote to the

        order, Judge Lee indicated that all of the parties were now working together; the

        proceedings were now taking on a radically different character. The record reflects

        that the parties entered into three consent orders, with the first occurring on March

        13, 2018.8 In this first consent order, the trial court, upon the parties’ request,

        appointed a San Francisco-based consulting company, WestEd, to serve as an

        “independent non-party consultant.”           According to a Case Management and

        Scheduling Order dated February 1, 2018, WestEd’s role was to recommend “specific

        actions” that the state should take:



               8 Notably, as discussed further below, the legislature was not a party to the case at
        this point because its motion to intervene was denied in 2011. Therefore, both its interests
        and, commensurately, the interests of the taxpayers, voters, and people of this State, were
        not represented.
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                             Berger, J., dissenting



                      a. To provide a competent, well-trained teacher in every
                         classroom in every public school in North Carolina;

                      b. To provide a well-trained, competent principal for every
                         public school in North Carolina; and

                      c. To identify the resources necessary to ensure that all
                         children in public school, including those at risk, have
                         an equal opportunity to obtain a sound basic education,
                         as defined in Leandro I.9 (emphasis added).

¶ 318          In December 2019, WestEd released its “Action Plan for North Carolina.”10

        This report became the basis for two further consent orders between the parties—a

        Consent Order Regarding Need for Remedial, Systemic Actions for the Achievement

        of Leandro compliance, filed January 21, 2020, and a Consent Order on Leandro

        Remedial Action for Fiscal Year 2021, filed September 11, 2020.

¶ 319          In addition, WestEd’s report formed the basis for the “Comprehensive

        Remedial Plan.” The CRP resulted from the trial court’s order for “State Defendants,

        in consultation with Plaintiffs to develop and present a Comprehensive Remedial



               9 It is notable that the trial court misconstrued our holding in Leandro. As discussed
        above, this Court expressly rejected the contention that our constitution requires all students
        to have “an equal opportunity to obtain a sound basic education.” See Leandro, 346 N.C. at
        350, 488 S.E.2d at 256–57 (emphasis added) (“A constitutional requirement to provide
        substantial equality of educational opportunities . . . would almost certainly ensure that no
        matter how much money was spent on the schools of the state, at any given time some of
        those districts would be out of compliance.”).
               10 On the first page of its report, WestEd wrongly asserted that this Court’s decision

        in Leandro “affirmed that the state has a constitutional responsibility to provide every
        student with an equal opportunity for a sound basic education and that the state was failing
        to meet that responsibility.” (Emphasis added.) This is simply wrong. This Court has never
        affirmed a Leandro violation outside of Hoke County, let alone a violation occurring on a
        statewide basis.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        Plan to be fully implemented by the end of 2028 . . . .” There is no doubt that the CRP

        was crafted by the parties, as “State Defendants ha[d] regularly consulted with the

        plaintiff-parties in the development of the Comprehensive Remedial Plan.” The CRP

        contains hundreds of action steps for the state to complete over the course of eight

        years, which would require billions of dollars in taxpayer money to fund. On June 7,

        2021, the trial court entered its Order on Comprehensive Remedial Plan and directed

        that “the Comprehensive Remedial Plan shall be implemented in full and in

        accordance with the timelines set forth therein . . . .”

¶ 320         The CRP includes definitions of “responsible parties” who must implement the

        plan’s “action steps.”    While our state constitution provides that the General

        Assembly has exclusive authority to allocate taxpayer money, the General Assembly

        is consistently identified by WestEd as a responsible party for each of these action

        steps. However, the General Assembly was never joined as a necessary party by the

        trial court, nor was it consulted during the development of the CRP. As previously

        noted, the legislature had moved to intervene in this case in 2011, but the trial court

        denied its motion to intervene.

¶ 321         Following the trial court’s June 7 2021 order directing that the CRP be

        implemented in full, the trial court entered an order on November 10, 2021, in which

        it ordered that:

                     The Office of State Budget and Management and the
                     current State Budget Director (“OSBM”), the Office of the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



                     State Controller and the current State Comptroller
                     (“Controller”), and the Office of the State Treasurer and the
                     current State Treasurer (“Treasurer”) shall take the
                     necessary actions to transfer the total amount of funds
                     necessary to effectuate years 2 & 3 of the Comprehensive
                     Remedial Plan, from the unappropriated balance within
                     the General Fund to the state agents and state actors with
                     fiscal responsibility for implementing the Comprehensive
                     Remedial Plan as follows:

                     (a) Department of Health and Human Services (“DHHS”):
                         $189,800,000.00

                     (b) Department     of      Public      Instruction   (“DPI”):
                         $1,522,053,000.00

                     (c) University of North Carolina System: $41,300,000.00

¶ 322         In addition to ordering the transfer of more than $1.7 billion in state funds, the

        trial court also ordered that “OSBM, the Controller, and the Treasurer, are directed

        to treat the foregoing funds as an appropriation from the General Fund . . . .”

¶ 323         The day before Judge Lee entered the November 10 order, Judge Manning sent

        a memorandum to the General Assembly, the Governor, and the Superintendent of

        Public Instruction. Judge Lee was copied on the memorandum, which stated:

                     At the present time there is a media-induced frenzy about
                     the Leandro judge proposing to enter an order requiring
                     the General Assembly to appropriate over $1 billion for the
                     educational establishment. As the press is licking its lips
                     for 15 minutes on the 6:00 news, I will refer all to the
                     following decisions from our Supreme Court and other
                     decisions relating specifically to the power of the Judicial
                     Branch.

                     You might enjoy reading Able Outdoor, Inc. v. Harrelson
                     341 N.C. 167 (1995) by Justice Webb (a Democrat) as
             HOKE CNTY. BD. OF EDUC. V. STATE

                        2022-NCSC-108

                      Berger, J., dissenting



follows:

We hold, however, that the Court of Appeals erred in
affirming Judge Cashwell’s orders allowing execution
against the State. In Smith v. State, 289 NC 303 (1976), we
held that . . . if a plaintiff is successful in establishing his
claim, he cannot obtain execution to enforce the judgment.
We said ‘[t]he judiciary will have performed its function to
the limit of its constitutional powers. Satisfaction will
depend upon the manner in which the General Assembly
discharges its constitutional duties.’ Pursuant to Smith, we
do not believe the Judicial Branch of our State government
has the power to enforce an execution against the Executive
Branch.

You should also read the following decisions attached to
this memorandum, which also declare the limits of the
Court’s power to execute or require the Legislative and
Executive branches of government to appropriate money.

Finally, Leandro requires that the children, not the
educational establishment, have the Constitutional right
to the equal opportunity to obtain a sound, basic education.
This has not and is not happening now as the little children
are not being taught to read and write because of a failure
in classroom instruction as required by Leandro. 358 NC
624, 625, 626 (“First, that every classroom be staffed with
a competent, certified, well-trained teacher who is teaching
the standard course of study by implementing effective
educational    methods that        provide differentiated
individualized instruction, assessment and remediation to
the students in that classroom.”).

This is not happening now.

Our children that cannot read by the third grade are by and
large doomed not to succeed by the time they get to high
school. As shown by the record in this case, that is a failure
of classroom instruction. This conclusion is supported
further by the Report from the Court: The Reading
Problem (2014) as well as annual statewide academic
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                             Berger, J., dissenting



                      performance data, including ACT statewide results for
                      2020–21 and several years before.

                      Reduced to essentials, in my opinion the children are not
                      being provided the opportunity because after all the
                      millions spent, 90% of school costs are for adult salaries
                      and benefits, and the data shows as it did years ago and up
                      to now the educational establishment has not produced
                      results.

        ‘A Failure of Classroom Instruction.’ Read Retired Judge’s Memo on NC School

        Funding,      The     News       &     Observer       (Nov.    10,     2021,     6:36     PM),

        https://www.newsobserver.com/news/local/education/article255713686.html. 11

¶ 324          Eight days after the trial court entered the November 10 order, the General

        Assembly passed, and the Governor signed, the Current Operations and

        Appropriations Act of 2021, 2021 N.C. Sess. L. 180 (State Budget).

¶ 325          The State appealed to the Court of Appeals.12             It was at this point that

        Legislative Intervenors intervened as of right pursuant to N.C.G.S. § 1-72.2(b) and




               11  History and common sense tell us that increased funding alone is not a silver bullet.
        By way of example, a young baseball player can have the best bat, glove, batting gloves,
        cleats, and helmet money can buy. Mom and dad can fork out a fortune for top-notch hitting
        and pitching coaches, showcase teams, and field time. But, if these coaches prioritize teaching
        the young player to cook or play a musical instrument, you will see little improvement in the
        sport of baseball.
                The same is true with educating children. Schools can have the best teachers along
        with state-of-the-art programs, equipment, and materials, but educational outcomes will not
        improve if use of available resources does not prioritize reading, writing, and arithmetic.
                12 This appeal is curious, as the November 10 order attempted to fund a plan that the

        State defendants crafted. Counsel for the State could not provide an answer when asked why
        the State had appealed and stated “I don’t think the State disagreed with the adoption of
        that plan.”
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                             Berger, J., dissenting



        also filed a Notice of Appeal.13

¶ 326          The State Controller, who was not a party to this action, also petitioned the

        Court of Appeals for a writ of prohibition, temporary stay, and writ of supersedeas,

        arguing that the trial court lacked jurisdiction over the Controller and that the

        November 10 order violated our state constitution. On November 30, 2021, the Court

        of Appeals issued a writ of prohibition restraining the trial court from enforcing the

        transfer provisions of its November 10 order and stated that “[u]nder our

        Constitutional system, that trial court lacks the power to impose that judicial order.”

¶ 327          Following the Court of Appeals’ issuance of the writ of prohibition, multiple

        parties, including the State, filed petitions and notices of appeal in this Court, seeking

        review of the decision of the Court of Appeals and bypass review of issues arising from

        the November 10 order. On March 21, 2022, this Court allowed defendant State of

        North Carolina’s and plaintiffs’ petitions for bypass review (425A21-2) but held in

        abeyance the direct appeal of review of the writ of prohibition (425A21-1). However,

        this matter was first remanded to Wake County Superior Court “for the purpose of

        allowing the trial court to determine what effect, if any, the enactment of the State

        Budget has upon the nature and extent of the relief that the trial court granted . . . .”

        Judge Michael Robinson was assigned the task of overseeing the proceedings on



               13 It is notable that not only could the legislative defendants not intervene as of right
        prior to the passage of the State Budget, but their prior motion to intervene was denied in
        2011.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        remand.14

¶ 328         On remand, Judge Robinson concluded “that the 10 November order should be

        amended to remove a directive that State officers or employees transfer funds from

        the State Treasury to fully fund the CRP” but also concluded that “the State of North

        Carolina has failed to comply with the trial court’s prior order to fully fund years 2

        and 3 of the CRP.” In addition, Judge Robinson concluded that because the State

        Budget in fact funded portions of CRP programs:

                     The Order should be further amended to determine
                     specifically that the additional amounts that are due to
                     DHHS, DPI, and the UNC System for undertaking the
                     programs called for in years 2 and 3 of the CRP should be
                     modified and amended as follows:

                     a. The amount to be provided to DHHS should be reduced
                        from $189,800,000 to $142,900,000

                     b. The amount to be provided to DPI should be reduced
                        from $1,522,053,000 to [$]608,006,248

                     c. The amount to be provided to the UNC System should
                        be reduced from $41,300,000 to $34,200,000.

¶ 329         With a proper understanding of the history and current posture of this case,

        our analysis is set forth below.

                                           II.    Analysis

        A. Collusion


              14The matter was assigned to Judge Robinson because Judge Lee “had reached the
        mandatory retirement age for judges in January.” David Lee, Judge who Oversaw School
        Funding Case, Dies at 72, North State Journal, Oct. 12, 2022, at A5.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



¶ 330          The courts of this state “have no jurisdiction to determine matters purely

        speculative, enter anticipatory judgments, declare social status, [or] deal with

        theoretical problems . . . .” Little v. Wachovia Bank & Trust Co., 252 N.C. 229, 243,

        113 S.E.2d 689, 700 (1960), overruled on other grounds by Citizens Nat’l Bank v.

        Grandfather Home for Children, Inc., 280 N.C. 354, 185 S.E.2d 836 (1972). When an

        issue has not been “drawn into focus by [court] proceedings,” any decision of our

        courts would “be to render an unnecessary advisory opinion.” Wise v. Harrington

        Grove Cmty. Ass’n, Inc., 357 N.C. 396, 408, 584 S.E.2d 731, 740 (2003) (citing City of

        Greensboro v. Wall, 247 N.C. 516, 519, 101 S.E.2d 413, 416 (1958)). “It is no part of

        the function of the courts, in the exercise of the judicial power vested in them by the

        Constitution, to give advisory opinions . . . .” Poore v. Poore, 201 N.C. 791, 792, 161

        S.E. 532, 533 (1931).

¶ 331          Because “[c]lear and sound judicial decisions” can only be reached when

        adverse parties and their legal theories “are tested by fire in the crucible of actual

        controversy,” suits lacking adversity are properly barred from our courts. State ex rel.

        Edmisten v. Tucker, 312 N.C. 326, 345, 323 S.E.2d 294, 307 (1984) (emphasis in

        original) (quoting City of Greensboro v. Wall, 247 N.C. at 520, 101 S.E.2d at 416). “So-

        called friendly suits, where, regardless of form, all parties seek the same result, are

        quicksands of the law.” City of Greensboro v. Wall, 247 N.C. at 520, 101 S.E.2d at

        416.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



¶ 332         Our State’s long-standing judicial policy to decline consideration of issues not

        drawn into focus by adversarial court proceedings is in harmony with the approach

        of the Supreme Court of the United States. “[F]ederal courts will not entertain

        friendly suits, or those which are feigned or collusive in nature.” Flast v. Cohen, 392

        U.S. 83, 100, 88 S. Ct. 1942, 1953 (1968) (cleaned up). As stated by the Supreme

        Court in 1850 when voiding a judgment of the Circuit Court of the United States for

        the District of Maine:

                     The court is satisfied, upon examining the record in this
                     case . . . that there is no real dispute between the plaintiff
                     and defendant. On the contrary, it is evident that their
                     interest in question brought here for decision is one and the
                     same, and not adverse; and that in these proceedings the
                     plaintiff and defendant are attempting to procure the
                     opinion of this court upon a question of law, in the decision
                     of which they have a common interest opposed to that of
                     other persons, who are not parties to this suit, who had no
                     knowledge of it while it was pending in the Circuit Court,
                     and no opportunity of being heard there in defence of their
                     rights. And their conduct is the more objectionable, because
                     they have brought up the question upon a statement of
                     facts agreed on between themselves, without the
                     knowledge of the parties with whom they were in truth in
                     dispute, and upon a judgment pro forma entered by their
                     mutual consent, without any actual judicial decision by the
                     court.

        Lord v. Veazie, 49 U.S. 251, 254 (1850).

¶ 333         As stated by Justice Brewer for the Supreme Court in 1892:

                     Whenever, in pursuance of an honest and actual
                     antagonistic assertion of rights by one individual against
                     another, there is presented a question involving the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



                     validity of any act of any legislature, state or federal, and
                     the decision necessarily rests on the competency of the
                     legislature to so enact, the court must, in the exercise of its
                     solemn duties, determine whether the act be constitutional
                     or not; but such an exercise of power is the ultimate and
                     supreme function of courts. It is legitimate only in the last
                     resort, and as a necessity in the determination of real,
                     earnest, and vital controversy between individuals. It
                     never was the thought that, by means of a friendly suit, a
                     party beaten in the legislature could transfer to the courts
                     an inquiry as to the constitutionality of the legislative act.

        Chicago & G.T. Ry. Co. v. Wellman, 143 U.S. 339, 345, 12 S. Ct. 400, 402 (1892).

¶ 334         As stated by the Supreme Court per curiam in 1943:

                     Such a suit is collusive because it is not in any real sense
                     adversary. It does not assume the honest and actual
                     antagonistic assertion of rights to be adjudicated—a
                     safeguard essential to the integrity of the judicial process,
                     and one which we have held to be indispensable to
                     adjudication of constitutional questions by this Court.
                     Whenever in the course of litigation such a defect in the
                     proceedings is brought to the court’s attention, it may set
                     aside any adjudication thus procured and dismiss the cause
                     without entering judgment on the merits. It is the court’s
                     duty to do so where, as here, the public interest has been
                     placed at hazard by the amenities of parties to a suit
                     conducted under the domination of only one of them.

        U.S. v. Johnson, 319 U.S. 302, 305, 63 S. Ct. 1075, 1076–77 (1943) (cleaned up).

¶ 335         Here, the trial court disregarded both this Court’s precedent and the long-

        standing guidance of the Supreme Court of the United States by judicially

        sanctioning a collusive suit between friendly parties. While this case originally “was

        filed as a declaratory judgment action pursuant to section 1-253 of the General
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        Statutes,” Hoke County, 358 N.C. at 617, 599 S.E.2d at 378, the Uniform Declaratory

        Judgment Act nevertheless “preserves inviolate the ancient and sound juridic concept

        that the inherent function of judicial tribunals is to adjudicate genuine controversies

        between antagonistic litigants . . . .” Lide v. Mears, 231 N.C. 111, 118, 56 S.E.2d 404,

        409 (1949). Further, “an action for a declaratory judgment will lie only in a case in

        which there is an actual or real existing controversy between parties having adverse

        interests in the matter in dispute.” Id. (emphasis added).

¶ 336         An examination of the record in this case leaves no doubt that although the

        parties’ interests may have once been adverse, any such adversity dissipated years

        ago. As early as February 1, 2018, the trial court’s Case Management and Scheduling

        Order noted that “[t]he Plaintiff Parties and the State have jointly nominated . . . an

        independent,    non-party    consultant,”    i.e.,   WestEd,   “to   develop   detailed,

        comprehensive, written recommendations for specific actions” to remedy the

        purported statewide violations of Leandro.

¶ 337         This Case Management and Scheduling Order was followed by multiple

        consent orders, including a Consent Order Regarding Need for Remedial, Systematic

        Actions For the Achievement of Leandro Compliance. In this consent order, the trial

        court stated “the parties to this case . . . are in agreement that the time has come” to

        proceed with WestEd’s recommendations.           This consent order also reveals that,

        despite executive branch defendants’ alignment with plaintiff-parties, the trial court
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                              Berger, J., dissenting



        was only “hopeful that the parties, with the help of the Governor, can obtain the

        support necessary from the General Assembly.”

¶ 338          This was all done to the exclusion of the one entity that controlled what the

        parties wanted to accomplish—the General Assembly. Put another way, executive

        branch bureaucrats and government actors, sanctioned by the court, agreed to a

        process that called for the expenditure of taxpayer money without consultation from

        the branch of government to which that duty is constitutionally committed. The trial

        court’s denial of the General Assembly’s motion to intervene in 2011, and the

        majority’s dismissal of legislative defendants’ arguments today, raise the grave

        specter of executive and judicial collusion designed to subvert our constitutional

        framework and, by extension, the will of the people. It is only when “the judiciary

        remains truly distinct from both the legislature and the Executive” that liberty is

        safeguarded. The Federalist No. 78 (Alexander Hamilton).15


               15  It appears that the majority attempts to support its plundering of legislative
        authority by arguing that our Founding Fathers contemplated an ephemeral separation of
        powers. Such an interpretation is not just revisionist history; it is plainly wrong. We could
        spend much time discussing the majority’s misuse of selections from the Federalist Papers to
        justify judicial intrusion into the legislative arena. Discussion here, however, is intentionally
        limited.
                The Founding Fathers understood that “maintaining in practice the necessary
        partition of power among the several departments” was the primary protection against
        tyranny. The Federalist No. 51 (James Madison). To more clearly understand the founders’
        view of separation of powers, however, one must also appreciate the concern expressed by
        anti-federalist writers, to which the federalists responded, over the blending of functions in
        the Constitution. See The Dissent of the Minority of the Convention of Pennsylvania, The
        Essential Anti-Federalist, Allen and Lloyed (2002) at 43. For example, the United States
        Constitution explicitly provides for the Senate’s involvement in executive appointments and
                                      HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                             Berger, J., dissenting



¶ 339          Here, counsel for executive branch defendants admitted at oral argument that

        the General Assembly had no “insight” into the crafting of the remedy because “the

        General Assembly was not a party.” Oral Argument at 58:24, Hoke Cnty. Bd. of Educ.

        v.           State       of         North           Carolina,             No.         425A21-2,

        https://www.youtube.com/watch?v=NOuFCf2rYdY.                    Further,        counsel   readily

        admitted that executive branch defendants “certainly wanted plaintiffs to be involved

        in th[e] process” of crafting the remedy because executive branch defendants “wanted

        to have dominion16 over the issue . . . and so getting sign-off from plaintiffs ensured

        that the trial court would adopt this program.” Oral Argument at 59:15, Hoke Cnty.

        Bd.     of      Educ.    v.      State     of    North        Carolina,         No.   425A21-2,

        https://www.youtube.com/watch?v=NOuFCf2rYdY. (emphasis added).



        treaties, and its role in the trial of impeachments. Any encroachment upon the power of
        another branch was expressly granted by the Constitution, and, as Hamilton stated in The
        Federalist Nos. 65 and 66, involved not separation of powers concerns, but essential checks
        on power. See George W. Carey & James McClellan, Reader’s Guide to The Federalist, The
        Federalist, at lxxvii (George W. Carey & James McClellan, eds., Gideon ed. 2001).
                Commandeering the appropriations clause through the judiciary’s supposed “inherent
        authority” is a usurpation of a constitutionally committed function, not an essential check on
        power expressly granted by the constitution. As Madison stated in The Federalist No. 51, “[i]n
        framing a government which is to be administered by men over men, the great difficulty lies
        in this: You must first enable the government to controul the governed; and in the next place,
        oblige it to controul itself.” There can be no rational argument that our Founding Fathers,
        the Constitution of the United States, or the Constitution of the State of North Carolina
        contemplated meaningless barriers which permit the aggrandizement of judicial power as
        accomplished by this Court’s lack of restraint and control. After all, “the judiciary is beyond
        comparison the weakest of the three departments of power.” The Federalist No. 78 (Alexander
        Hamilton).
                16 Dominion is defined by Webster’s Dictionary as “supreme authority” or “absolute

        ownership.”
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



¶ 340         Thus, this case presents a situation in which the parties’ interests are aligned,

        and “[s]uch a suit is collusive because it is not in any real sense adversary.” U.S. v.

        Johnson, 319 U.S. at 305, 63 S. Ct. at 1076–77. The legal issues involved in this case

        have been “determined” through entry of consent orders by outcome-aligned parties,

        not “tested by fire in the crucible of actual controversy.” City of Greensboro v. Wall,

        247 N.C. at 520, 101 S.E.2d at 417. The colluding parties agreed upon a remedy, one

        which directly involved the General Assembly, without ever seeking input from that

        third party. In so doing, they have attempted to “procure the opinion of” this Court

        “in the decision of which they have a common interest opposed to that of other

        persons, who are not parties to this suit,” and based upon “a statement of facts agreed

        on between themselves . . . upon a judgment pro forma entered by their mutual

        consent.” Lord v. Veazie, 49 U.S. 251, 254 (1850).

¶ 341         Further, it bears repeating that these collusive orders were entered without a

        trial on the merits to determine the validity of the actual plaintiffs’ claims.      A

        statewide violation was simply assumed without a trial or final order. The trial court

        erred in permitting this suit to continue after it became clear that the parties were

        working in concert to bypass the General Assembly and achieve their mutual goals

        via consent orders. As discussed further below, this collusion between plaintiffs,

        executive branch defendants, and the trial court grossly violated the General

        Assembly’s due process rights. In addition, the trial court further erred in attempting
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        to achieve the parties’ collusive efforts by imposing an unconstitutional remedy in its

        November 10 order.

        B. Separation of Powers

           1. The Trial Court

¶ 342         Even if this case had not been transformed into a friendly suit, the trial court

        would still lack authority to impose its chosen remedy for four clear reasons. First,

        the trial court ignored this Court’s explicit holdings that a remedy may be imposed

        only after the evidence establishes a clear showing of a Leandro violation. Second,

        the trial court violated the legislative defendants’ right to due process, which requires

        that the General Assembly be joined as a necessary party when the essence of the

        case is whether the current education policy and funding are constitutionally

        adequate. Third, even if the trial court had properly held a trial with all parties in

        which such a clear showing established a statewide violation of Leandro, any judicial

        remedy ordering the transfer of state funds violates our constitution. Finally, even if

        a proper trial had been conducted, and even if the trial court’s order did not otherwise

        offend our constitution, the trial court lacked jurisdiction to enter an order against

        the State Controller who was not a party.

              a. A Remedy Without a Violation

¶ 343         As we made clear in Hoke County, our “examination of the case [wa]s premised

        on evidence as it pertain[ed] to Hoke County in particular.” Hoke County, 358 N.C.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        at 613 n.5, 599 S.E.2d at 375 n.5. “[O]ur holding mandates” in that case “cannot be

        construed to extend to the other four rural districts named in the complaint.” Id.

        Thus, the establishment of alleged Leandro violations in any other district beyond

        Hoke County would require further proceedings that must include “presentation of

        relevant evidence by the parties, and findings and conclusions of law by the trial

        court.” Id.

¶ 344         Further, the trial court’s remedy goes far beyond that justified by the pleadings

        in this case. The remaining plaintiffs are the five Boards of Education in Hoke,

        Halifax, Robeson, Cumberland, and Vance counties and students from each county.

        The remaining intervening plaintiffs are the Charlotte-Mecklenburg Board of

        Education and some Mecklenburg County students and parents. In none of their

        surviving pleadings do they purport to represent all of the students of the State, or

        even all counties. To the contrary, they allege that they represent children in their

        own counties. This Court’s decision in Leandro, affirming the dismissal of most of

        the original claims, significantly narrowed the remaining issue. As we said:

                      This litigation started primarily as a challenge to the
                      educational funding mechanism imposed by the General
                      Assembly that resulted in disparate funding outlays among
                      low wealth counties and their more affluent counterparts.
                      With the Leandro decision, however, the thrust of this
                      litigation turned from a funding issue to one requiring the
                      analysis of the qualitative educational services provided to
                      the respective plaintiffs and plaintiff-intervenors.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        Hoke County, 358 N.C. at 609, 599 S.E.2d at 373. In other words, the issue became

        the methods chosen by school administrators to provide the classroom instruction

        that was needed should a deficiency be shown as to students in a particular county.

¶ 345         The proper standards for proving such alleged violations have been twice

        stated by this Court. First, the trial court “must grant every reasonable deference to

        the legislative and executive branches when considering whether they have

        established and are administering a system that provides . . . a sound basic

        education.” Id. at 622–23, 599 S.E.2d at 381 (quoting Leandro, 346 N.C. at 357, 488

        S.E.2d at 261). Second, plaintiffs must prove their allegations by making “a clear

        showing to the contrary,” i.e., plaintiffs must make a clear showing that the strictures

        of Leandro are being violated in their districts. Id. (quoting Leandro, 346 N.C. at 357,

        488 S.E.2d at 261). Finally, the imposition of a remedy is expressly barred absent

        such a clear showing, as “[o]nly such a clear showing will justify a judicial intrusion[.]”

        Id. (quoting Leandro, 346 N.C. at 357, 488 S.E.2d at 261).

¶ 346         It is notable that, in Hoke County, the trial court’s determination that at-risk

        students were not receiving the opportunity to a sound basic education was premised

        on fourteen months of adversarial hearings.            That ultimate determination was

        reached in a 400-page Order that recounted these hearings.

¶ 347         Here, the record is devoid of any proceedings in which the trial court concluded

        as a matter of law that plaintiffs had presented relevant evidence establishing a clear
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                             Berger, J., dissenting



        showing of Leandro violations in other districts beyond Hoke County. There was no

        trial establishing a violation in any other county and certainly no trial establishing a

        statewide violation. If it took the trial court fourteen months and a 400-page Order

        to determine that a subsection of students in one county were not receiving the

        opportunity to a sound basic education, then surely a clear showing of a statewide

        violation would require exponentially more. The fact that the record below fails to

        establish a similar in-depth adversarial hearing for any other county, and contains

        no trace of the kind of monumental undertaking needed to demonstrate a statewide

        violation, speaks volumes. Absent such a clear showing of a statewide violation, the

        trial court lacked authority to impose any remedy.17

¶ 348          The majority ignores this. By failing to hold an actual trial for any other county

        in the last fourteen years, the trial court judges failed to abide by this Court’s express

        directions in Hoke County. The majority apparently imagines the existence of trial

        court orders from nonexistent trials. The majority’s focus on the title of the trial

        court’s routine scheduling “Notice of Hearing and Orders” completely misses the

        mark. A trial is required for appellate review of this extremely fact-intensive issue



               17One could argue that this Court’s finding of a statewide violation, despite the failure
        of any party to plead such a claim, raises jurisdictional concerns. There has never been a
        finding in the trial court that violations through implementation and delivery occurred
        outside of Hoke or Halifax counties. Without the presence of the other unrepresented
        counties, the remaining plaintiffs and plaintiff intervenors may lack standing to plead a
        statewide violation, and the trial court therefore may lack jurisdiction to consider such a
        claim.
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                            Berger, J., dissenting



        because an appellate court requires a record from which it may meaningfully review

        the trial court’s findings and conclusions. Certainly, given the significance of the

        subject matter of this case and the separation of powers concerns, this Court should

        require at least a standard record of a trial and a final order.

¶ 349          The record in this case is not the record of an adversarial trial. It is the record

        of trial court judges accepting studies and statistics, taking them at face value

        without any real inquiry into their veracity, and then opining about the condition of

        this State’s education system.18       If the General Assembly had been allowed to

        intervene, then perhaps there would be a record which reflects facts derived from the

        crucible of an adversarial trial.

¶ 350          It is judicial malpractice for the majority to suddenly ignore the importance of

        court orders when it comes to appellate review. The majority simply declares that

        the trial court “properly concluded based on an abundance of clear and convincing

        evidence that the State’s Leandro violation was statewide.” The majority declines to



               18 Each year, U.S. News ranks “how well states are educating their students.” North
        Carolina is ranked seventh out of fifty states overall and fifteenth out of fifty states with
        respect to Pre-K to 12th grade education. Brett Ziegler, Education Rankings, U.S. News,
        https://www.usnews.com/news/best-states/rankings/education (last visited Oct. 24, 2022).
        One wonders how the trial court and the San Francisco based consulting firm’s diminished
        view of our education system can be so inconsistent. U.S. News, whose rankings of North
        Carolina’s universities are celebrated, concludes that North Carolina has one of the best K-
        12 education systems in the country. A cynic could argue that WestEd’s mercenary report
        only utilized data from 44 of North Carolina’s one hundred counties. But, this is the type of
        information that is best tested in an actual trial instead of blindly accepted by the parties
        and court that hired the consultant.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        explain what this evidence was, when it was produced, or how the majority knows it

        is reliable enough to form the basis of an explosive change in constitutional order and

        massive transfer of taxpayer monies to fund a program crafted by a San Francisco

        based consulting firm. Fundamentally, this Court cannot determine whether a “clear

        showing” has been made establishing a statewide Leandro violation because the lack

        of an adversarial trial renders our review purely speculative.

¶ 351         As but one example, it would have been inconceivable for this Court to review

        the proceedings in Harper v. Hall, 380 N.C. 317, 2022-NCSC-17, if the trial court had

        failed to hold an adversarial hearing and instead merely accepted at face value the

        arguments and evidence presented by the legislative defendants in that case. So too

        here. Issues of constitutional magnitude require facts and arguments to be “tested

        by fire in the crucible of actual controversy.” City of Greensboro v. Wall, 247 N.C. at

        520, 101 S.E.2d at 417. These requirements cannot be cast aside for political or

        judicial expediency.

¶ 352         However, even if the trial court had properly conducted a trial in which a

        statewide violation of Leandro had been established, the trial court would still lack

        the authority to impose this remedy. The problem arises not only because the trial

        court imposed a remedy without first establishing a violation, but because the chosen

        remedy clearly violates our constitution.

              b. The Limitation on Judicial Power
                                HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Berger, J., dissenting



¶ 353         Separation of powers is fundamental to our republican system of self-

        governance, and our constitution accordingly provides that “[t]he legislative,

        executive, and supreme judicial powers of the State government shall be forever

        separate and distinct from each other.” N.C. Const. art. I, § 6. This division of

        governmental power acknowledges that “[t]he accumulation of all powers, legislative,

        executive, and judiciary, in the same hands, whether of one, a few, or many, and

        whether hereditary, selfappointed, or elective, may justly be pronounced the very

        definition of tyranny.” The Federalist No. 47 (James Madison).

¶ 354         In Hoke County, this Court acknowledged the separation of these various

        powers and recognized the outer boundaries of our judicial power. We stated:

                    The state’s legislative and executive branches have been
                    endowed by their creators, the people of North Carolina,
                    with the authority to establish and maintain a public
                    school system that ensures all the state’s children will be
                    given their chance to get a proper, that is, a Leandro-
                    conforming, education. As a consequence of such
                    empowerment, those two branches have developed a
                    shared history and expertise in the field that dwarfs that
                    of this and any other Court. While we remain the ultimate
                    arbiters of our state’s Constitution, and vigorously attend
                    to our duty of protecting the citizenry from abridgments
                    and infringements of its provisions, we simultaneously
                    recognize our limitations in providing specific remedies for
                    violations committed by other government branches in
                    service to a subject matter, such as public school education,
                    that is within their primary domain.

        358 N.C. at 644–45, 599 S.E.2d at 395 (emphasis added).

¶ 355         “The legislative power of the State shall be vested in the General Assembly[.]”
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        N.C. Const. art. II, § 1. This Court has long acknowledged that one of the many

        powers designated exclusively to the legislative branch is the power to spend public

        funds. See Wilson v. Jenkins, 72 N.C. 5, 6 (1875) (“The General Assembly has

        absolute control over the finances of the State.”); see also Shaffer v. Jenkins, 72 N.C.

        275, 279 (1875) (“[T]he money in the Treasury is within the exclusive control of the

        General Assembly.”).

¶ 356         “No money shall be drawn from the State Treasury but in consequence of

        appropriations made by law[.]” N.C. Const. art. V, § 7. The interpretation of this

        clause has never before been a matter of debate in this Court. In fact, Justice Ervin

        recently stated for the Court that:

                     In light of this constitutional provision, the power of the
                     purse is the exclusive prerogative of the General Assembly,
                     with the origin of the appropriations clause dating back to
                     the time that the original state constitution was ratified in
                     1776. In drafting the appropriations clause, the framers
                     sought to ensure that the people, through their elected
                     representatives in the General Assembly, had full and
                     exclusive control over the allocation of the state’s
                     expenditures. As a result, the appropriations clause states
                     in language no man can misunderstand that the legislative
                     power is supreme over the public purse.

        Cooper v. Berger, 376 N.C. 22, 37, 852 S.E.2d 46, 58 (2020) (cleaned up).

¶ 357         In the realm of educational funding, the constitution is even more explicit.

        “The General Assembly shall provide by taxation and otherwise for a general and

        uniform system of free public school . . . .” N.C. Const. art. IX, § 2(1). The constitution
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                              Berger, J., dissenting



        provides two funding mechanisms to supplement state tax revenue on a county level.

¶ 358          County school funds are supplied by “the clear proceeds of all penalties and

        forfeitures and of all fines collected in the several counties for any breach of the penal

        laws of the State, [which] shall belong to and remain in the several counties, and shall

        be faithfully appropriated and used exclusively for maintaining free public schools.”

        N.C. Const. art IX, § 7(a). In addition, “the clear proceeds of all civil penalties,

        forfeitures, and fines which are collected by State agencies . . . shall be faithfully

        appropriated by the General Assembly, on a per pupil basis, to the counties, to be

        used exclusively for maintaining public schools.” N.C. Const. art. IX, § 7(b). In

        contrast, the “State school fund” is ultimately funded by “so much of the revenue of

        the State as may be set apart for that purpose . . . [and] faithfully appropriated and

        used exclusively for establishing and maintaining a uniform system of free public

        schools.” N.C. Const. art. IX, § 6.19

¶ 359           Of course, the “revenue” contemplated by Article IX’s funding provisions must

        primarily be “provided by taxation . . . .” N.C. Const. art. IX, § 2(1). On this point,

        the constitution is clear. “Only the General Assembly shall have the power to classify




               19   The constitution also provides that the State school fund shall be funded by “the
        proceeds of all lands that have been or hereafter may be granted by the United States to this
        State . . . ; all moneys, stocks, bonds, and other property belonging to the State for purpose of
        public education; the net proceeds of all sales of the swamp lands belonging to the State; and
        all other grants, gifts, and devises that have been or hereafter may be made to the State [ ]
        and not otherwise appropriated by the State . . . .” N.C. Const. art. IX, § 6.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        property for taxation, which power shall be exercised only on a State-wide basis and

        shall not be delegated.” N.C. Const. art. V, § 2(2).

¶ 360         The constitution commits these dual powers—the power to raise state funds

        for education, and the power to spend state funds on education—exclusively to the

        General Assembly.20 That is why this Court recognized its “limitations in providing

        specific remedies for violations committed by other government branches in service

        to a subject matter, such as public school education, that is within their primary

        domain.” Hoke County, 358 N.C. at 645, 599 S.E.2d at 395. Such limitations are a

        necessary consequence of our constitutional structure that separates government

        functions to preserve government by the people.

¶ 361         Without such limitations, there would be no conceivable constraints to this

        Court’s power. Consider the situation in which the state found itself in 2009, when

        Governor Perdue “ordered a half-percent pay cut for all state employees and teachers”

        to try and reduce a “$3 billion-plus shortfall for the [ ] fiscal year.” Governor Cuts

        Pay, Calls for Furloughs for State Employees, WRAL News (Apr. 28, 2009, 7:02 PM),

        https://www.wral.com/news/local/story/5037937/. If this Court had determined that

        such a pay cut violated children’s right to the opportunity to a sound basic education,

        could this Court have exercised its power to increase education funding by raising



              20 While the General Assembly is primarily responsible for funding education, the
        State Board of Education “ha[s] general supervision and administration of the educational
        funds provided by the State . . . .” N.C.G.S. § 115C-408(a).
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        taxes? Could this Court rewrite the State Budget and reappropriate funds from other

        programs to fund education?

¶ 362         No, our constitution says. The constitution commands all branches of our

        government to stay within their spheres of power, and this command must be heeded

        with extreme obedience by the judiciary. As this Court is the final arbiter on what

        our constitution says, the people of this state must be ever wary of a court which

        declares “rare” or “extraordinary” the repeated usurpation of constitutional power.

¶ 363         Here, the trial court ignored both the clear language of the appropriations

        clause and this Court’s binding precedent establishing the General Assembly’s

        exclusive power to draw funds from the State Treasury. Rather than following our

        constitution, the trial court invented two novel theories to justify its unconstitutional

        exercise of legislative power.

¶ 364         First, the trial court determined that assumption of legislative duties was not

        barred by the appropriations clause because “Article I, Section 15 of the North

        Carolina Constitution represents an ongoing constitutional appropriation of funds”

        and constitutes an appropriation “made by law.” This conclusion is a legal fiction

        created out of whole cloth and has no support in either our constitution or our directly

        on-point precedent. As discussed in more detail further below, the separation of

        powers clause and the legislative powers clause do not provide for any exceptions.

        These constitutional provisions do not merely encompass “some” or “most” of the
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                          Berger, J., dissenting



        legislative powers—they encompass all legislative powers.

¶ 365          The entire text of Article I, section 15 provides that “[t]he people have a right

        to the privilege of education, and it is the duty of the State to guard and maintain

        that right.” The plain language of this section makes no mention of educational

        funding, and to read in such non-existent language is an amendment of our

        constitution by judicial fiat.

¶ 366          “Our constitution clearly states that amending the constitution is a duty

        designated to the General Assembly and the people of this State.” Moore, 2022-

        NCSC-99, ¶ 152 (Berger, J., dissenting). A trial court may not exercise this power.

        Neither may a trial court judge choose to “interpret” a constitutional provision in a

        manner that contradicts this Court’s holdings.

¶ 367          In addition to its unconstitutional interpretation of Article I, section 15, the

        trial court stated that it could order the transfer of state funds as an exercise of its

        “inherent and equitable powers.” This is nonsense. This usurpation of legislative

        authority is blatantly unconstitutional and threatens the very foundation of our

        republican form of self-governance.

                      It is the proud boast of our democracy that we have “a
                      government of laws and not of men.” Many Americans are
                      familiar with that phrase; not many know its derivation. It
                      comes from Part the First, Article XXX, of the
                      Massachusetts Constitution of 1870, which reads in full as
                      follows:

                      “In the government of this Commonwealth, the legislative
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                           Berger, J., dissenting



                       department shall never exercise the executive and judicial
                       powers, or either of them: The executive shall never
                       exercise the legislative and judicial powers, or either of
                       them: The judicial shall never exercise the legislative and
                       executive powers, or either of them: to the end it may be a
                       government of laws and not of men.”

        Morrison v. Olson, 487 U.S. 654, 697, 108 S. Ct. 2597, 2622 (1988) (Scalia, J.,

        dissenting).

¶ 368         The majority’s response to our adherence to this fundamental requirement is

        simply that we have a “rigid interpretation of separation of powers.” Indeed, we do,

        because separation of powers is not a suggestion. It is an inexorable command upon

        which the entire notion of government by the people either stands or falls. As this

        Court has stated:

                       [T]he relief sought could not be obtained in any event
                       without the exercise of legislative functions, and the
                       plaintiff’s fatal error is found in the assumption that such
                       functions may be exercised by the courts, notwithstanding
                       the constitutional separation of the several departments of
                       the government. The Declaration of Rights provides: “The
                       legislative, executive, and supreme judicial powers of the
                       government ought to be forever separate and distinct from
                       each other.”

                       As to the wisdom of this provision there is practically no
                       divergence of opinion—it is the rock upon which rests the
                       fabric of our government. Indeed, the whole theory of
                       constitutional government in this state and in the United
                       States is characterized by the care with which the
                       separation of the departments has been preserved and by
                       a marked jealousy of encroachment by one upon the other.
                       ...
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



                     The courts have absolutely no authority to control or
                     supervise the power vested by the Constitution in the
                     General Assembly as a co-ordinate branch of government.
                     They concede . . . that their jurisdiction is limited to
                     interpreting and declaring the law as it is written. It is only
                     when the Legislature transcends the bounds prescribed by
                     the Constitution, and the question of the constitutionality
                     of a law is directly and necessarily involved, that the courts
                     may say, “Hitherto thou shalt come, but no further.”

        Pers. v. Bd. of State Tax Comm’rs, 184 N.C. 499, 502–04, 115 S.E. 336, 339 (1922).

¶ 369         The majority justifies its assault on legislative authority in part by purporting

        to rely on In re Alamance County Court Facilities, 329 N.C. 84, 405 S.E.2d 125 (1991).

        It is clear, however, this case does not support the majority’s position; it undermines

        it. Alamance County’s discussion of inherent judicial power destroys the majority’s

        own argument. A thorough discussion of this case is warranted.

¶ 370         The Alamance County Superior Court convened a grand jury to inspect the

        Alamance County court facilities and jail. Id. at 89, 405 S.E.2d at 126. The grand

        jury reported that there were “numerous courthouse and jail defects” and

        recommended that the courthouse, which was constructed in 1924, be “remodeled and

        converted to other uses, [and] that a new courthouse be built[.]” Id. Following the

        grand jury’s report, the trial court scheduled a hearing “to make inquiry as to the

        adequacy of the Court Facilities” in Alamance County, and the sheriff served the five

        Alamance County Commissioners with notice of the hearing.              Id.     Four of the

        Commissioners made various motions to either dismiss the case or demand a jury
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        trial. Id. at 89, 405 S.E.2d at 127. However, the trial court “struck these motions,

        stating that the movants were not parties to the action and thus were without

        standing.” Id.

¶ 371         At the hearing, the trial court reiterated the grand jury’s findings regarding

        the Alamance County court facilities, which included:

                     [C]itation to the statutory duties of the Clerk of Court to
                     secure and preserve court documents, to statutory
                     provisions requiring secrecy of grand jury proceedings, to
                     statutory requisites that counties in which a district court
                     has been established provide courtrooms and judicial
                     facilities, and to the open courts provision—all of which
                     were potentially violated by the condition of pertinent
                     facilities in Alamance County. In addition, the findings
                     stated that the right to a jury trial assured in Article I, §§
                     24 and 25 of the N.C. Constitution was jeopardized where
                     jury and grand jury deliberations were not dependably
                     private and secure and that litigants’ due process rights
                     were similarly at risk for lack of areas where they could
                     confer confidentiality with their attorneys.

        Id. at 89–90, 405 S.E.2d at 127.

¶ 372         Additionally, the trial court stated that the county’s failure to provide adequate

        court facilities violated the constitutional limitation under Article IV, section 1 of the

        North Carolina Constitution, which prohibits the General Assembly from “depriving

        the judicial department of any power or jurisdiction rightfully pertaining to it as a

        coordinate department of government.” Id. at 90, 405 S.E.2d at 127. This prohibition

        extended to Alamance County, since it was delegated the legislative responsibility of

        providing adequate court facilities. See id.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



¶ 373         The trial court determined that it possessed jurisdiction over the matter, in

        part, because of its “inherent power necessary for the existence of the Court,

        necessary to the orderly and efficient exercise of its jurisdiction, and necessary for

        this Court to do justice.” Id. at 90, 405 S.E.2d at 127. In its order, the court concluded

        that the inadequacies of the court facilities “thwart[ed] the effective assistance of

        counsel to litigants in violation of the law of the land, jeopardize[ed] the right to trial

        by jury in civil and criminal cases, and . . . constituted a clear and present danger to

        persons present at criminal judicial proceedings as well as the public at large.” Id.

¶ 374         Based upon these inadequacies and their effects, the trial court directed the

        county, “acting through its commissioners,” to provide new facilities and modify the

        existing courthouse. Id. at 91, 405 S.E.2d at 128. Specifically, the trial court found

        that the county “was financially able to provide adequate judicial facilities” because

        there were “undesignated unreserved funds of $15,655,778.00 . . . with which the

        commissioners could begin construction of a new courthouse.” Id. The trial court

        then ordered the county to “immediately” provide adequate facilities that met the

        Court’s approved design features. Id. at 91−92, 405 S.E.2d at 128.

¶ 375         For example, the trial court determined that the adequate facilities must

        include a Superior Court courtroom of at least 1600 square feet with a minimum of

        two bathrooms, a Superior Court jury deliberation room of at least 300 square feet, a

        room for the Superior Court Court Reporter that was at least 80 square feet, and a
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        Superior Court Judge’s Chambers “consisting of a conference area of at least 160

        square feet, minimum, and a toilet of 40 square feet, minimum,” among other similar

        requirements. Id. at 91, 405 S.E.2d at 128.

¶ 376          Members of the Alamance County Board of Commissioners petitioned this

        Court for a writ of supersedeas, which this Court granted. Id. at 92, 405 S.E.2d at

        128.   In reviewing the superior court’s order, this Court described the issues

        presented as “whether this case presents the circumstances under which a court’s

        ‘inherent power’ may be invoked and whether the superior court here followed proper

        procedures in the exercise of its power.” Id. at 93, 405 S.E.2d at 128–29.

¶ 377          The majority’s “analysis” of Alamance County quotes most of this Court’s

        discussion of inherent power, and all of it need not be repeated here. However, some

        of this Court’s precise language is ignored by the majority. This language clearly

        recognizes the constitutional limits of a court’s inherent authority and is worthy of

        emphasis.

¶ 378          The judiciary’s “inherent power” is “plenary within the judicial branch,” which

        means that constitutional provisions—like the Apportionments Clause at issue here,

        “do not curtail the inherent power of the judiciary, plenary within its branch, but

        serve to delineate the boundary between the branches, beyond which each is

        powerless to act.” Id. at 93, 95, 405 S.E.2d at 129–30 (emphasis added).

¶ 379          However, this Court noted that in the specific circumstances of Alamance
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        County, where the superior court was literally unable to properly fulfill its

        constitutional duties within the judicial branch, that boundary may be stretched to

        protect the judiciary’s ability to exercise its own constitutionally committed powers.

        “In the realm of appropriations, some overlap of power between the legislative and

        the judicial branches is inevitable, for one branch is exclusively responsible for raising

        the funds that sustain the other and preserve its autonomy.” Id. at 97, 405 S.E.2d at

        131 (emphasis added).

¶ 380         Thus, this Court announced its limited holding that “when inaction by those

        exercising legislative authority threatens fiscally to undermine the integrity of the

        judiciary, a court may invoke its inherent power to do what is reasonably necessary

        for ‘the orderly and efficient exercise of the administration of justice.’ ” Id. at 99, 405

        S.E.2d at 132 (emphasis added) (quoting Beard v. N.C. State Bar, 320 N.C. 126, 129,

        357 S.E.2d 694, 696 (1987)). In other words, when legislative inaction renders judicial

        branch facilities inadequate “to serve the functioning of the judiciary within the

        borders of those political subdivisions,” the judiciary may take limited action only to

        ensure that the facilities are adequate to perform the court’s constitutional duties.

        Id.

¶ 381         And, in part of this Court’s holding the majority selectively omits, “[e]ven in

        the name of its inherent power, the judiciary may not arrogate a duty reserved by the

        constitution exclusively to another body.” Id.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



¶ 382         Moreover, following its general discussion of inherent power, this Court asked

        whether, “[u]nder the circumstances, [ ] an ex parte order implicitly mandating the

        expenditure of public funds for judicial facilities [was] reasonably necessary for the

        proper administration of justice?” Id. at 103, 405 S.E.2d at 135 (emphasis added).

¶ 383         In answering this question in the negative, this Court first noted that:

                     The means chosen by a court to compel county
                     commissioners to furnish suitable court facilities is of
                     critical importance to the question whether the court has
                     unreasonably exercised its inherent power, for it signals
                     the extent of the judiciary’s intrusion on the county’s
                     legislative authority. The efficacy of mandatory writs or
                     injunctions, unlike ex parte orders and contempt
                     proceedings, rests less on the expansive exercise of judicial
                     power than on the statutory and constitutional duties of
                     those against whom they are issued. Their use thus avoids
                     to some extent the arrogance of power palpable in an ex
                     parte order. Moreover, they compel the performance of the
                     ministerial duty imposed by law, but give the defaulting
                     officials room to exercise discretionary decisions regarding
                     how that duty may best be fulfilled.

        Id. at 104–05, 405 S.E.2d at 135–36.

¶ 384         This Court also emphasized that because the superior court’s order in

        Alamance County “stopped short of ordering the commissioners to release funds,” it

        also stopped short of “leaving the constitutional sphere of its inherent powers.” Id.

        at 106, 405 S.E.2d at 137. Nevertheless, the “ex parte nature of the order overreached

        the minimal encroachment onto the powers of the legislative branch that must mark

        a court’s judicious use of its inherent power,” because “[n]o procedure or practice of
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                 2022-NCSC-108

                                              Berger, J., dissenting



        the courts, however, even those exercised pursuant to their inherent powers, may

        abridge a person’s substantive rights.” Id. at 106–07, 405 S.E.2d at 137. This remedy

        was a misuse of the judiciary’s inherent authority. Thus, this Court held that the

        superior court’s order “must be, and is VACATED.” Id. at 108, 405 S.E.2d at 138.

¶ 385          Thus, Alamance County does not support the unconstitutional judicial

        assumption of the legislative spending power.21 Alamance County instead reaffirms

        the following fundamental principles:

¶ 386          First, the judiciary’s “inherent power” applies only to matters within the

        judicial branch. Second, a legislative failure to fiscally support the judicial branch,

        when such failure threatens the judiciary’s existence, may justify a limited exercise

        of “inherent power” to preserve the judiciary. Third, even under such circumstances,




               21 As with Alamance County, the other cases on which the majority relies do not justify
        its extreme remedy. See Wilson v. Jenkins, 72 N.C. 5, 10 (1875) (affirming a trial court’s
        denial of the plaintiff’s request for a writ of mandamus to compel the State Treasurer to pay
        certain coupons on state bonds because “[t]he General Assembly has absolute control over
        the finances of the State” and “[t]he Public Treasurer and Auditor are mere ministerial
        officers, bound to obey the orders of the General Assembly”); White v. Worth, 126 N.C. 570,
        36 S.E. 132, 136 (1900) (relying heavily on Hoke v. Henderson, 15 N.C. 1 (1833), a case that
        was expressly overruled in 1903 by Mial v. Ellington, 134 N.C. 131, 46 S.E.2d 961 (1903)).
        See also Hickory v. Catawba Cnty., 206 N.C. 165, 173–74, 173 S.E. 56, 60–61 (1934) (affirming
        a trial court’s writ of mandamus that required Catawba County to assume payment for a
        local school building as required by the constitution and General Statutes but did not require
        the spending of specific funds for specific expenditures), Mebane Graded Sch. Dist. v.
        Alamance Cnty., 211 N.C. 213, 226–27, 189 S.E.2d 873, 882 (1937) (affirming a trial court’s
        writ of mandamus that required Alamance County to assume the debt of its local school
        district but did not direct the spending of specific funds for specific expenditures). These cases
        in no way support the majority’s proposition that this Court’s precedent sanctions the judicial
        exercise of legislative power.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        that limited exercise of “inherent power” may not assume legislative powers, such as

        the spending power, as doing so would depart from the court’s “constitutional sphere

        of its inherent powers.” Finally, even if the exercise of limited inherent power is

        justified by such a threatened underfunding of the judiciary, and even if the court

        does not order a state actor to spend funds, any such court action must be vacated if

        the action is carried out via an ex parte order, as such an order violates the

        substantive rights of the relevant state actor.

¶ 387         Thus, faithfully applying Alamance County to this case renders the decision a

        simple one. The trial court’s order must be vacated because: (1) its exercise of

        “inherent power” does not relate to matters within the judicial branch; (2) its exercise

        of “inherent power” is not justified by a legislative failure which threatens the

        judiciary’s existence; (3) its exercise of “inherent power” departs from the judiciary’s

        “constitutional sphere” because it assumes the legislative spending power; and (4) its

        exercise of “inherent power” was carried out via an ex parte order that violated the

        substantive rights of the State Controller and the General Assembly.

¶ 388         This straightforward analysis did not make its way in the majority’s nearly

        one-hundred-and-forty-page opinion, and the majority summarily dismisses the State

        Controller’s arguments with a conclusory statement that his rights were not violated.

        The trial court’s order must be vacated for violating the Controller’s substantive

        rights, and the failure to properly discuss the Controller’s arguments demonstrates a
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                           Berger, J., dissenting



        hastily crafted opinion by the majority.

¶ 389         As this Court has stated, the power to transfer state funds is a power

        designated exclusively to the legislative branch. See Cooper v. Berger, 376 N.C. at 37,

        852 S.E.2d at 58 (“[T]he appropriations clause states in language no man can

        misunderstand that the legislative power is supreme over the public purse.”). In fact,

        we announced this fundamental truth nearly one hundred and fifty years ago:

                     If the Legislature by way of contract, has specifically
                     appropriated a certain fund, to a certain debt, or to a
                     certain individual, or class of individuals, and the State
                     Treasurer having that fund in his hands, refuses to apply
                     it according to the law, he may be compelled to do so by
                     judicial process.

                     If any case goes farther than this, we conceive that it
                     cannot be supported on principal, and that it oversteps the
                     just line of demarcation between the legislative and judicial
                     powers.

        Shaffer v. Jenkins, 72 N.C. 275, 280 (1875) (emphasis added).

¶ 390         The inherent remedial and equitable powers of our courts may be vast, but

        “[e]ven in the name of its inherent power, the judiciary may not arrogate a duty

        reserved by the constitution exclusively to another body,” nor may the judiciary

        “abridge a person’s substantive rights.” Alamance County, 329 N.C. at 99, 107, 405

        S.E.2d at 133, 137.22


              22 While the majority attempts to cabin its exercise of “inherent authority” as an
        “extraordinary remedy,” supra ¶ 178, this newfound power may be wielded by any future
        majority of this Court. Moving forward, now that the constitutional boundaries enshrining
        separation of powers are demolished, any four members of this Court could invoke “inherent
                                   HOKE CNTY. BD. OF EDUC. V. STATE

                                               2022-NCSC-108

                                            Berger, J., dissenting



               c. Due Process

¶ 391          “No rule of procedure or practice shall abridge substantive rights or abrogate

        or limit the right of trial by jury.” N.C. Const. art. IX, § 13(2). One of the substantive

        rights enjoyed by the people of this state is found in Article I, section 19 of our

        constitution, which provides in relevant part that “[n]o person shall be taken . . . in

        any manner deprived of his life, liberty, or property, but by the law of the land.”

¶ 392          “Procedural due process restricts governmental actions and decisions which

        ‘deprive individuals of “liberty” or “property” interests within the meaning of the Due

        Process Clause of the Fifth or Fourteenth Amendment.’ ” Peace v. Emp’t Sec. Comm’n,

        349 N.C. 315, 321, 507 S.E.2d 272, 277 (1998) (quoting Matthews v. Eldridge, 424

        U.S. 319, 322, 96 S. Ct. 893, 901 (1976)). “The fundamental premise of procedural

        due process protection is notice and the opportunity to be heard.” Id. at 322, 507

        S.E.2d at 278 (citing Cleveland Bd. of Educ. V. Loudermill, 470 U.S. 532, 542, 105 S.

        Ct. 1487, 1493 (1985)).

¶ 393          The State Controller’s authority to transfer or spend funds is set forth in

        Chapter 143C of our General Statutes, which ensures that “[i]n accordance with



        authority” to exercise powers constitutionally committed to other branches as they desire. If
        this Court can exercise power under the appropriations clause, it could also invoke its
        “inherent authority” to deem ratified a vetoed budget or increase statutory court fines
        because they fund the education system under Article IX, section 7. Further, any majority
        could increase judicial branch salaries The abuse of such power is exactly why our
        constitution demands that the legislative, executive, and judicial powers “shall be forever
        separate and distinct from each other.” N.C. Const. art. I, § 6.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        Section 7 of Article V of the North Carolina Constitution, no money shall be drawn

        from the State treasury but in consequence of appropriations made by law.” N.C.G.S.

        § 143C-1-2(a) (2021). “This Chapter establishes procedures for the following: (1)

        [p]reparing the recommended State budget[;] (2) [e]nacting the State budget[;] [and]

        (3) [a]dministering the State budget.” N.C.G.S. § 143C-1-1(c).

¶ 394         Chapter 143C includes penalties for violating the procedures contained

        therein. In relevant part, “[i]t is a Class 1 misdemeanor for a person to knowingly

        and willfully . . . (1) [w]ithdraw funds from the State treasury for any purpose not

        authorized by an act of appropriation.” N.C.G.S. § 143C-10-1(a). Further, “[a]n

        appointed officer or employee of the State . . . forfeits his office or employment upon

        conviction of an offense under this section.” N.C.G.S. § 143C-10-1(c).

¶ 395         Here, as is evident from Chapter 143C of our General Statutes, the State

        Controller would be subject both to a Class 1 misdemeanor and termination of

        employment were he to comply with the November 10 order. As the State Controller

        was never made a party to the proceedings in the trial court, was never given notice

        of the proceedings, and was never afforded an opportunity to be heard in these

        proceedings, the trial court had no jurisdiction to enter an order that affected the

        State Controller’s substantive rights in this manner.       As the Court of Appeals

        correctly noted in its order granting the State Controller’s petition for a writ of

        prohibition, “the trial court’s conclusion that it may order petitioner to pay
                                    HOKE CNTY. BD. OF EDUC. V. STATE

                                                2022-NCSC-108

                                             Berger, J., dissenting



        unappropriated funds from the State Treasury is constitutionally impermissible and

        beyond the power of the trial court.”

¶ 396          In addition to violating the State Controller’s due process rights, the trial court

        also violated the due process rights of the General Assembly.23 The majority makes

        much of the fact that the General Assembly was not represented in this suit until

        after the Nov. 10 order—but rather than recognizing the obvious due process

        concerns, the majority insists that the General Assembly itself is to blame. Such an

        interpretation ignores factual and legal realities.

¶ 397          As discussed in much detail above, neither the proceedings under Judge

        Manning that led to our decision in Hoke County, nor the proceedings under Judge

        Manning that followed, implicated the General Assembly or its constitutionally

        committed functions. Judge Manning consistently found, and this Court agreed, that

        the legislative funding mechanisms and education policies were sound and complied

        with our constitution. In fact, when the General Assembly did move to intervene in

        this case because it was no longer represented by the Attorney General, Judge

        Manning denied its motion specifically because the issue was never that the General

        Assembly’s funding mechanisms or education policies were inadequate—the issue

        was, and remains, the implementation and delivery of these policies and the



               23In addition, it is arguable the trial court also violated the due process rights of all
        counties not represented in this suit, yet nonetheless responsible for any implementation or
        funding under WestEd’s CRP.
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        application of these funds by the education establishment.

¶ 398         The majority would apparently prefer that the General Assembly renewed its

        motion to intervene on a regular basis, despite Judge Manning’s denial and despite

        the absence of any issue implicating the General Assembly’s authority or actions.

        However, the status quo was radically altered once Judge Lee took over the case and

        this became a collusive suit. The consent order entered by Judge Lee appointing

        WestEd fundamentally changed the nature of the proceedings. This was an egregious

        error that necessitated input from the General Assembly.

¶ 399         At this point, or, at the very latest, when he received the WestEd report naming

        the General Assembly as the primary “responsible party,” Judge Lee erred by failing

        to join the General Assembly as a necessary party. See N.C.G.S. §1A-1, Rule 19(a)

        and (d); see also Gaither Corp. v. Skinner, 238 N.C. 254, 256, 77 S.E.2d 659, 661

        (1953) (“Necessary or indispensable parties are those whose interests are such that

        no decree can be rendered which will not affect them, and therefore the court cannot

        proceed until they are brought in.”).

¶ 400         The trial court’s failure to join the General Assembly in this matter created a

        situation where the people of this State, acting through their elected representatives,

        were not afforded notice and the opportunity to be heard. Rather than allow the

        General Assembly, which is the policymaking branch of our government, to defend

        its heretofore adjudged adequate educational funding policies, Judge Lee delegated
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                             2022-NCSC-108

                                          Berger, J., dissenting



        the task of policymaking to an out-of-state third party. In delegating this crucial task

        to WestEd, Judge Lee effectively usurped legislative authority by appointing a special

        master—not unlike the special masters appointed in redistricting. To delegate such

        authority to an out-of-state third party, to fail to join the General Assembly as an

        obviously necessary party, and to attempt to enforce what was, in essence, an ex parte

        order that exercises a power constitutionally committed exclusively to the General

        Assembly, is to abandon all pretense of judicial propriety.

¶ 401         Thus, the trial court erred in multiple ways. Because the trial court never

        conducted a trial and never concluded as a matter of law that plaintiffs had made a

        clear showing of a statewide Leandro violation, the trial court never had jurisdiction

        to impose any remedy in this case. Further, even if such a conclusion had been

        reached after a trial, the trial court’s chosen remedy far exceeds the judiciary’s

        inherent power and violates our constitution. Finally, the transfer provisions of the

        November 10 order cannot be permitted to stand because they violated the State

        Controller’s substantive rights and arguably denied the General Assembly due

        process of law.

¶ 402         Accordingly, the transfer provisions of the trial court’s November 10 order were

        properly struck by Judge Robinson on remand.               However, Judge Robinson

        nevertheless also erred on remand.

¶ 403         Although the trial court on remand properly considered the Court of Appeals’
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        writ of prohibition and properly struck the transfer provisions, it nevertheless erred

        in upholding the CRP as an appropriate remedy.

           2. The Trial Court on Remand

¶ 404         After granting the State’s bypass petition, this Court remanded this case to

        Judge Robinson “for the purpose of allowing the trial court to determine what effect,

        if any, the enactment of the State Budget ha[d] upon the nature and effect of the relief

        that the trial court granted.” Thus, the trial court’s proper role on remand was to

        consider how the passage of the State Budget, a valid law passed by the General

        Assembly, affected the trial court’s conclusion that the CRP was the appropriate

        remedy for the alleged statewide violation of Leandro. Because the trial court on

        remand failed to properly analyze the effect of this valid legislative act, it erred in

        concluding that the CRP was an appropriate remedy.

¶ 405         When reviewing whether a valid legislative act violates a constitutional right,

        “we presume that laws enacted by the General Assembly are constitutional, and we

        will not declare a law invalid unless we determine that it is unconstitutional beyond

        a reasonable doubt.” Cooper, 376 N.C. at 33, 852 S.E.2d at 56. “All power which is

        not expressly limited by the people in our State Constitution remains with the people,

        and an act of the people through their representatives in the legislature is valid

        unless prohibited by that Constitution.” State ex rel. Martin v. Preston, 325 N.C. 438,

        448–49, 385 S.E.2d 473, 478 (1989) (citing McIntyre v. Clarkson, 254 N.C. 510, 515,
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                            Berger, J., dissenting



        119 S.E.2d 888, 891 (1961)).

¶ 406         Thus, to comport with our precedent, the trial court on remand was required

        to afford the State Budget a presumption of constitutionality. In this context, that

        required the trial court to presume the State Budget comported with Leandro and

        provided students statewide an opportunity to receive a sound basic education. Only

        a clear showing by plaintiffs that the State Budget and the programs within failed to

        provide this opportunity would trigger the trial court’s consideration of the CRP as a

        remedy as directed by this Court.

¶ 407         Instead of following established framework for analyzing constitutional

        challenges to legislative acts, the trial court on remand stated:

                     The Court also declines to determine, as Legislative
                     Intervenors urge, that the Budget Act as passed
                     presumptively comports with the constitutional guarantee
                     for a sound basic education. To make a determination on
                     the compliance of the Budget Act with the constitutional
                     right to a sound basic education would involve extensive
                     expert discovery and evidentiary hearings. This Court does
                     not believe that the Supreme Court’s Remand Order
                     intended the undersigned, in a period of 30 days, or, as
                     extended, 37 days, to perform such a massive undertaking.

        In other words, the haste with which this Court was determined to act prevented

        proper consideration and resolution of the issues by the trial court.

¶ 408         Setting aside the fact the trial court on remand mischaracterized the right

        announced in Leandro, which was the right to the opportunity to receive a sound basic

        education, the trial court on remand got the analysis backwards. Affording the State
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                           2022-NCSC-108

                                         Berger, J., dissenting



        Budget the presumption of Leandro conformity requires no extensive expert discovery

        and evidentiary hearings—hence the word “presumption.”         The need for expert

        discovery, evidentiary hearings, findings of fact, and conclusions of law arises

        precisely to overcome this presumption. The “massive undertaking” required is the

        burden plaintiffs bear to make a clear showing that the State Budget resulted in a

        statewide violation of Leandro. As plaintiffs have not yet met this burden, the trial

        court on remand should have vacated the November 10 order and allowed plaintiffs

        to bring claims actually challenging the State Budget.

¶ 409         Instead, the trial court on remand erred by seemingly affording the CRP, not

        the State Budget, this presumption of Leandro conformity. The trial court on remand

        used the CRP as a Leandro benchmark and analyzed whether the State Budget

        funded each of the CRP’s measures.        In so doing, it not only got the analysis

        backwards but also ignored our guidance in Leandro that “there will be more than

        one constitutionally permissible method of solving” statewide public school issues,

        346 N.C. at 356, 488 S.E.2d at 260, and our holding in Hoke County that any remedy

        for an alleged violation must “correct the failure with minimal encroachment on the

        other branches of government.” 358 N.C. at 373–74, 588 S.E.2d at 610.

¶ 410         The majority merely brushes away this Court’s directly on point and well-

        established precedent. Bafflingly, the majority states that “[n]either the Plaintiff-

        parties nor the State dispute the presumed constitutionality of the passage of the
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



        2021 Budget Act as a general procedural matter.” Supra ¶ 228. What then, is this

        case about? Surely the majority must concede, at the very least, that if the State

        Budget is constitutional, then it does not violate the constitutional right of children

        to have the opportunity to receive a sound basic education. The majority simply

        cannot have its cake and eat it too. Either the State Budget is constitutional, and

        there is no statewide violation of Leandro, or there is a statewide violation of Leandro

        because the State Budget fails to afford children the opportunity to a sound basic

        education.

¶ 411         This case, when boiled down to its irreducible core, must be about the state

        failing to provide Leandro conforming expenditures. That is why the CRP requires

        the transfer of such vast amounts of taxpayer dollars. The only way for the state to

        provide educational expenditures is through the State Budget. Thus, plaintiff-parties

        challenge must be related to the adequacy of the State Budget’s ability to provide

        constitutional, i.e., Leandro conforming, educational expenditures.

¶ 412         However, according to the majority, “that was not the issue before the trial

        court and is not the issue before this Court.” Supra ¶ 228. Rather than analyzing

        the State Budget in accordance with our long-standing precedent of presumptive

        constitutionality, i.e., Leandro conformity, the majority decrees that “the Budget Act

        must be assessed against the terms of the only comprehensive remedial plan thus far

        presented by the parties to the court.” Supra ¶ 229.
                                  HOKE CNTY. BD. OF EDUC. V. STATE

                                            2022-NCSC-108

                                          Berger, J., dissenting



¶ 413         Again, nonsense.     Shall every legislative act now be compared not to our

        constitution, but to whatever “plan” or “standard” that friendly parties agree to and

        present to a trial court? The majority’s position is a perversion of this Court’s proper

        role. Because the trial court on remand failed to afford the State Budget the

        presumption of Leandro conformity, its analysis and decision were error.

¶ 414         Finally, this Court not only sanctions due process violations but exacerbates

        the error by, on its own initiative, deciding the appeal in 425A21-1. The Court had

        previously held this direct appeal in abeyance while we considered discretionary

        review in 425A21-2. Now, without briefing or argument, the majority summarily

        decides the issue it had previously held in abeyance, and for which there exists a right

        to appeal based upon the dissent in the Court of Appeals. See N.C.G.S. § 7A-30. Once

        again, the majority wields its unbounded power in the face of fundamental fairness

        and basic legal tenets.

¶ 415         As stated only a few months ago:

                     The majority restructures power constitutionally
                     designated to the legislature, plainly violates the principles
                     of non-justiciability, and wrests popular sovereignty from
                     the people.

                     When does judicial activism undermine our republican
                     form of government guaranteed in Article IV, Section 4 of
                     the United States Constitution such that the people are no
                     longer the fountain of power? At what point does a court,
                     operating without any color of constitutional authority,
                     implicate a deprivation of rights and liberties secured
                     under the Fourteenth Amendment?
                                 HOKE CNTY. BD. OF EDUC. V. STATE

                                              2022-NCSC-108

                                          Berger, J., dissenting



        Moore, 2022-NCSC-99, ¶¶ 153–54 (Berger, J., dissenting).

                                       III.    Conclusion

¶ 416         Today’s decision is based on a process that was grossly deficient. Hearings

        were not held as required by our decision in Hoke County. The rush to find a

        statewide violation in the absence of input by the legislature, the collusive nature of

        this case, the ordering of relief not requested by the parties in their pleadings or

        permitted by our prior decisions, and the blatant usurpation of legislative power by

        this Court is violative of any notion of republican government and fundamental

        fairness. The trial court orders dated November 10, 2021 and April 26, 2022 should

        be vacated, and this matter should be remanded for a remedial hearing on the Hoke

        County claims as required by our decision in Hoke County. In addition, because there

        have never been hearings held or orders entered as to any other county, those matters

        must be addressed separately as per our decision in Hoke County.

¶ 417         Under no circumstance, however, should this Court take the astonishing step

        of proclaiming that “inherent authority” permits the judiciary to ordain itself as

        super-legislators. This action is contrary to our system of government, destructive of

        separation of powers, and the very definition of tyranny as understood by our

        Founding Fathers.

              Chief Justice NEWBY and Justice BARRINGER join in this dissenting

        opinion.